Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit(17)(a)(i) Annual Report September 30, 2007 EATON VANCE INSURED MUNICIPAL BOND FUNDS CLOSED-END FUNDS: Insured Municipal II Insured California II Insured Florida Insured Massachusetts Insured Michigan Insured New Jersey Insured New York II Insured Ohio Insured Pennsylvania IMPORTANT NOTICES REGARDING PRIVACY, DELIVERY OF SHAREHOLDER DOCUMENTS, PORTFOLIO HOLDINGS, AND PROXY VOTING Privacy . The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Policy periodically for changes by accessing the link on our homepage: www.eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. In addition, our Privacy Policy only applies to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e., fund shares) is held in the name of a third-party financial adviser/ broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio if applicable will file a schedule of its portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds' and Portfolios' Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the most recent 12 month period ended June 30, without charge, upon request, by calling 1-800-262-1122. This description is also available on the SECs website at www.sec.gov. Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 TABLE OF CONTENTS Managements Discussion of Fund Performance 2 Performance Information and Portfolio Composition Eaton Vance Insured Municipal Bond Fund II 3 Eaton Vance Insured California Municipal Bond Fund II 4 Eaton Vance Insured Florida Municipal Bond Fund. 5 Eaton Vance Insured Massachusetts Municipal Bond Fund. 6 Eaton Vance Insured Michigan Municipal Bond Fund 7 Eaton Vance Insured New Jersey Municipal Bond Fund 8 Eaton Vance Insured New York Municipal Bond Fund II 9 Eaton Vance Insured Ohio Municipal Bond Fund 10 Eaton Vance Insured Pennsylvania Municipal Bond Fund 11 Financial Statements 12 Federal Tax Information. 77 Dividend Reinvestment Plan 78 Board of Trustees Annual Approval of theInvestment Advisory Agreements 80 Management and Organization 83 Notice to Shareholders. 85 1 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 MANAGEMENTS DISCUSSION OF FUND PERFORMANCE Eaton Vance Insured Municipal Bond Funds (the Funds) are closed-end funds designed to provide current income exempt from regular federal income tax, federal alternative minimum tax and, in state specific funds, state personal income taxes, as applicable. The Funds invest primarily in high-grade municipal securities that are insured as to the timely payment of principal and interest. Economic and Market Conditions Third quarter economic growth rose 3.9%, following the 3.8% growth rate achieved in the second quarter of 2007, according to preliminary Commerce Department data. During the third quarter ended September 30, the housing sector continued to struggle, as market concerns related to subprime mortgages caused a number of mort gage lenders to file for bankruptcy protection and others to limit new mortgage originations. Building permits and housing starts have both fallen significantly from their highs in early 2006, while sales of new and existing homes are down from their 2005 peaks. However, the weaker dollar is having a stimulative effect on economic growth in export-related industries and on U.S.-based multinational companies whose foreign profits are translated into more dollars. Overall, we believe the economy appears to be slowing, but in a somewhat controlled manner. According to the Federal Reserves (the Fed) preferred inflation indicator, the Personal Consumption Expenditure (PCE) price deflator, both absolute and core (excludes food and energy) inflation is fairly well contained within the upper end of the Feds comfort zone. In an unscheduled August 17, 2007 meeting, the Fed lowered its Discount Rate  the rate charged to banks borrowing directly from the Fed  to 5.75% from 6.25% . The move was aimed at providing liquidity during a period of increased uncertainty and tighter credit conditions that surfaced rapidly in mid-August. On September 18, 2007, the Fed lowered its Federal Funds Rate to 4.75% from 5.25%  its first rate cut since the Fed stopped raising rates in June 2006  and lowered the Discount Rate again to 5.25% from 5.75%. Municipal market supply rose to record levels in the first half of 2007, resulting in underperformance of the municipal sector. On September 30, 2007, long-term AAA-rated insured municipal bonds yielded 93.9% of U.S. Treasury bonds with similar maturities. * For the year ended September 30, 2007, the Lehman Brothers Municipal Bond Index  (the Index), an unmanaged index of municipal bonds, posted a gain of 3.10% . For more information about each Funds performance and that of funds in the same Lipper Classification,  see the Performance Information and Portfolio Composition pages that follow. Management Discussion The Funds invest primarily in bonds with maturities of 10 years or longer, as longer-maturity bonds historically have provided greater tax-exempt income for investors than shorter-maturity bonds. While Eaton Vance Insured New Jersey Municipal Bond Fund and Eaton Vance Insured Pennsylvania Municipal Bond Fund slightly outperformed their benchmark Index by net asset value (but not by share price) during the year ended September 30, 2007, the remaining Funds underperformed. Much of the underperformance can be attributed to the broader-based credit scare that took hold of the fixed-income markets in late August. Yields on some municipal bonds reached 105% of U.S. Treasury yields. We believe that the ratio was not the result of any fundamental problems within the municipal market, but rather reflected the extreme dislocation in the fixed-income marketplace caused by the subprime fears, hedge fund problems, the decentralized municipal marketplace and illiquidity across a range of markets. The Funds exposure to more liquid, higher-credit quality bonds actually hurt performance, as hedge funds and other non-traditional municipal market participants sold large positions of their most liquid bonds in order to raise cash. Historically, there have been only a few instances of municipals trading at the cheap levels seen in August 2007, and it has generally been a short-term phenomenon. During September, municipals outperformed Treasury Bonds, as municipal yields started moving back toward their more historic relationship to Treasuries. Overall, liquidity has returned to the fixed-income marketplace with a more rational view of the market and risk assessment. *Source: Bloomberg L. P. Yields are a compilation of a representative variety of general obligations and are not necessarily representative of a Fund's yield.  It is not possible to invest directly in an Index or Lipper Classification. The Indexs total return does not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Past performance is no guarantee of future results. Fund shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are The views expressed throughout this report are those of the portfolio managers and are current only through the end of the period of the report as stated on the cover. These views are subject to change at any time based upon market or other conditions, and the investment adviser disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a fund are based on many factors, may not be relied on as an indication of trading intent on behalf of any Eaton Vance fund. 2 Eaton Vance Insured Municipal Bond Fund II as of September 30, 2007 PERFORMANCE INFORMATION AND PORTFOLIO COMPOSITION Fund Performance as of 9/30/07 1 American Stock Exchange Symbol EIV Average Annual Total Return (by share price) One Year -0.20% Life of Fund (11/29/02) 6.72 Average Annual Total Return (by net asset value) One Year 2.43% Life of Fund (11/29/02) 8.08 Market Yields Market Yield 2 5.09% Taxable-Equivalent Market Yield 3 7.83 Index Performance 4 Lehman Brothers Municipal Bond Index - Average Annual Total Returns One Year 3.10% Life of Fund (11/30/02) 4.61 Lipper Averages 5 Lipper Insured Municipal Debt Funds (Leveraged) Classification - Average Annual Total Returns One Year 1.79% Life of Fund (11/30/02) 5.52 Portfolio Manager: William H. Ahern, CFA Rating Distribution* By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. Absent such securities, the Funds rating distribution at September 30, 2007, is as follows and the average rating is AAA: AAA 88.0% AA 4.2% A 3.1% BBB 4.7% Fund Statistics  Number of Issues: 74  Average Maturity: 27.0 years  Average Effective Maturity: 13.8 years  Average Call Protection: 9.6 years  Average Dollar Price: $91.28  Leverage:** 36.3% Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month-end, please refer to www.eatonvance.com. **The leverage amount is Auction Preferred Shares at liquidation value as a percentage of the Funds net assets applicable to common shares plus Auction Preferred Shares. The Fund uses leverage through the issuance of preferred shares. Use of financial leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value with all distributions reinvested. The Funds performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Fund, market conditions, fluctuations in supply and demand for the Funds shares, or changes in Fund distributions. Performance results reflect the effect of leverage resulting from the Funds issuance of Auction Preferred Shares. 2 The Funds market yield is calculated by dividing the last dividend paid per common share of the fiscal year by the share price at the end of the fiscal year and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 35.00% federal income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month-end only. 5 The Lipper Averages are the average annual total returns at net asset value of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Insured Municipal Debt Funds (Leveraged) Classification (closed-end) contained 23 funds for the 1-year and Life-of-Fund periods. Lipper Averages are available as of month-end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. 7 As of 9/30/07. Portfolio information may not be representative of the Funds current or future investments and may change due to active management. 8 Portfolio holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. 3 Eaton Vance Insured California Municipal Bond Fund II as of September 30, 2007 PERFORMANCE INFORMATION AND PORTFOLIO COMPOSITION Fund Performance as of 9/30/07 1 American Stock Exchange Symbol EIA Average Annual Total Return (by share price) One Year 2.11% Life of Fund (11/29/02) 5.86 Average Annual Total Return (by net asset value) One Year 2.75% Life of Fund (11/29/02) 7.02 Market Yields Market Yield 2 4.85% Taxable-Equivalent Market Yield 3 8.23 Index Performance 4 Lehman Brothers Municipal Bond Index - Average Annual Total Returns One Year 3.10% Life of Fund (11/30/02) 4.61 Lipper Averages 5 Lipper California Insured Municipal Debt Funds Classification - Average Annual Total Returns One Year 2.25% Life of Fund (11/30/02) 5.63 Portfolio Manager: Cynthia J. Clemson Rating Distribution* By total investments * Therating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. Absent such securities, the Funds rating distribution at September 30, 2007, is as follows and the average rating is AAA: AAA 84.8% AA 2.8% A 12.4% Fund Statistics  Number of Issues: 56  Average Maturity: 26.0 years  Average Effective Maturity: 12.1 years  Average Call Protection: 8.6 years  Average Dollar Price: $88.56  Leverage:** 36.8% Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month-end, please refer to www.eatonvance.com. **The leverage amount is Auction Preferred Shares at liquidation value as a percentage of the Funds net assets applicable to common shares plus Auction Preferred Shares. The Fund uses leverage through the issuance of preferred shares. Use of financial leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value with all distributions reinvested. The Funds performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Fund, market conditions, fluctuations in supply and demand for the Funds shares, or changes in Fund distributions. Performance results reflect the effect of leverage resulting from the Funds issuance of Auction Preferred Shares. 2 The Funds market yield is calculated by dividing the last dividend paid per common share of the fiscal year by the share price at the end of the fiscal year and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 41.05% combined federal and state income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month-end only. 5 The Lipper Averages are the average annual total returns at net asset value of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper California Insured Municipal Debt Funds Classification (closed-end) contained 13 funds for the 1-year and Life-of-Fund periods. Lipper Averages are available as of month-end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. 7 As of 9/30/07. Portfolio information may not be representative of the Funds current or future investments and may change due to active management. 8 Portfolio holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. 4 Eaton Vance Insured Florida Municipal Bond Fund as of September 30, 2007 PERFORMANCE INFORMATION AND PORTFOLIO COMPOSITION Fund Performance as of 9/30/07 1 American Stock Exchange Symbol EIF Average Annual Total Return (by share price) One Year -1.48% Life of Fund (11/29/02) 4.68 Average Annual Total Return (by net asset value) One Year 2.00% Life of Fund (11/29/02) 6.59 Market Yields Market Yield 2 4.69% Taxable-Equivalent Market Yield 3 7.22 Index Performance 4 Lehman Brothers Municipal Bond Index - Average Annual Total Returns One Year 3.10% Life of Fund (11/30/02) 4.61 Lipper Averages 5 Lipper Florida Municipal Debt Funds Classification - Average Annual Total Returns One Year 1.59% Life of Fund (11/30/02) 5.49 Portfolio Manager: Craig R. Brandon, CFA Rating Distribution* By total investments * Therating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. Absent such securities, the Funds rating distribution at September 30, 2007, is as follows and the average rating is AAA: AAA 86.9% Non-Rated 0.8% AA 5.2% A 7.1% Fund Statistics  Number of Issues: 53  Average Maturity: 25.1 years  Average Effective Maturity: 13.6 years  Average Call Protection: 9.7 years  Average Dollar Price: $92.67  Leverage:** 37.2% Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month-end, please refer to www.eatonvance.com. **The leverage amount is Auction Preferred Shares at liquidation value as a percentage of the Funds net assets applicable to common shares plus Auction Preferred Shares. The Fund uses leverage through the issuance of preferred shares. Use of financial leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value with all distributions reinvested. The Funds performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Fund, market conditions, fluctuations in supply and demand for the Funds shares, or changes in Fund distributions. Performance results reflect the effect of leverage resulting from the Funds issuance of Auction Preferred Shares. 2 The Funds market yield is calculated by dividing the last dividend paid per common share of the fiscal year by the share price at the end of the fiscal year and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 35.00% federal income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month-end only. 5 The Lipper Averages are the average annual total returns at net asset value of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Florida Municipal Debt Funds Classification (closed-end) contained 16 and 15 funds for the 1-year and Life-of-Fund periods, respectively. Lipper Averages are available as of month-end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. 7 As of 9/30/07. Portfolio information may not be representative of the Funds current or future investments and may change due to active management. 8 Portfolio holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. 5 Eaton Vance Insured Massachusetts Municipal Bond Fund as of September 30, 2007 PERFORMANCE INFORMATION AND PORTFOLIO COMPOSITION Fund Performance as of 9/30/07 1 American Stock Exchange Symbol MAB Average Annual Total Return (by share price) One Year -3.72% Life of Fund (11/29/02) 6.73 Average Annual Total Return (by net asset value) One Year 0.88% Life of Fund (11/29/02) 7.14 Market Yields Market Yield 2 4.51% Taxable-Equivalent Market Yield 3 7.33 Index Performance 4 Lehman Brothers Municipal Bond Index - Average Annual Total Returns One Year 3.10% Life of Fund (11/30/02) 4.61 Lipper Averages 5 Lipper Other States Municipal Debt Funds Classification - Average Annual Total Returns One Year 1.60% Life of Fund (11/30/02) 5.95 Portfolio Manager: Robert B. MacIntosh, CFA Rating Distribution* By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. Absent such securities, the Funds rating distribution at September 30, 2007, is as follows and the average rating is AAA: AAA 83.7% AA 7.4% A 5.6% BBB 1.7% Non-Rated 1.6% Fund Statistics  Number of Issues: 44  Average Maturity: 27.1years  Average Effective Maturity: 13.5 years  Average Call Protection: 10.7 years  Average Dollar Price: $99.14  Leverage:** 36.9% Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month-end, please refer to www.eatonvance.com. **The leverage amount is Auction Preferred Shares at liquidation value as a percentage of the Funds net assets applicable to common shares plus Auction Preferred Shares. The Fund uses leverage through the issuance of preferred shares. Use of financial leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value with all distributions reinvested. The Funds performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Fund, market conditions, fluctuations in supply and demand for the Funds shares, or changes in Fund distributions. Performance results reflect the effect of leverage resulting from the Funds issuance of Auction Preferred Shares. 2 The Funds market yield is calculated by dividing the last dividend paid per common share of the fiscal year by the share price at the end of the fiscal year and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 38.45% combined federal and state income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month-end only. 5 The Lipper Averages are the average annual total returns at net asset value of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Municipal Debt Funds Classification (closed-end) contained 46 funds for the 1-year and Life-of-Fund periods. Lipper Averages are available as of month-end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. 7 As of 9/30/07. Portfolio information may not be representative of the Funds current or future investments and may change due to active management. 8 Portfolio holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. 6 Eaton Vance Insured Michigan Municipal Bond Fund as of September 30, 2007 PERFORMANCE INFORMATION AND PORTFOLIO COMPOSITION Fund Performance as of 9/30/07 1 American Stock Exchange Symbol MIW Average Annual Total Return (by share price) One Year 3.53% Life of Fund (11/29/02) 5.29 Average Annual Total Return (by net asset value) One Year 2.81% Life of Fund (11/29/02) 6.98 Market Yields Market Yield 2 4.76% Taxable-Equivalent Market Yield 3 7.62 Index Performance 4 Lehman Brothers Municipal Bond Index - Average Annual Total Returns One Year 3.10% Life of Fund (11/30/02) 4.61 Lipper Averages 5 Lipper Michigan Municipal Debt Funds Classification - Average Annual Total Returns One Year 1.75% Life of Fund (11/30/02) 5.81 Portfolio Manager: William H. Ahern, CFA Rating Distribution* By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. Absent such securities, the Funds rating distribution at September 30, 2007, is as follows and the average rating is AAA: AAA 82.3% AA 4.3% A 12.3% BBB 1.1% Fund Statistics  Number of Issues: 37  Average Maturity: 23.4 years  Average Effective Maturity: 8.9 years  Average Call Protection: 7.4 years  Average Dollar Price: $94.15  Leverage:** 37.1% Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month-end, please refer to www.eatonvance.com. **The leverage amount is Auction Preferred Shares at liquidation value as a percentage of the Funds net assets applicable to common shares plus Auction Preferred Shares. The Fund uses leverage through the issuance of preferred shares. Use of financial leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value with all distributions reinvested. The Funds performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Fund, market conditions, fluctuations in supply and demand for the Funds shares, or changes in Fund distributions. Performance results reflect the effect of leverage resulting from the Funds issuance of Auction Preferred Shares. 2 The Funds market yield is calculated by dividing the last dividend paid per common share of the fiscal year by the share price at the end of the fiscal year and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 37.54% combined federal and state income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month-end only. 5 The Lipper Averages are the average annual total returns at net asset value of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Michigan Municipal Debt Funds Classification (closed-end) contained 7 funds for the 1-year and Life-of-Fund periods. Lipper Averages are available as of month-end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. 7 As of 9/30/07. Portfolio information may not be representative of the Funds current or future investments and may change due to active management. 8 Portfolio holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. 7 Eaton Vance Insured New Jersey Municipal Bond Fund as of September 30, 2007 PERFORMANCE INFORMATION AND PORTFOLIO COMPOSITION Fund Performance as of 9/30/07 1 American Stock Exchange Symbol EMJ Average Annual Total Return (by share price) One Year -5.66% Life of Fund (11/29/02) 6.77 Average Annual Total Return (by net asset value) One Year 3.64% Life of Fund (11/29/02) 8.09 Market Yields Market Yield 2 4.73% Taxable-Equivalent Market Yield 3 7.99 Index Performance 4 Lehman Brothers Municipal Bond Index - Average Annual Total Returns One Year 3.10% Life of Fund (11/30/02) 4.61 Lipper Averages 5 Lipper New Jersey Municipal Debt Funds Classification - Average Annual Total Returns One Year 1.63% Life of Fund (11/30/02) 6.52 Portfolio Manager: Robert B. MacIntosh, CFA Rating Distribution* By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. Absent such securities, the Funds rating distribution at September 30, 2007, is as follows and the average rating is AA+: AAA 83.5% AA 2.1% A 6.6% BBB 7.8% Fund Statistics  Number of Issues: 66  Average Maturity: 24.5 years  Average Effective Maturity: 11.7 years  Average Call Protection: 9.2 years  Average Dollar Price: $90.66  Leverage:** 35.9% Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month-end, please refer to www.eatonvance.com. **The leverage amount is Auction Preferred Shares at liquidation value as a percentage of the Funds net assets applicable to common shares plus Auction Preferred Shares. The Fund uses leverage through the issuance of preferred shares. Use of financial leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value with all distributions reinvested. The Funds performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Fund, market conditions, fluctuations in supply and demand for the Funds shares, or changes in Fund distributions. Performance results reflect the effect of leverage resulting from the Funds issuance of Auction Preferred Shares. 2 The Funds market yield is calculated by dividing the last dividend paid per common share of the fiscal year by the share price at the end of the fiscal year and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 40.83% combined federal and state income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month-end only. 5 The Lipper Averages are the average annual total returns at net asset value of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper New Jersey Municipal Debt Funds Classification (closed-end) contained 13 funds for the 1-year and Life-of-Fund periods. Lipper Averages are available as of month-end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. 7 As of 9/30/07. Portfolio information may not be representative of the Funds current or future investments and may change due to active management. 8 Portfolio holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. 8 Eaton Vance Insured New York Municipal Bond Fund II as of September 30, 2007 PERFORMANCE INFORMATION AND PORTFOLIO COMPOSITION Fund Performance as of 9/30/07 1 American Stock Exchange Symbol NYH Average Annual Total Return (by share price) One Year 6.66% Life of Fund (11/29/02) 6.81 Average Annual Total Return (by net asset value) One Year 3.00% Life of Fund (11/29/02) 8.01 Market Yields Market Yield 2 4.83% Taxable-Equivalent Market Yield 3 7.98 Index Performance 4 Lehman Brothers Municipal Bond Index - Average Annual Total Returns One Year 3.10% Life of Fund (11/30/02) 4.61 Lipper Averages 5 Lipper New York Insured Municipal Debt Funds Classification - Average Annual Total Returns One Year 2.20% Life of Fund (11/30/02) 5.71 Portfolio Manager: Craig R. Brandon, CFA Rating Distribution* By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. Absent such securities, the Funds rating distribution at September 30, 2007, is as follows and the average rating is AAA: AAA 86.9% AA 8.6% A 3.3% BBB 1.2% Fund Statistics  Number of Issues: 49  Average Maturity: 28.1years  Average Effective Maturity: 14.9years  Average Call Protection: 11.1years  Average Dollar Price: $92.13  Leverage:** 36.6% Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month-end, please refer to www.eatonvance.com. **The leverage amount is Auction Preferred Shares at liquidation value as a percentage of the Funds net assets applicable to common shares plus Auction Preferred Shares. The Fund uses leverage through the issuance of preferred shares. Use of financial leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value with all distributions reinvested. The Funds performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Fund, market conditions, fluctuations in supply and demand for the Funds shares, or changes in Fund distributions. Performance results reflect the effect of leverage resulting from the Funds issuance of Auction Preferred Shares. 2 The Funds market yield is calculated by dividing the last dividend paid per common share of the fiscal year by the share price at the end of the fiscal year and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 39.45% combined federal and state income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month-end only. 5 The Lipper Averages are the average annual total returns at net asset value of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper New York Insured Municipal Debt Funds Classification (closed-end) contained 12 funds for the 1-year and Life-of-Fund periods. Lipper Averages are available as of month-end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. 7 As of 9/30/07. Portfolio information may not be representative of the Funds current or future investments and may change due to active management. 8 Portfolio holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. 9 Eaton Vance Insured Ohio Municipal Bond Fund asofSeptember 30, 2007 PERFORMANCE INFORMATION AND PORTFOLIO COMPOSITION Fund Performance as of 9/30/07 1 American Stock Exchange Symbol EIO Average Annual Total Return (by share price) One -1.75% Life of Fund (11/29/02) 4.64 Average Annual Total Return (by net asset value) One Year 2.17% Life of Fund (11/29/02) 6.56 Market Yields Market Yield 2 4.54% Taxable-Equivalent Market Yield 3 7.12 Index Performance 4 Lehman Brothers Municipal Bond Index - Average Annual Total Returns One Year 3.10% Life of Fund (11/30/02) 4.61 Lipper Averages 5 Lipper Other States Municipal Debt Funds Classification - Average Annual Total Returns One Year 1.60% Life of Fund (11/30/02) 5.95 Portfolio Manager: William H. Ahern, CFA Rating Distribution* By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. Absent such securities, the Funds rating distribution at September 30, 2007, is as follows and the average rating is AAA: AAA 87.4% AA 3.7% A 5.4% BBB 2.5% Non-Rated 1.0% Fund Statistics  Number of Issues: 54  Average Maturity: 23.8 years  Average Effective Maturity: 12.1 years  Average Call Protection: 9.5 years  Average Dollar Price: $90.12  Leverage:** 36.8% Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month-end, please refer to www.eatonvance.com. **The leverage amount is Auction Preferred Shares at liquidation value as a percentage of the Funds net assets applicable to common shares plus Auction Preferred Shares. The Fund uses leverage through the issuance of preferred shares. Use of financial leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value with all distributions reinvested. The Funds performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Fund, market conditions, fluctuations in supply and demand for the Funds shares, or changes in Fund distributions. Performance results reflect the effect of leverage resulting from the Funds issuance of Auction Preferred Shares. 2 The Funds market yield is calculated by dividing the last dividend paid per common share of the fiscal year by the share price at the end of the fiscal year and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 36.26% combined federal and state income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month-end only. 5 The Lipper Averages are the average annual total returns at net asset value of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Municipal Debt Funds Classification (closed-end) contained 46 funds for the 1-year and Life-of-Fund periods. Lipper Averages are available as of month-end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. 7 As of 9/30/07. Portfolio information may not be representative of the Funds current or future investments and may change due to active management. 8 Portfolio holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. 10 Eaton Vance Insured Pennsylvania Municipal Bond Fund as of September 30, 2007 PERFORMANCE INFORMATION AND PORTFOLIO COMPOSITION Fund Performance as of 9/30/07 1 American Stock Exchange Symbol EIP Average Annual Total Return (by share price) One Year -1.28% Life of Fund (11/29/02) 5.65 Average Annual Total Return (by net asset value) One Year 3.44% Life of Fund (11/29/02) 7.32 Market Yields Market Yield 2 4.88% Taxable-Equivalent Market Yield 3 7.75 Index Performance 4 Lehman Brothers Municipal Bond Index - Average Annual Total Returns One Year 3.10% Life of Fund (11/30/02) 4.61 Lipper Averages 5 Lipper Pennsylvania Municipal Debt Funds Classification - Average Annual Total Returns One Year 1.63% Life of Fund (11/30/02) 5.99 Portfolio Manager: Thomas M. Metzold, CFA Effective October 1, 2007, Adam Weigold, CFA, will replace Mr. Metzold as the Funds portfolio manager. Mr. Weigold is a Vice President of Eaton Vance Management and Boston Management and Research and manages other Eaton Vance municipal funds. He has been employed by the Eaton Vance organization since 1998. Rating Distribution* By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. Absent such securities, the Funds rating distribution at September 30, 2007, is as follows and the average rating is AAA: AAA 84.9% AA 9.2% A 4.2% BBB 1.2% Non-Rated 0.5% Fund Statistics  Number of Issues: 58  Average Maturity: 24.5 years  Average Effective Maturity: 11.1 years  Average Call Protection: 8.6 years  Average Dollar Price: $94.48  Leverage:** 36.6% Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month-end, please refer to www.eatonvance.com. **The leverage amount is Auction Preferred Shares at liquidation value as a percentage of the Funds net assets applicable to common shares plus Auction Preferred Shares. The Fund uses leverage through the issuance of preferred shares. Use of financial leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value with all distributions reinvested. The Funds performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Fund, market conditions, fluctuations in supply and demand for the Funds shares, or changes in Fund distributions. Performance results reflect the effect of leverage resulting from the Funds issuance of Auction Preferred Shares. 2 The Funds market yield is calculated by dividing the last dividend paid per common share of the fiscal year by the share price at the end of the fiscal year and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 37.00% combined federal and state income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month-end only. 5 The Lipper Averages are the average annual total returns at net asset value of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Pennsylvania Municipal Debt Funds Classification (closed-end) contained 9 funds for the 1-year and Life-of-Fund periods. Lipper Averages are available as of month-end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. 7 As of 9/30/07. Portfolio information may not be representative of the Funds current or future investments and may change due to active management. 8 Portfolio holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. 11 Eaton Vance Insured Municipal Bond Fund II as of September 30, 2007 PORTFOLIO OF INVESTMENTS Tax-Exempt Investments  181.3% Principal Amount (000s omitted) Security Value Electric Utilities  1.0% $ 1,600 Sabine River Authority,TX, (TXU Energy Co. LLC), 5.20%, 5/1/28 $ 1,489,744 $ 1,489,744 Escrowed / Prerefunded  1.0% $ 1,250 Capital Trust Agency, FL, (Seminole Tribe Convention), Prerefunded to 10/1/12, 8.95%, 10/1/33 $ 1,532,712 $ 1,532,712 General Obligations  4.0% $ 2,215 California, 5.50%, 11/1/33 $ 2,346,903 3,610 New York City, NY, 5.25%, 1/15/33 3,750,754 $ 6,097,657 Hospital  5.1% $ 1,275 Brevard County, FL, Health Facilities Authority, (Health First, Inc.), 5.00%, 4/1/36 $ 1,269,237 400 Camden County, NJ, Improvement Authority, (Cooper Health System), 5.00%, 2/15/25 394,724 900 Camden County, NJ, Improvement Authority, (Cooper Health System), 5.00%, 2/15/35 858,042 750 Camden County, NJ, Improvement Authority, (Cooper Health System), 5.25%, 2/15/27 753,825 380 Cuyahoga County, OH, (Cleveland Clinic Health System), 5.50%, 1/1/29 397,393 500 Hawaii Department of Budget and Finance, (Hawaii Pacific Health), 5.60%, 7/1/33 508,630 1,315 Highlands County, FL, Health Facilities Authority, (Adventist Health System), 5.25%, 11/15/36 1,345,074 2,255 Knox County, TN, Health, Educational & Housing Facilities Board, (Covenant Health), 0.00%, 1/1/38 431,562 5,000 Knox County, TN, Health, Educational & Housing Facilities Board, (Covenant Health), 0.00%, 1/1/39 903,250 1,000 Lehigh County, PA, General Purpose Authority, (Lehigh Valley Health Network), 5.25%, 7/1/32 1,019,380 $ 7,881,117 Industrial Development Revenue  6.7% $ 5,000 Liberty, NY, Development Corp., (Goldman Sachs Group, Inc.), 5.25%, 10/1/35 $ 5,340,550 5,000 St. John Baptist Parish, LA, (Marathon Oil Corp.), 5.125%, 6/1/37 4,995,100 $ 10,335,650 Principal Amount (000s omitted) Security Value Insured-Electric Utilities  26.6% $ 1,000 Burlington, KS, Pollution Control Revenue, (Kansas Gas & Electric Co.), (MBIA), 5.30%, 6/1/31 $ 1,049,790 22,685 Chelan County, WA, Public Utility District No. 1, (Columbia River), (MBIA), 0.00%, 6/1/23 10,985,438 3,900 JEA, FL, Electric System Revenue, (FSA), 5.00%, 10/1/34 3,978,312 5,000 Kentucky Municipal Power Agency, (Prairie Street Project), Series A, (MBIA), 5.00%, 9/1/37 5,167,800 11,505 Long Island Power Authority, NY, Electric Systems Revenue, (FGIC), 5.00%, 12/1/23 12,129,185 2,990 Mississippi Development Bank, (Municipal Energy), (XLCA), 5.00%, 3/1/41 3,036,106 3,070 Missouri Joint Municipal Electric Utility Commission, Series A, (AMBAC), 4.50%, 1/1/37 2,975,076 1,500 Municipal Energy Agency, NE, (Power Supply System), (FSA), 5.00%, 4/1/36 1,533,075 $ 40,854,782 Insured-Escrowed / Prerefunded  2.7% $ 3,825 Pittsburgh, PA, Water and Sewer Authority, (AMBAC), Prerefunded to 6/1/12, 5.125%, 12/1/27 $ 4,074,607 $ 4,074,607 Insured-General Obligations  26.2% $ 2,550 Butler County, KS, Unified School District No. 394, (FSA), 3.50%, 9/1/24 $ 2,248,717 4,135 California, (AMBAC), 4.25%, 12/1/35 3,792,622 4,915 California, (XLCA), 5.00%, 10/1/28 5,075,195 12,165 Chabot-Las Positas, CA, Community College District, (AMBAC), 0.00%, 8/1/43 1,911,973 1,515 Chicago, IL, (MBIA), 5.00%, 1/1/42 1,541,149 17,000 Coast Community College District, CA, (Election of 2002), (FSA), 0.00%, 8/1/33 4,362,710 1,000 District of Columbia, (FGIC), Variable Rate, 6.23%, 6/1/33 1,011,600 2,450 Frisco, TX, Independent School District, (MBIA), 4.50%, 8/15/40 2,329,337 1,500 Goodyear, AZ, (MBIA), 3.00%, 7/1/26 1,189,980 4,830 King County, WA, (MBIA), 5.25%, 1/1/34 4,893,901 6,250 Philadelphia, PA, (FSA), 5.00%, 9/15/31 6,351,941 5,490 Port Orange, FL, Capital Improvements, (FGIC), 5.00%, 10/1/35 5,611,329 $ 40,320,454 See notes to financial statements 12 Eaton Vance Insured Municipal Bond Fund II as of September 30, 2007 PORTFOLIO OFINVESTMENTS CONTD Principal Amount (000s omitted) Security Value Insured-Hospital  7.4% $ 9,000 Maryland Health and Higher Educational Facilities Authority, (Medlantic/Helix Issue), (FSA), 5.25%, 8/15/38 $ 9,872,160 1,400 New York Dormitory Authority, (Health Quest Systems), (AGC), Series B, 5.125%, 7/1/37 1,442,168 $ 11,314,328 Insured-Industrial Development Revenue  0.4% $ 625 Monroe County, GA, Development Authority, (Georgia Power Co.), (AMBAC), 4.90%, 7/1/36 $ 629,194 $ 629,194 Insured-Lease Revenue / Certificates ofParticipation  2.9% $ 4,250 Massachusetts Development Finance Agency, (MBIA), 5.125%, 2/1/34 $ 4,413,030 $ 4,413,030 Insured-Private Education  3.6% $ 2,500 Massachusetts Development Finance Agency, (Boston University), (XLCA), 6.00%, 5/15/59 $ 3,017,050 2,500 Massachusetts Development Finance Agency, (Franklin W. Olin College), (XLCA), 5.25%, 7/1/33 2,590,150 $ 5,607,200 Insured-Public Education  2.4% $ 3,500 College of Charleston, SC, Academic and Administrative Facilities, (XLCA), 5.125%, 4/1/30 $ 3,627,610 $ 3,627,610 Insured-Special Assessment Revenue  4.4% $ 6,500 San Jose, CA, Redevelopment Agency Tax, (MBIA), 5.00%, 8/1/32 $ 6,833,432 $ 6,833,432 Insured-Special Tax Revenue  9.2% $ 4,000 Metropolitan Pier and Exposition Authority, IL, (McCormick Place Expansion), (MBIA), 5.25%, 6/15/42 $ 4,155,520 2,500 New York Convention Center Development Corp., Hotel Occupancy Tax, (AMBAC), 4.75%, 11/15/45 2,489,375 35,675 Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 3,513,274 6,085 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 1,004,390 12,065 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 1,894,326 7,595 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 1,132,946 $ 14,189,831 Principal Amount (000s omitted) Security Value Insured-Transportation  31.4% $ 1,000 Central, TX, Regional Mobility Authority, (FGIC), 5.00%, 1/1/45 $ 1,019,740 11,900 E-470 Public Highway Authority, CO, (MBIA), 0.00%, 9/1/22 6,053,768 2,990 Metropolitan Transportation Authority, NY, (FGIC), 4.75%, 11/15/37 3,007,761 10,000 Minneapolis-St Paul, MN, Metropolitan Airports Commission, (FGIC), 4.50%, 1/1/32 9,708,900 13,885 Nevada Department of Business and Industry, (Las Vegas Monorail -1st Tier), (AMBAC), 0.00%, 1/1/20 7,989,290 10,000 Texas Turnpike Authority, (AMBAC), 5.00%, 8/15/42 10,148,600 10,000 Triborough Bridge and Tunnel Authority, NY, (MBIA), 5.00%, 11/15/32 10,283,900 $ 48,211,959 Insured-Utilities  4.0% $ 6,000 Philadelphia, PA, Gas Works Revenue, (FSA), 5.00%, 8/1/32 $ 6,129,060 $ 6,129,060 Insured-Water and Sewer  12.1% $ 2,240 Atlanta, GA, Water and Wastewater, (FGIC), 5.00%, 11/1/38 $ 2,258,570 4,895 Atlanta, GA, Water and Wastewater, (MBIA), 5.00%, 11/1/39 4,969,941 1,950 New York City, NY, Municipal Water Finance Authority, (Water and Sewer System), (AMBAC), 5.00%, 6/15/38 1,996,137 11,390 Pearland, TX, Waterworks and Sewer Systems, (MBIA), 3.50%, 9/1/31 9,306,427 $ 18,531,075 Insured-Water Revenue  28.4% $ 7,000 Contra Costa, CA, Water District, (FSA), 5.00%, 10/1/32 $ 7,218,997 10,350 Detroit, MI, Water Supply System, (MBIA), 5.00%, 7/1/34 10,575,009 6,500 Los Angeles, CA, Department of Water and Power, Water Revenue, (FGIC), 5.00%, 7/1/43 6,610,630 1,100 Marysville, OH, Wastewater Treatment System, (XLCA), 4.75%, 12/1/46 1,081,663 6,110 Massachusetts Water Resources Authority, (AMBAC), 4.00%, 8/1/40 5,348,633 7,000 Metropolitan Water District, CA, (FGIC), 5.00%, 10/1/36 7,195,440 2,870 San Antonio, TX, Water Revenue, (FGIC), 5.00%, 5/15/23 2,982,160 2,575 Tacoma, WA, Sewer Revenue, (FGIC), 5.00%, 12/1/31 2,622,869 $ 43,635,401 See notes to financial statements 13 Eaton Vance Insured Municipal Bond Fund II as of September 30, 2007 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Other Revenue  0.3% $ 500 Main Street National Gas Inc., GA, Series A, 5.50%, 9/15/27 $ 527,755 $ 527,755 Special Tax Revenue  1.5% $ 750 New Jersey Economic Development Authority, (Cigarette Tax), 5.50%, 6/15/24 $ 768,518 1,480 New Jersey Economic Development Authority, (Cigarette Tax), 5.75%, 6/15/29 1,549,826 $ 2,318,344 Total Tax-Exempt Investments  181.3% (identified cost $269,747,238) $278,554,942 Other Assets, Less Liabilities  (24.4)% $ (37,424,815) Auction Preferred Shares Plus Cumulative Unpaid Dividends  (56.9)% $ (87,517,980) Net Assets Applicable to Common Shares  100.0% $153,612,147 AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association XLCA - XL Capital Assurance, Inc. At September 30, 2007, the concentration of the Funds investments in the various states, determined as a percentage of total investments, is as follows: California 16.3% New York 14.5% Others, representing less than 10% individually 69.2% The Fund invests primarily in debt securities issued by municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at September 30, 2007, 89.2% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.5% to 31.5% of total investments. (1) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2007, the aggregate value of the securities is $2,544,312 or 1.7% of the Funds net assets applicable to common shares. (2) Security represents the underlying municipal obligation of an inverse floating rate obligation held by the Fund. (3) Security has been issued as a leveraged inverse floater bond. The stated interest rate represents the rate in effect at September 30, 2007. (4) Security (or a portion thereof) has been segregated to cover payable for when-issued securities. (5) Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. (6) When-issued security. See notes to financial statements 14 Eaton Vance Insured California Municipal Bond Fund II as of September 30, 2007 PORTFOLIO OF INVESTMENTS Tax-Exempt Investments  168.5% Principal Amount (000s omitted) Security Value General Obligations  2.7% $ 1,465 California, 5.50%, 11/1/33 $ 1,552,241 $ 1,552,241 Hospital  16.7% $ 1,445 California Health Facilities Financing Authority, (Cedars-Sinai Medical Center), 5.00%, 11/15/34 $ 1,448,266 2,940 California Statewide Communities Development Authority, (Huntington Memorial Hospital), 5.00%, 7/1/35 2,957,611 1,000 California Statewide Communities Development Authority, (John Muir Health), 5.00%, 8/15/36 1,001,010 405 California Statewide Communities Development Authority, (John Muir Health), Series A, 5.00%, 8/15/34 405,984 1,400 California Statewide Communities Development Authority, (Kaiser Permanente), 5.00%, 3/1/41 1,387,582 1,900 California Statewide Communities Development Authority, (Kaiser Permanente), 5.25%, 3/1/45 1,923,788 555 Washington Township Health Care District, 5.00%, 7/1/32 552,613 $ 9,676,854 Insured-Electric Utilities  5.0% $ 1,475 Glendale Electric, (MBIA), 5.00%, 2/1/32 $ 1,511,196 1,370 Sacramento, Municipal Electric Utility District, (FSA), 5.00%, 8/15/28 1,404,652 $ 2,915,848 Insured-Escrowed / Prerefunded  8.2% $ 740 San Francisco Bay Area Rapid Transportation District Sales Tax Revenue, (AMBAC), Prerefunded to 7/1/11, 5.00%, 7/1/31 $ 780,471 1,765 San Francisco Bay Area Rapid Transportation District Sales Tax Revenue, (AMBAC), Prerefunded to 7/1/11, 5.125%, 7/1/36 1,869,241 2,000 University of California, (FGIC), Prerefunded to 9/1/10, 5.125%, 9/1/31 2,111,920 $ 4,761,632 Insured-General Obligations  54.5% $ 740 Antelope Valley Community College District, (Election of 2004), Series B, (MBIA), 5.25%, 8/1/39 $ 787,086 8,680 Arcadia Unified School District, (FSA), 0.00%, 8/1/38 1,764,470 3,115 Arcadia Unified School District, (FSA), 0.00%, 8/1/40 570,512 3,270 Arcadia Unified School District, (FSA), 0.00%, 8/1/41 569,111 1,615 California, (AMBAC), 4.25%, 12/1/35 1,481,278 Principal Amount (000s omitted) Security Value Insured-General Obligations (continued) $ 820 California, (AMBAC), 5.00%, 4/1/27 $ 849,750 1,250 California, (XLCA), 5.00%, 10/1/28 1,290,537 1,500 Carlsbad Unified School District, (Election 2006), Series A, (MBIA), 5.25%, 8/1/32 1,604,955 19,350 Chabot-Las Positas Community College District, (AMBAC), 0.00%, 8/1/43 3,041,239 5,000 Clovis Unified School District, (FGIC), 0.00%, 8/1/20 2,859,900 6,675 Coast Community College District, (FSA), 0.00%, 8/1/35 1,528,108 2,350 Long Beach Unified School District, (Election of 1999), (FSA), 5.00%, 8/1/31 2,417,868 1,945 Los Osos Community Services, Wastewater Assessment District, (MBIA), 5.00%, 9/2/33 1,991,777 1,000 Mount Diablo Unified School District, (FSA), 5.00%, 8/1/25 1,039,240 2,205 San Diego Unified School District, (MBIA), 5.50%, 7/1/24 2,511,451 4,300 San Mateo County Community College District, (Election of 2001), (FGIC), 0.00%, 9/1/21 2,326,558 1,750 Santa Ana Unified School District, (MBIA), 5.00%, 8/1/32 1,793,172 1,620 Santa Clara Unified School District, (Election of 2004), (FSA), 4.375%, 7/1/30 1,567,690 3,200 Union Elementary School District, (FGIC), 0.00%, 9/1/22 1,647,040 $ 31,641,742 Insured-Lease Revenue / Certificates ofParticipation  13.5% $ 4,250 California Public Works Board Lease Revenue, (Department of General Services), (AMBAC), 5.00%, 12/1/27 $ 4,424,463 2,250 Orange County Water District, Certificates of Participation, (MBIA), 5.00%, 8/15/34 2,297,318 1,075 San Jose Financing Authority, (Civic Center), (AMBAC), 5.00%, 6/1/32 1,098,145 $ 7,819,926 Insured-Public Education  7.1% $ 4,000 California State University, (AMBAC), 5.00%, 11/1/33 $ 4,121,880 $ 4,121,880 Insured-Special Assessment Revenue  22.8% $ 2,500 Cathedral City Public Financing Authority, (Housing Redevelopment), (MBIA), 5.00%, 8/1/33 $ 2,573,500 2,500 Cathedral City Public Financing Authority, (Tax Allocation Redevelopment), (MBIA), 5.00%, 8/1/33 2,573,500 See notes to financial statements 15 Eaton Vance Insured California Municipal Bond Fund II as of September 30, 2007 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Insured-Special Assessment Revenue (continued) $ 1,750 Irvine Public Facility and Infrastructure Authority Assessment, (AMBAC), 5.00%, 9/2/26 $ 1,809,745 2,000 Murrieta Redevelopment Agency Tax, (MBIA), 5.00%, 8/1/32 2,059,760 4,000 San Jose Redevelopment Agency Tax, (MBIA), 5.00%, 8/1/32 4,205,603 $ 13,222,108 Insured-Special Tax Revenue  13.2% $ 3,405 Hesperia Public Financing Authority, (Redevelopment and Housing Project), Series A, (XLCA), 5.00%, 9/1/37 $ 3,500,136 13,650 Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 1,344,252 2,325 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 383,765 4,610 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 723,816 2,905 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 433,339 260 San Francisco, Bay Area Rapid Transportation District Sales Tax Revenue, (AMBAC), 5.00%, 7/1/31 267,483 985 San Francisco, Bay Area Rapid Transportation District Sales Tax Revenue, (AMBAC), 5.125%, 7/1/36 1,022,203 $ 7,674,994 Insured-Transportation  6.4% $ 2,000 Puerto Rico Highway and Transportation Authority, (FGIC), 5.25%, 7/1/39 $ 2,224,780 3,670 San Joaquin Hills Transportation Corridor Agency, (MBIA), 0.00%, 1/15/27 1,480,551 $ 3,705,331 Insured-Utilities  3.1% $ 1,750 Los Angeles Department of Water and Power, (FGIC), 5.125%, 7/1/41 $ 1,784,580 $ 1,784,580 Insured-Water Revenue  10.9% $ 1,235 Calleguas Las Virgenes, Public Financing Authority Revenue (Municipal Water District), Series A, (FGIC), 4.75%, 7/1/37 $ 1,238,866 2,500 Contra Costa Water District, (FSA), 5.00%, 10/1/32 2,578,482 1,500 Los Angeles, Department of Water and Power, (MBIA), 3.00%, 7/1/30 1,150,245 1,475 San Francisco City and County Public Utilities Commission, (FSA), 4.25%, 11/1/33 1,378,904 $ 6,346,497 Principal Amount (000s omitted Security Value Water Revenue  4.4% $ 2,500California Water Resource, (Central Valley), 5.00%, 12/1/29 $ 2,528,825 $ 2,528,825 Total Tax-Exempt Investments  168.5% (identified cost $95,272,525) $ 97,752,458 Other Assets, Less Liabilities  (10.3)% $ (5,978,981) Auction Preferred Shares Plus Cumulative Unpaid Dividends  (58.2)% $(33,763,685) Net Assets Applicable to Common Shares  100.0% $ 58,009,792 AMBAC - AMBAC Financial Group, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by California municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at September 30, 2007, 85.9% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 4.9% to 28.7% of total investments. (1) Security represents the underlying municipal obligation of an inverse floating rate obligation held by the Fund. (2) Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. See notes to financial statements 16 Eaton Vance Insured Florida Municipal Bond Fund as of September 30, 2007 PORTFOLIO OF INVESTMENTS Tax-Exempt Investments  168.3% Principal Amount (000s omitted) Security Value Electric Utilities  2.2% $ 200 Puerto Rico Electric Power Authority, DRIVERS, Variable Rate, 6.79%, 7/1/25 $ 217,470 600 Puerto Rico Electric Power Authority, DRIVERS, Variable Rate, 6.79%, 7/1/37 625,548 $ 843,018 Escrowed / Prerefunded  5.8% $1,050 Highlands County Health Facilities Authority, (Adventist Health), Prerefunded to 11/15/12, 5.25%, 11/15/23 $ 1,129,695 1,000 South Miami Health Facility Authority, Hospital Revenue, (Baptist Health), Prerefunded to 2/1/13, 5.25%, 11/15/33 1,076,710 $ 2,206,405 Hospital  10.7% $ 490 Brevard County Health Facilities Authority, (Health First, Inc.), 5.00%, 4/1/36 $ 487,785 500 Highlands County Health Facilities Authority, (Adventist Glenoaks Hospital/Adventist Healthcare), 5.00%, 11/15/31 501,460 1,000 Orange County Health Facilities Authority, (Orlando Regional Healthcare), 4.75%, 11/15/36 934,220 1,160 Orange County Health Facilities Authority, (Orlando Regional Healthcare), 5.125%, 11/15/39 1,166,357 1,000 South Miami Health Facilities Authority, Hospital Revenue, (Baptist Health), 5.00%, 8/15/42 997,480 $ 4,087,302 Industrial Development Revenue  5.5% $1,960 Liberty Development Corp., (Goldman Sachs Group, Inc.), 5.25%, 10/1/35 $ 2,093,496 $ 2,093,496 Insured-Electric Utilities  10.8% $1,500 Deltona, Utility System Revenue, (MBIA), 5.00%, 10/1/33 $ 1,537,515 1,600 Jacksonville Electric Authority, Electric System Revenue, (FSA), 4.75%, 10/1/34 1,589,632 1,000 Lakeland Energy System, (XLCA), 4.75%, 10/1/36 991,440 $ 4,118,587 Principal Amount (000s omitted) Security Value Insured-Escrowed / Prerefunded  17.3% $1,025 Dade County Professional Sports Franchise Facility, (MBIA), Escrowed to Maturity, 5.25%, 10/1/30 $ 1,125,901 2,250 Orange County Tourist Development Tax, (AMBAC), Prerefunded to 4/1/12, 5.125%, 10/1/30 2,394,983 2,825 Puerto Rico Highway and Transportation Authority, (MBIA), Prerefunded to 7/1/16, 5.00%, 7/1/36 3,087,034 $ 6,607,918 Insured-General Obligations  9.0% $1,345 Florida Board of Education, Capital Outlay, (Public Education), Series A, (MBIA), 5.00%, 6/1/32 $ 1,379,015 2,000 Florida Board of Education, Capital Outlay, (Public Education), Series F, (MBIA), 5.00%, 6/1/32 2,050,580 $ 3,429,595 Insured-Other Revenue  5.4% $2,000 Village Center Community Development District, (MBIA), 5.00%, 11/1/32 $ 2,042,760 $ 2,042,760 Insured-Pooled Loans  3.9% $1,520 Florida Municipal Loan Council Revenue, (MBIA), 0.00%, 4/1/23 $ 753,099 1,520 Florida Municipal Loan Council Revenue, (MBIA), 0.00%, 4/1/24 715,130 $ 1,468,229 Insured-Private Education  8.9% $2,500 Broward County Educational Facilities Authority, (Nova Southeastern University), (AGC), 5.00%, 4/1/36 $ 2,530,225 400 Orange County Educational Facility Authority, (Rollins College Project), (AMBAC), 5.25%, 12/1/32 421,476 400 Orange County Educational Facility Authority, (Rollins College Project), (AMBAC), 5.25%, 12/1/37 420,412 $ 3,372,113 Insured-Public Education  4.5% $1,700 Florida Capital Improvement Revenue, (Florida Gulf Coast University Financing Corporation), (MBIA), 4.75%, 8/1/32 $ 1,701,615 $ 1,701,615 See notes to financial statements 17 Eaton Vance Insured Florida Municipal Bond Fund as of September 30, 2007 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Insured-Sewer Revenue  2.7% $1,000 Pinellas County Sewer, (FSA), 5.00%, 10/1/32 $ 1,025,590 $ 1,025,590 Insured-Special Assessment Revenue  7.5% $2,780 Julington, Creek Plantation Community Development District, (MBIA), 5.00%, 5/1/29 $ 2,840,354 $ 2,840,354 Insured-Special Tax Revenue  34.9% $1,500 Dade County, Special Obligation, (AMBAC), 5.00%, 10/1/35 $ 1,506,530 500 Dade County, Special Obligation, Residual Certificates, (AMBAC), Variable Rate, 6.735%, 10/1/35 506,530 1,500 Jacksonville, Capital Improvements, (AMBAC), 5.00%, 10/1/30 1,528,245 1,275 Jacksonville, Excise Tax, (FGIC), 5.125%, 10/1/27 1,332,451 3,750 Jacksonville, Transportation Revenue, (MBIA), 5.00%, 10/1/31 3,802,275 600 Miami-Dade County, Special Obligation, (MBIA), 0.00%, 10/1/35 142,242 8,000 Miami-Dade County, Special Obligation, (MBIA), 0.00%, 10/1/39 1,527,680 225 Miami-Dade County, Special Obligation, (MBIA), 5.00%, 10/1/37 227,029 9,835 Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 968,551 1,690 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 278,951 3,350 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 525,983 2,105 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 314,003 1,120 Sunrise Public Facilities, (MBIA), 0.00%, 10/1/20 635,578 $ 13,296,048 Insured-Transportation  14.3% $2,000 Florida Mid-Bay Bridge Authority, (AMBAC), 4.625%, 10/1/32 $ 1,957,900 1,500 Florida Turnpike Authority, Water & Sewer Revenue, (Department of Transportation), (FGIC), 4.50%, 7/1/27 1,483,455 1,605 Port Palm Beach District, (Improvements), (XLCA), 0.00%, 9/1/24 740,884 1,950 Port Palm Beach District, (Improvements), (XLCA), 0.00%, 9/1/25 853,944 1,000 Port Palm Beach District, (Improvements), (XLCA), 0.00%, 9/1/26 415,120 $ 5,451,303 Principal Amount (000s omitted) Security Value Insured-Utilities  4.1% $1,550 Daytona Beach, Utility System Revenue, (AMBAC), 5.00%, 11/15/32 $ 1,580,055 $ 1,580,055 Insured-Water and Sewer  19.5% $1,000 Emerald Coast, Utility Authority Revenue, (FGIC), 4.75%, 1/1/31 $ 999,230 1,500 Jacksonville Electric Authority, Water and Sewer System, (MBIA), 4.75%, 10/1/30 1,496,865 2,000 Marco Island Utility System, (MBIA), 5.00%, 10/1/27 2,071,500 1,000 Marion County Utility System, (MBIA), 5.00%, 12/1/33 1,025,550 1,500 Port St. Lucie, Utility System Revenue, (MBIA), 0.00%, 9/1/32 416,445 1,455 Port St. Lucie, Utility System Revenue, (MBIA), 0.00%, 9/1/33 382,927 1,000 Sunrise Utility System, (AMBAC), 5.00%, 10/1/28 1,044,350 $ 7,436,867 Insured-Water Revenue  1.3% $ 500 Tampa Bay Water Utility System, (FGIC), Variable Rate, 5.31%, 10/1/27 $ 514,835 $ 514,835 Total Tax-Exempt Investments  168.3% (identified cost $62,308,094) $ 64,116,090 Other Assets, Less Liabilities  (9.2)% $ (3,516,355) Auction Preferred Shares Plus Cumulative Unpaid Dividends  (59.1)% $(22,513,870) Net Assets Applicable to Common Shares  100.0% $ 38,085,865 AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. DRIVERS - Derivative Inverse Tax-Exempt Receipts FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association XLCA - XL Capital Assurance, Inc. See notes to financial statements 18 Eaton Vance Insured Florida Municipal Bond Fund as of September 30, 2007 PORTFOLIO OF INVESTMENTS CONTD The Fund invests primarily in debt securities issued by Florida municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at September 30, 2007, 85.6% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 4.0% to 46.9% of total investments. (1) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2007, the aggregate value of the securities is $5,528,205 or 14.5% of the Funds net assets applicable to common shares. (2) Security has been issued as a leveraged inverse floater bond. The stated interest rate represents the rate in effect at September 30, 2007. (3) Security represents the underlying municipal obligation of an inverse floating rate obligation held by the Fund. (4) Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. (5) Security has been issued as an inverse floater bond. The stated interest rate represents the rate in effect at September 30, 2007. See notes to financial statements 19 Eaton Vance Insured Massachusetts Municipal Bond Fund as of September 30, 2007 PORTFOLIO OF INVESTMENTS Tax-Exempt Investments  182.5 % Principal Amount (000s omitted) Security Value Escrowed / Prerefunded  8.5% $1,445 Massachusetts Health and Educational Facilities Authority, (Partners Healthcare System), Prerefunded to 7/1/11, 5.75%, 7/1/32 $ 1,568,764 600 Massachusetts Development Finance Agency, (Western New England College), Prerefunded to 12/1/12, 6.125%, 12/1/32 675,144 $ 2,243,908 Hospital  4.1% $ 55 Massachusetts Health and Educational Facilities Authority, (Partners Healthcare Systems), 5.75%, 7/1/32 $ 59,418 1,000 Massachusetts Health and Educational Facilities Authority, (South Shore Hospital), 5.75%, 7/1/29 1,023,420 $ 1,082,838 Housing  3.5% $ 995 Massachusetts Housing Finance Agency, 4.50%, 6/1/38 $ 935,867 $ 935,867 Insured-Escrowed / Prerefunded  28.5% $2,900 Massachusetts College Building Authority, (MBIA), Escrowed to Maturity, 0.00%, 5/1/26 $ 1,245,057 350 Massachusetts Development Finance Agency, (WGBH Educational Foundation), (AMBAC), Prerefunded to 1/1/12, 5.375%, 1/1/42 378,101 3,000 Puerto Rico, (FGIC), Prerefunded to 7/1/12, 5.00%, 7/1/32 3,194,840 1,000 Puerto Rico Highway and Transportation Authority, (MBIA), Prerefunded to 7/1/16, 5.00%, 7/1/36 1,093,385 1,500 University of Massachusetts Building Authority, (AMBAC), Prerefunded to 11/1/14, 5.125%, 11/1/34 1,639,545 $ 7,550,928 Insured-General Obligations  12.1% $2,000 Massachusetts, (MBIA), 5.25%, 8/1/28 $ 2,234,640 1,000 Milford, (FSA), 4.25%, 12/15/46 897,210 75 Sandwich, (MBIA), 4.50%, 7/15/29 75,439 $ 3,207,289 Principal Amount (000s omitted) Security Value Insured-Hospital  7.1% $ 680 Massachusetts Health and Educational Facilities Authority, (Lahey Clinic Medical Center), (FGIC), 4.50%, 8/15/35 $ 642,403 1,210 Massachusetts Health and Educational Facilities Authority, (New England Medical Center), (FGIC), 5.00%, 5/15/25 1,248,284 $ 1,890,687 Insured-Lease Revenue / Certificates of Participation  22.9% $1,750 Massachusetts Development Finance Agency, (MBIA), 5.125%, 2/1/34 $ 1,817,130 1,000 Plymouth County Correctional Facility, (AMBAC), 5.00%, 4/1/22 1,030,450 795 Puerto Rico Public Buildings Authority, (CIFG), 5.25%, 7/1/36 837,270 2,205 Puerto Rico Public Buildings Authority, (CIFG), Prerefunded to 7/1/12, 5.25%, 7/1/36 2,367,160 $ 6,052,010 Insured-Other Revenue  4.5% $1,000 Massachusetts Development Finance Agency, (WGBH Educational Foundation), (AMBAC), 5.75%, 1/1/42 $ 1,189,440 $ 1,189,440 Insured-Pooled Loans  9.4% $2,400 Puerto Rico Municipal Finance Agency, (FSA), 5.00%, 8/1/27 $ 2,498,136 $ 2,498,136 Insured-Private Education  26.0% $1,000 Massachusetts Development Finance Agency, (Boston University), (XLCA), 5.375%, 5/15/39 $ 1,107,560 1,105 Massachusetts Development Finance Agency, (Boston University), (XLCA), 6.00%, 5/15/59 1,333,536 750 Massachusetts Development Finance Agency, (College of the Holy Cross), (AMBAC), 5.25%, 9/1/32 844,058 1,500 Massachusetts Development Finance Agency, (Franklin W. Olin College), (XLCA), 5.25%, 7/1/33 1,554,090 750 Massachusetts Development Finance Agency, (Massachusetts College of Pharmacy), (AGC), 5.00%, 7/1/35 769,088 See notes to financial statements 20 Eaton Vance Insured Massachusetts Municipal Bond Fund as of September 30, 2007 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Insured-Private Education (continued) $1,000 Massachusetts Development Finance Agency, (Massachusetts College of Pharmacy), (AGC), 5.00%, 7/1/37 $ 1,032,290 250 Massachusetts Industrial Finance Agency, (Tufts University), (MBIA), 4.75%, 2/15/28 250,948 $ 6,891,570 Insured-Public Education  11.4% $ 700 Massachusetts College Building Authority, (XLCA), 5.50%, 5/1/39 $ 802,445 1,000 Massachusetts Health and Educational Facilities Authority, (University of Massachusetts), (FGIC), 5.125%, 10/1/34 1,039,010 1,150 Massachusetts Health and Educational Facilities Authority, (Worcester State College), (AMBAC), 5.00%, 11/1/32 1,179,222 $ 3,020,677 Insured-Special Tax Revenue  11.2% $1,280 Marthas Vineyard Land Bank, (AMBAC), 5.00%, 5/1/32 $ 1,312,358 380 Massachusetts Bay Transportation Authority, Revenue Assessment, (MBIA), 4.00%, 7/1/33 340,381 6,200 Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 610,576 1,055 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 174,138 2,095 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 328,936 1,325 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 197,650 $ 2,964,039 Insured-Transportation  10.2% $3,700 Massachusetts Turnpike Authority, (MBIA), 0.00%, 1/1/28 $ 1,426,646 1,250 Massachusetts Turnpike Authority, Metropolitan Highway System, (AMBAC), 5.00%, 1/1/39 1,259,850 $ 2,686,496 Insured-Water Revenue  13.6% $1,175 Massachusetts Water Resources Authority, (AMBAC), 4.00%, 8/1/40 $ 1,028,583 2,500 Massachusetts Water Resources Authority, (FSA), 5.00%, 8/1/32 2,563,100 $ 3,591,683 Nursing Home  2.7% $ 745 Massachusetts Development Finance Agency, (Berkshire Retirement Community, Inc./Edgecombe), 5.15%, 7/1/31 $ 704,830 $ 704,830 Principal Amount (000s omitted) Security Value Private Education  6.8% $ 500 Massachusetts Development Finance Agency, (Massachusetts College of Pharmacy), 5.75%, 7/1/33 $ 525,625 750 Massachusetts Development Finance Agency, (Middlesex School), 5.00%, 9/1/33 762,075 500 Massachusetts Health and Educational Facilities Authority, (Boston College), 5.125%, 6/1/24 518,430 $ 1,806,130 Total Tax-Exempt Investments  182.5% (identified cost $46,505,289) $ 48,316,528 Other Assets, Less Liabilities  (23.9)% $ (6,335,719) Auction Preferred Shares Plus Cumulative Unpaid Dividends  (58.6)% $(15,504,650) Net Assets Applicable to Common Shares  100.0% $ 26,476,159 AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Massachusetts municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at September 30, 2007, 86.0% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 3.7% to 21.7% of total investments. (1) Security represents the underlying municipal obligation of an inverse floating rate obligation held by the Fund. (2) Security (or a portion thereof) has been segregated to cover payable for when-issued securities. (3) When-issued security. (4) Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. See notes to financial statements 21 Eaton Vance Insured Michigan Municipal Bond Fund as of September 30, 2007 PORTFOLIO OF INVESTMENTS Tax-Exempt Investments  182.7% Principal Amount (000s omitted) Security Value Electric Utilities  5.6% $1,250 Michigan Strategic Fund, (Detroit Edison Pollution Control), 5.45%, 9/1/29 $ 1,277,537 $ 1,277,537 Escrowed / Prerefunded  7.1% $1,500 Michigan Hospital Finance Authority, (Sparrow Obligation Group), Prerefunded to 11/15/11, 5.625%, 11/15/36 $ 1,629,390 $ 1,629,390 Hospital  13.0% $ 400 Michigan Hospital Finance Authority, (Chelsea Community Hospital), 5.00%, 5/15/30 $ 375,492 1,000 Michigan Hospital Finance Authority, (Oakwood Hospital System), 5.75%, 4/1/32 1,040,350 1,500 Michigan Hospital Finance Authority, (Trinity Health), 5.375%, 12/1/30 1,554,645 $ 2,970,487 Insured-Electric Utilities  2.2% $ 500 Michigan Strategic Fund, Resource Recovery, (Detroit Edison Co.), (XLCA), 5.25%, 12/15/32 $ 515,230 $ 515,230 Insured-Escrowed / Prerefunded  48.2% $ 750 Detroit School District, (School Bond Loan Fund), (FSA), Prerefunded to 5/1/12, 5.125%, 5/1/31 $ 799,125 1,250 Detroit Sewer Disposal, (FGIC), Prerefunded to 7/1/11, 5.125%, 7/1/31 1,318,850 1,500 Lansing Building Authority, (MBIA), Prerefunded to 6/1/13, 5.00%, 6/1/29 1,606,455 1,150 Michigan Hospital Finance Authority, (St. John Health System), (AMBAC), Escrowed to Maturity, 5.00%, 5/15/28 1,169,251 1,000 Michigan Trunk Line, (FSA), Prerefunded to 11/1/11, 5.00%, 11/1/25 1,054,930 3,275 Puerto Rico, (FGIC), Prerefunded to 7/1/12, 5.00%, 7/1/32 3,488,349 1,500 Reed City Public Schools, (FSA), Prerefunded to 5/1/14, 5.00%, 5/1/29 1,618,095 $ 11,055,055 Principal Amount (000s omitted) Security Value Insured-General Obligations  15.9% $ 325 Brandon School District, (FSA), 4.50%, 5/1/35 $ 317,405 1,960 Grand Rapids and Kent County Joint Building Authority, (DeVos Place), (MBIA), 0.00%, 12/1/27 760,206 750 Greenville Public Schools, (MBIA), 5.00%, 5/1/25 774,330 1,330 Okemos Public School District, (MBIA), 0.00%, 5/1/19 808,547 1,000 Van Buren Township, (Local Development Financial Authority), (XLCA), 4.50%, 10/1/31 979,150 $ 3,639,638 Insured-Hospital  9.3% $ 500 Michigan Hospital Finance Authority, Mid-Michigan Obligation Group, (AMBAC), 5.00%, 4/15/32 $ 506,985 1,590 Royal Oak Hospital Finance Authority Revenue, (William Beaumont Hospital), (MBIA), 5.25%, 11/15/35 1,625,091 $ 2,132,076 Insured-Lease Revenue / Certificates of Participation  27.7% $1,750 Michigan House of Representatives, (AMBAC), 0.00%, 8/15/22 $ 898,572 2,615 Michigan House of Representatives, (AMBAC), 0.00%, 8/15/23 1,275,937 3,100 Michigan State Building Authority, (FGIC), 0.00%, 10/15/30 966,797 795 Puerto Rico Public Buildings Authority, (CIFG), 5.25%, 7/1/36 837,312 2,205 Puerto Rico Public Buildings Authority, (CIFG), Prerefunded to 7/1/12, 5.25%, 7/1/36 2,367,118 $ 6,345,736 Insured-Public Education  10.2% $1,500 Central Michigan University, (AMBAC), 5.05%, 10/1/32 $ 1,547,460 750 Lake Superior State University, (AMBAC), 5.125%, 11/15/26 780,345 $ 2,327,805 Insured-Special Tax Revenue  16.7% $7,030 Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 $ 692,314 845 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 139,476 1,675 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 262,992 1,115 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 166,325 1,500 Wayne Charter County, (Airport Hotel-Detroit Metropolitan Airport), (MBIA), 5.00%, 12/1/30 1,538,715 1,000 Ypsilanti, Community Utilities Authority, (San Sewer System), (FGIC), 5.00%, 5/1/32 1,025,120 $ 3,824,942 See notes to financial statements 22 Eaton Vance Insured Michigan Municipal Bond Fund as of September 30, 2007 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Insured-Utility  6.8% $1,000 Lansing Board Water Supply, Steam and Electric Utility, (FSA), 5.00%, 7/1/25 $ 1,036,800 510 Lansing Board Water Supply, Steam and Electric Utility, (FSA), 5.00%, 7/1/26 529,431 $ 1,566,231 Insured-Water Revenue  17.8% $1,600 Detroit Water Supply System, (FGIC), 5.00%, 7/1/30 $ 1,627,552 2,400 Detroit Water Supply System, (MBIA), 5.00%, 7/1/34 2,452,177 $ 4,079,729 Private Education  2.2% $ 500 Michigan Higher Education Facilities Authority, (Hillsdale College), 5.00%, 3/1/35 $ 499,240 $ 499,240 Total Tax-Exempt Investments  182.7% (identified cost $40,054,949) $ 41,863,096 Other Assets, Less Liabilities  (23.8)% $ (5,444,684) Auction Preferred Shares Plus Cumulative Unpaid Dividends  (58.9)% $(13,506,565) Net Assets Applicable to Common Shares  100.0% $ 22,911,847 AMBAC - AMBAC Financial Group, Inc. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Michigan municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at September 30, 2007, 84.8% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 3.6% to 24.2% of total investments. (1) Security represents the underlying municipal obligation of an inverse floating rate obligation held by the Fund. (2) Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. See notes to financial statements 23 Eaton Vance Insured New Jersey Municipal Bond Fund as of September 30, 2007 PORTFOLIO OF INVESTMENTS Tax-Exempt Investments  179.4% Principal Amount (000s omitted) Security Value Hospital  13.1% $ 100 Camden County Improvement Authority, (Cooper Health System), 5.00%, 2/15/25 $ 98,681 180 Camden County Improvement Authority, (Cooper Health System), 5.00%, 2/15/35 171,608 150 Camden County Improvement Authority, (Cooper Health System), 5.25%, 2/15/27 150,765 1,300 Camden County Improvement Authority, (Cooper Health System), 5.75%, 2/15/34 1,336,673 600 New Jersey Health Care Facilities Financing Authority, (Atlanticare Regional Medical Center), 5.00%, 7/1/37 600,642 610 New Jersey Health Care Facilities Financing Authority, (Capital Health System), 5.375%, 7/1/33 614,599 575 New Jersey Health Care Facilities Financing Authority, (Capital Health System), 5.75%, 7/1/23 598,776 250 New Jersey Health Care Facilities Financing Authority, (Hunterdon Medical Center), 5.125%, 7/1/35 252,352 600 New Jersey Health Care Facilities Financing Authority, (South Jersey Hospital), 5.00%, 7/1/36 603,972 845 New Jersey Health Care Facilities Financing Authority, (South Jersey Hospital), 5.00%, 7/1/46 845,769 $ 5,273,837 Insured-Escrowed / Prerefunded  39.6% $1,250 Jersey City, (FSA), Prerefunded to 9/1/11, 5.25%, 9/1/23 $ 1,350,637 2,405 Lafayette Yard Community Development Corporation, (Hotel and Conference Center), (FGIC), Prerefunded to 4/1/11, 5.00%, 4/1/35 2,521,907 1,200 New Jersey Economic Development Authority, (School Facilities), (FGIC), Prerefunded to 7/1/12, 5.00%, 7/1/32 1,275,768 1,000 New Jersey Educational Facilities Authority, (Kean University), (FGIC), Prerefunded to 7/1/13, 5.00%, 7/1/28 1,072,440 1,500 New Jersey Educational Facilities Authority, (Rowan University), (FGIC), Prerefunded to 7/1/13, 5.125%, 7/1/30 1,618,335 800 Newark Housing Authority, (Newark Marine Terminal), (MBIA), Prerefunded to 1/1/14, 5.00%, 1/1/23 860,128 1,500 Newark Housing Authority, (Newark Marine Terminal), (MBIA), Prerefunded to 1/1/14, 5.00%, 1/1/37 1,612,740 650 Puerto Rico Highway and Transportation Authority, (MBIA), Prerefunded to 7/1/13, 5.00%, 7/1/33 698,834 4,645 Puerto Rico, (FGIC), Prerefunded to 7/1/12, 5.00%, 7/1/32 4,947,002 $ 15,957,791 Principal Amount (000s omitted) Security Value Insured-General Obligations  33.5% $2,260 Bayonne, (FSA), 0.00%, 7/1/22 $ 1,178,658 2,415 Bayonne, (FSA), 0.00%, 7/1/23 1,197,743 1,000 Bordentown Regional School District Board of Education, (MBIA), 4.25%, 1/15/33 956,440 2,000 Hudson County Improvement Authority, (MBIA), 0.00%, 12/15/38 440,020 5,500 Irvington Township, (FSA), 0.00%, 7/15/26 2,326,500 2,960 Jackson Township School District, (MBIA), 2.50%, 6/15/27 2,163,020 350 Livingston Township School District, (FGIC), 4.50%, 7/15/32 350,035 505 Livingston Township School District, (FGIC), 4.50%, 7/15/33 504,586 250 Livingston Township School District, (FGIC), 4.50%, 7/15/36 248,745 246 Livingston Township School District, (FGIC), 4.50%, 7/15/37 244,745 530 Madison Borough Board of Education, (MBIA), 4.75%, 7/15/35 537,727 265 Nutley School District (MBIA), 4.50%, 7/15/29 267,054 310 Nutley School District (MBIA), 4.75%, 7/15/30 318,169 410 Nutley School District (MBIA), 4.75%, 7/15/31 420,148 430 Nutley School District (MBIA), 4.75%, 7/15/32 440,264 450 Old Bridge Township Board of Education, (MBIA), 4.375%, 7/15/32 439,056 1,500 Sparta Township School District, (FSA), 4.30%, 2/15/34 1,443,780 $ 13,476,690 Insured-Hospital  9.2% $2,750 New Jersey Health Care Facilities Financing Authority, (Englewood Hospital), (MBIA), 5.00%, 8/1/31 $ 2,808,465 900 New Jersey Health Care Facilities Financing Authority, (Jersey City Medical Center), (AMBAC), 5.00%, 8/1/41 908,865 $ 3,717,330 Insured-Lease Revenue / Certificates of Participation  15.6% $ 445 Gloucester County Improvements Authority, (MBIA), 4.75%, 9/1/30 $ 451,889 610 Hudson County Improvements Authority, (FSA), 4.50%, 4/1/35 604,669 265 Lafayette Yard Community Development Corporation, (Hotel and Conference Center), (FGIC), 5.00%, 4/1/35 269,728 1,250 Middlesex County, (MBIA), 5.00%, 8/1/31 1,272,413 795 Puerto Rico Public Buildings Authority, (CIFG), 5.25%, 7/1/36 837,270 See notes to financial statements 24 Eaton Vance Insured New Jersey Municipal Bond Fund as of September 30, 2007 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Insured-Lease Revenue / Certificates of Participation (continued) $2,205 Puerto Rico Public Buildings Authority, (CIFG), Prerefunded to 7/1/12, 5.25%, 7/1/36 $ 2,367,160 475 University of New Jersey Medicine and Dentistry, Certificates of Participation, (MBIA), 5.00%, 6/15/36 489,293 $ 6,292,422 Insured-Pooled Loans  7.4% $2,850 Puerto Rico Municipal Finance Agency, (FSA), 5.00%, 8/1/27 $ 2,966,537 $ 2,966,537 Insured-Public Education  11.2% $ 425 New Jersey Educational Facilities Authority, (Ramapo College), (AMBAC), 4.25%, 7/1/31 $ 407,409 3,990 University of New Jersey Medicine and Dentistry, (AMBAC), 5.00%, 4/15/32 4,102,478 $ 4,509,887 Insured-Sewer Revenue  2.5% $2,500 Rahway Valley Sewerage Authority, (MBIA), 0.00%, 9/1/27 $ 990,700 $ 990,700 Insured-Special Tax Revenue  8.2% $2,390 New Jersey Economic Development Authority, (XLCA), 0.00%, 7/1/26 $ 987,118 1,120 New Jersey Economic Development Authority, (XLCA), 0.00%, 7/1/27 438,726 8,940 Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 880,411 1,520 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 250,891 3,015 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 473,385 1,900 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 283,423 $ 3,313,954 Insured-Transportation  19.1% $ 740 Delaware River Joint Toll Bridge Commission, Series A, (MBIA), 4.50%, 7/1/37 $ 730,506 490 Morristown Parking Authority, (MBIA), 4.50%, 8/1/37 484,968 3,875 Port Authority of New York and New Jersey, (FSA), 5.00%, 11/1/27 4,028,355 350 Puerto Rico Highway and Transportation Authority, (MBIA), 5.00%, 7/1/33 360,469 Principal Amount (000s omitted) Security Value Insured-Transportation (continued) $2,000 South Jersey Transportation Authority, (FGIC), 5.00%, 11/1/33 $ 2,069,260 $ 7,673,558 Insured-Water and Sewer  7.5% $4,500 Middlesex County Improvements Authority Utilities System, (Perth Amboy), (AMBAC), 0.00%, 9/1/24 $ 2,101,410 1,320 Passaic Valley, Sewer Commissioners, (FGIC), 2.50%, 12/1/32 904,081 $ 3,005,491 Senior Living / Life Care  1.5% $ 600 New Jersey Economic Development Authority, (Fellowship Village), 5.50%, 1/1/25 $ 603,420 $ 603,420 Special Tax Revenue  3.2% $ 500 New Jersey Economic Development Authority, (Cigarette Tax), 5.50%, 6/15/31 $ 514,785 750 New Jersey Economic Development Authority, (Cigarette Tax), 5.75%, 6/15/34 788,010 $ 1,302,795 Transportation  7.8% $1,250 Port Authority of New York and New Jersey, 5.00%, 9/1/38 $ 1,286,613 1,825 South Jersey Port Authority, (Marine Terminal), 5.10%, 1/1/33 1,864,073 $ 3,150,686 Total Tax-Exempt Investments  179.4% (identified cost $69,406,338) $ 72,235,098 Other Assets, Less Liabilities  (23.5)% $ (9,458,968) Auction Preferred Shares Plus Cumulative Unpaid Dividends  (55.9)% $(22,513,685) Net Assets Applicable to Common Shares  100.0% $ 40,262,445 See notes to financial statements 25 Eaton Vance Insured New Jersey Municipal Bond Fund as of September 30, 2007 PORTFOLIO OF INVESTMENTS CONTD AMBAC - AMBAC Financial Group, Inc. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by New Jersey municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at September 30, 2007, 85.7% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.0% to 24.6% of total investments. (1) Security represents the underlying municipal obligation of an inverse floating rate obligation held by the Fund. (2) When-issued security. (3) Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. (4) Security (or a portion thereof) has been segregated to cover payable for when-issued securities. See notes to financial statements 26 Eaton Vance Insured New York Municipal Bond Fund II as of September 30, 2007 PORTFOLIO OF INVESTMENTS Tax-Exempt Investments  168.5% Principal Amount (000s omitted) Security Value General Obligations  5.8% $ 1,650 New York, 5.25%, 1/15/28 $ 1,714,333 500 New York City, 5.25%, 8/15/26 525,120 $ 2,239,453 Hospital  4.0% $ 750 New York Dormitory Authority, (Memorial Sloan-Kettering Cancer Center), 5.00%, 7/1/34 $ 765,502 750 Suffolk County Industrial Development Agency, (Huntington Hospital), 5.875%, 11/1/32 771,337 $ 1,536,839 Industrial Development Revenue  3.4% $ 1,000 Liberty Development Corp., (Goldman Sachs Group, Inc.), 5.25%, 10/1/35 $ 1,068,110 240 Liberty Development Corp., (Goldman Sachs Group, Inc.), 5.50%, 10/1/37 268,008 $ 1,336,118 Insured-Electric Utilities  5.9% $ 2,250 Long Island Power Authority, (AMBAC), 5.00%, 9/1/34 $ 2,312,325 $ 2,312,325 Insured-Escrowed / Prerefunded  10.7% $ 580 New York City Cultural Resource Trust, (Museum of History), (AMBAC), Prerefunded to 7/1/09, Variable Rate, 8.909%, 7/1/29 $ 663,224 515 New York Dormitory Authority, (University of Rochester), (MBIA), Prerefunded to 7/1/08, 5.00%, 7/1/27 526,052 1,500 Puerto Rico, (FGIC), Prerefunded to 7/1/12, 5.00%, 7/1/32 1,597,420 1,295 Puerto Rico Highway and Transportation Authority, (MBIA), Prerefunded to 7/1/13, 5.00%, 7/1/33 1,392,293 $ 4,178,989 Insured-General Obligations  6.0% $ 2,245 New York Dormitory Authority, (School Districts Financing Program), (MBIA), 5.00%, 10/1/30 $ 2,315,538 $ 2,315,538 Principal Amount (000s omitted) Security Value Insured-Hospital  1.0% $ 360 New York Dormitory Authority, (Health Quest Systems), (AGC), Series B, 5.125%, 7/1/37 $ 370,843 $ 370,843 Insured-Lease Revenue / Certificates of Participation  11.3% $ 1,250 Hudson Yards Infrastructure Corp., (MBIA), 4.50%, 2/15/47 $ 1,202,038 795 Puerto Rico Public Buildings Authority, (CIFG), 5.25%, 7/1/36 837,270 2,205 Puerto Rico Public Buildings Authority, (CIFG), Prerefunded to 7/1/12, 5.25%, 7/1/36 2,367,160 $ 4,406,468 Insured-Other Revenue  24.1% $ 1,930 New York City Cultural Resource Trust, (American Museum of Natural History), (MBIA), 5.00%, 7/1/44 $ 1,975,741 2,000 New York City Cultural Resource Trust, (Museum of Modern Art), (AMBAC), 5.125%, 7/1/31 2,087,320 2,000 New York City Industrial Development Agency, (Queens Baseball Stadium), (AMBAC), 4.75%, 1/1/42 2,000,600 1,550 New York City Industrial Development Agency, (Yankee Stadium), (FGIC), 4.50%, 3/1/39 1,517,512 1,825 New York City Industrial Development Agency, (Yankee Stadium), (MBIA), 4.75%, 3/1/46 1,810,583 $ 9,391,756 Insured-Private Education  29.5% $ 1,000 New York City Industrial Development Agency, (New York University), (AMBAC), 5.00%, 7/1/31 $ 1,018,950 1,440 New York Dormitory Authority, (Barnard College), (FGIC), 5.00%, 7/1/24 1,523,678 2,500 New York Dormitory Authority, (Brooklyn Law School), (XLCA), 5.125%, 7/1/30 2,581,525 2,265 New York Dormitory Authority, (FIT Student Housing Corp.), (FGIC), Prerefunded to 7/1/14, 5.00%, 7/1/29 2,450,073 605 New York Dormitory Authority, (Fordham University), (FGIC), 5.00%, 7/1/32 622,013 1,000 New York Dormitory Authority, (New York University), (AMBAC), 5.00%, 7/1/31 1,018,950 500 New York Dormitory Authority, (Skidmore College), (FGIC), 5.00%, 7/1/33 514,835 110 New York Dormitory Authority, (University of Rochester), (MBIA), 5.00%, 7/1/27 112,003 5,425 Oneida County Industrial Development Agency, (Hamilton College), (MBIA), 0.00%, 7/1/32 1,645,891 $ 11,487,918 See notes to financial statements 27 Eaton Vance Insured New York Municipal Bond Fund II as of September 30, 2007 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Insured-Public Education  4.3% $ 1,500 New York Dormitory Authority, (City University), (AMBAC), 5.25%, 7/1/30 $ 1,667,070 $ 1,667,070 Insured-Special Tax Revenue  17.3% $ 700 New York Convention Center Development Corp., Hotel Occupancy Tax, (AMBAC), 4.75%, 11/15/45 $ 697,025 400 New York Convention Center Development Corp., Hotel Occupancy Tax, (AMBAC), 5.00%, 11/15/44 409,284 1,700 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/35 441,898 9,835 Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 968,551 20,540 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 3,390,332 3,350 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 525,984 2,105 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 314,003 $ 6,747,077 Insured-Transportation  23.1% $ 1,500 Metropolitan Transportation Authority, (FGIC), 4.75%, 11/15/37 $ 1,508,910 2,000 Metropolitan Transportation Authority, Transportation Revenue Bonds, (FGIC), 5.25%, 11/15/31 2,108,180 2,500 Port Authority of New York and New Jersey, (FSA), 5.00%, 11/1/27 2,599,265 705 Puerto Rico Highway and Transportation Authority, (MBIA), 5.00%, 7/1/33 726,087 2,000 Triborough Bridge and Tunnel Authority, (MBIA), 5.00%, 11/15/32 2,056,780 $ 8,999,222 Insured-Water and Sewer  7.9% $ 3,000 New York City Municipal Water Finance Authority, (Water and Sewer System), (AMBAC), 5.00%, 6/15/38 $ 3,070,980 $ 3,070,980 Other Revenue  1.5% $ 500 Puerto Rico Infrastructure Financing Authority, Variable Rate, 8.487%, 10/1/32 $ 584,135 $ 584,135 Private Education  5.2% $ 1,000 Dutchess County Industrial Development Agency, (Marist College), 5.00%, 7/1/22 $ 1,028,620 1,000 New York City Industrial Development Agency, (St. Francis College), 5.00%, 10/1/34 999,990 $ 2,028,610 Principal Amount (000s omitted) Security Value Transportation  2.6% $ 1,000 Port Authority of New York and New Jersey, 5.00%, 9/1/38 $ 1,029,290 $ 1,029,290 Water Revenue  4.9% $ 950 New York State Environmental Facilities Corp., Clean Water, (Municipal Water Finance), 4.50%, 6/15/36 $ 931,171 1,000 New York State Environmental Facilities Corp., Clean Water, (Municipal Water Finance), Series A, 4.50%, 6/15/36 980,180 $ 1,911,351 Total Tax-Exempt Investments  168.5% (identified cost $63,766,544) $ 65,613,982 Other Assets, Less Liabilities  (10.7)% $ (4,157,192) Auction Preferred Shares Plus Cumulative Unpaid Dividends  (57.8)% $(22,509,861) Net Assets Applicable to Common Shares  100.0% $ 38,946,929 AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Assocation XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by New York municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at September 30, 2007, 83.7% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.6% to 27.4% of total investments. (1) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2007, the aggregate value of the securities is $1,247,359 or 3.2% of the Funds net assets applicable to common shares. (2) Security has been issued as a leveraged inverse floater bond. The stated interest rate represents the rate in effect at September 30, 2007. (3) Security represents the underlying municipal obligation of an inverse floating rate obligation held by the Fund. (4) Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. See notes to financial statements 28 Eaton Vance Insured Ohio Municipal Bond Fund as of September 30, 2007 PORTFOLIO OFINVESTMENTS Tax-Exempt Investments 169.2% Principal Amount (000s omitted) Security Value Escrowed / Prerefunded  2.3% $ 790 Puerto Rico Electric Power Authority, Prerefunded to 7/1/13, 5.125%, 7/1/29 $ 854,456 $ 854,456 Hospital  6.3% $ 900 Cuyahoga County, (Cleveland Clinic Health System), 5.50%, 1/1/29 $ 941,193 500 Miami County, (Upper Valley Medical Center), 5.25%, 5/15/26 505,325 1,000 Ohio Higher Educational Facilities Authority, (University Hospital Health Systems, Inc.), Series A, 4.75%, 1/15/46 925,500 $ 2,372,018 Insured-Electric Utilities  22.3% $4,000 Ohio Municipal Electric Generation Agency, (MBIA), 0.00%, 2/15/25 $ 1,796,160 1,775 Ohio Municipal Electric Generation Agency, (MBIA), 0.00%, 2/15/26 755,706 5,000 Ohio Municipal Electric Generation Agency, (MBIA), 0.00%, 2/15/27 2,024,450 2,000 Ohio Water Development Authority, (Dayton Power & Light), (FGIC), 4.80%, 1/1/34 2,006,920 1,800 Puerto Rico Electric Power Authority, (MBIA), 4.75%, 7/1/33 1,819,308 $ 8,402,544 Insured-Escrowed / Prerefunded  15.8% $ 420 Cleveland Airport System, (FSA), Prerefunded to 1/1/10, 5.00%, 1/1/31 $ 437,195 1,000 Olentangy School District, (School Facility Construction and Improvements), (MBIA), Prerefunded to 12/1/12, 5.00%, 12/1/30 1,067,220 2,500 Springboro Community School District, (MBIA), Prerefunded to 6/1/14, 5.00%, 12/1/32 2,698,975 1,100 Trotwood-Madison City School District, (School Improvements), (FGIC), Prerefunded to 12/1/12, 5.00%, 12/1/30 1,173,942 500 University of Akron, (FGIC), Prerefunded to 1/1/10, Variable Rate, 7.31%, 1/1/29 557,075 $ 5,934,407 Principal Amount (000s omitted) Security Value Insured-General Obligations  34.2% $1,500 Ashtabula School District, (Construction Improvements), (FGIC), 5.00%, 12/1/30 $ 1,538,715 810 Cleveland, (FGIC), 4.75%, 11/15/25 829,140 655 Cleveland, (FGIC), 4.75%, 11/15/27 667,393 1,000 Cleveland Municipal School District, (FSA), 5.00%, 12/1/27 1,035,780 2,075 Cuyahoga Community College District, (AMBAC), 5.00%, 12/1/32 2,129,137 2,000 Elyria City School District, (XLCA), 5.00%, 12/1/35 2,062,560 580 Olentangy School District, (FSA), 4.50%, 12/1/32 568,655 500 Olmsted Falls City School, (XLCA), 5.00%, 12/1/35 517,620 720 Pickerington Local School District, (MBIA), 4.25%, 12/1/34 671,054 2,400 Plain School District, (FGIC), 0.00%, 12/1/27 899,688 500 Tecumseh School District, (FGIC), 4.75%, 12/1/31 503,445 420 Trotwood-Madison City School District, (School Improvements), (FSA), 4.50%, 12/1/30 413,734 1,000 Zanesville School District, (School Improvements), (MBIA), 5.05%, 12/1/29 1,033,960 $ 12,870,881 Insured-Hospital  10.1% $1,000 Hamilton County, (Cincinnati Childrens Hospital), (FGIC), 5.00%, 5/15/32 $ 1,019,430 1,500 Hamilton County, (Cincinnati Childrens Hospital), (FGIC), 5.125%, 5/15/28 1,550,115 1,250 Ohio Higher Educational Facility Commission, (University Hospital Health Systems, Inc), (AMBAC), 4.75%, 1/15/46 1,218,700 $ 3,788,245 Insured-Lease Revenue / Certificates of Participation  14.6% $1,000 Cleveland, (Cleveland Stadium), (AMBAC), 5.25%,11/15/27 $ 1,021,510 795 Puerto Rico Public Buildings Authority, (CIFG), 5.25%, 7/1/36 837,312 2,205 Puerto Rico Public Buildings Authority, (CIFG), Prerefunded to 7/1/12, 5.25%, 7/1/36 2,367,118 235 Puerto Rico Public Buildings Authority, Government Facilities Revenue, (XLCA), 5.25%, 7/1/36 247,495 1,000 Summit County, (Civic Theater Project), (AMBAC), 5.00%, 12/1/33 1,021,300 $ 5,494,735 See notes to financial statements 29 Eaton Vance Insured Ohio Municipal Bond Fund as of September 30, 2007 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Insured-Pooled Loans  2.4% $ 850 Puerto Rico Municipal Finance Agency, (FSA), 5.00%, 8/1/27 $ 884,348 $ 884,348 Insured-Public Education  14.3% $3,000 Cincinnati Technical and Community College, (AMBAC), 5.00%, 10/1/28 $ 3,090,120 1,170 Ohio University, (FSA), 5.25%, 12/1/23 1,247,278 1,000 University of Cincinnati, (AMBAC), 5.00%, 6/1/31 1,026,090 $ 5,363,488 Insured-Sewer Revenue  4.8% $1,100 Marysville Wastewater Treatment System, (XLCA), 4.75%, 12/1/46 $ 1,081,663 750 Marysville Wastewater Treatment System, (XLCA), 4.75%, 12/1/47 740,010 $ 1,821,673 Insured-Special Tax Revenue  18.3% $4,315 Hamilton County Sales Tax, (AMBAC), 0.00%, 12/1/22 $ 2,193,099 5,000 Hamilton County Sales Tax, (AMBAC), 0.00%, 12/1/23 2,411,250 1,000 Hamilton County Sales Tax, (AMBAC), 0.00%, 12/1/24 457,900 8,685 Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 855,299 1,480 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 244,289 2,935 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 460,824 1,845 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 275,219 $ 6,897,880 Insured-Transportation  11.1% $3,580 Cleveland Airport System, (FSA), 5.00%, 1/1/31 $ 3,628,581 500 Puerto Rico Highway and Transportation Authority, (CIFG), 5.25%, 7/1/41 553,650 $ 4,182,231 Pooled Loans  7.2% $1,500 Cuyahoga County Port Authority, (Garfield Heights), 5.25%, 5/15/23 $ 1,500,420 1,140 Rickenbacker Port Authority, Oasbo Expanded Asset Pool Loan, 5.375%, 1/1/32 1,213,754 $ 2,714,174 Principal Amount (000s omitted) Security Value Private Education  5.5% $ 850 Ohio Higher Educational Facilities Authority, (John Carroll University), 5.25%, 11/15/33 $ 862,843 180 Ohio Higher Educational Facilities Authority, (Oberlin College), 5.00%, 10/1/29 182,732 1,000 Ohio Higher Educational Facilities Authority, (Oberlin College), 5.00%, 10/1/33 1,025,380 $ 2,070,955 Total Tax-Exempt Investments  169.2% (identified cost $61,432,951) $ 63,652,035 Other Assets, Less Liabilities  (11.1)% $ (4,160,118) Auction Preferred Shares Plus Cumulative Unpaid Dividends  (58.1)% $(21,875,000) Net Assets Applicable to Common Shares  100.0% $ 37,616,917 AMBAC - AMBAC Financial Group, Inc. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Ohio municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at September 30, 2007, 87.4% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 5.9% to 24.2% of total investments. (1) Security represents the underlying municipal obligation of an inverse floating rate obligation held by the Fund. (2) Security has been issued as an inverse floater bond. The stated interest rate represents the rate in effect at September 30, 2007. (3) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2007, the aggregate value of the securities is $557,075 or 1.5% of the Funds net assets applicable to common shares. (4) Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. See notesto financial statements 30 Eaton Vance Insured Pennsylvania Municipal Bond Fund as of September 30, 2007 PORTFOLIO OF INVESTMENTS Tax-ExemptInvestments  174.8% Principal Amount (000s omitted) Security Value Escrowed / Prerefunded  3.4% $ 750 Lancaster County Hospital Authority, Prerefunded to 9/15/13, 5.50%, 3/15/26 $ 823,537 135 Puerto Rico Electric Power Authority, Prerefunded to 7/1/13, 5.125%, 7/1/29 146,015 515 Puerto Rico Electric Power Authority, Prerefunded to 7/1/13, 5.125%, 7/1/29 557,019 $ 1,526,571 Hospital  10.0% $ 1,000 Lancaster County Hospital Authority, (Lancaster General Hospital), 4.50%, 3/15/36 $ 925,790 350 Lebanon County Health Facility Authority, (Good Samaritan Hospital), 6.00%, 11/15/35 363,303 1,500 Lehigh County General Purpose Authority, (Lehigh Valley Health Network), 5.25%, 7/1/32 1,529,070 750 Pennsylvania Higher Educational Facilities Authority, (UPMC Health System), 6.00%, 1/15/31 800,992 930 Philadelphia Hospitals and Higher Education Facilities Authority, (Childrens Hospital), 4.50%, 7/1/37 871,168 $ 4,490,323 Insured-Electric Utilities  8.2% $ 3,615 Lehigh County Industrial Development Authority, (PPL Electric Utilities Corp.), (FGIC), 4.75%, 2/15/27 $ 3,665,393 $ 3,665,393 Insured-Escrowed / Prerefunded  25.6% $ 1,000 Butler School District, (FSA), Prerefunded to 4/1/14, 5.00%, 4/1/31 $ 1,077,880 2,500 Pennsylvania Higher Educational Facilities Authority, (Temple University), (MBIA), Prerefunded to 4/1/08, 5.00%, 4/1/29 2,543,850 1,750 Pittsburgh Water and Sewer Authority, (AMBAC), Prerefunded to 6/1/12, 5.125%, 12/1/27 1,863,547 1,200 Puerto Rico, (FGIC), Prerefunded to 7/1/12, 5.00%, 7/1/32 1,277,936 400 Puerto Rico Electric Power Authority, (FSA), Prerefunded to 7/1/10, Variable Rate, 7.43%, 7/1/29 467,388 2,450 Puerto Rico Highway and Transportation Authority, (MBIA), Prerefunded to 7/1/16, 5.00%, 7/1/36 2,677,189 270 Southcentral General Authority, (MBIA), Escrowed to Maturity, 5.25%, 5/15/31 283,962 1,230 Southcentral General Authority, (MBIA), Prerefunded to 5/1/11, 5.25%, 5/15/31 1,310,762 $ 11,502,514 Principal Amount (000s omitted) Security Value Insured-General Obligations  22.5% $ 1,000 Alleghany County Gateway School District, (FGIC), 5.00%, 10/15/32 $ 1,025,660 1,650 Armstrong County, (MBIA), 5.40%, 6/1/31 1,726,510 500 Canon McMillan School District, (FGIC), 5.25%, 12/1/34 525,800 1,000 Erie School District, (AMBAC), 0.00%, 9/1/30 335,580 2,555 McKeesport School District, (MBIA), 0.00%, 10/1/21 1,371,677 1,750 Philadelphia, (FSA), 5.00%, 9/15/31 1,778,671 500 Philadelphia, (FSA), 5.00%, 9/15/31 508,170 1,000 Pine-Richland School District, (FSA), 5.00%, 9/1/29 1,027,620 2,550 Shaler Area School District, (XLCA), 0.00%, 9/1/33 732,462 1,060 Upper Clair Township School District, (FSA), 5.00%, 7/15/32 1,086,754 $ 10,118,904 Insured-Hospital  5.2% $ 1,325 Erie County Hospital Authority, (Hamot Health Foundation), (CIFG), 4.75%, 11/1/32 $ 1,308,676 1,000 Washington County Hospital Authority, (Washington Hospital), (AMBAC), 5.125%, 7/1/28 1,017,550 $ 2,326,226 Insured-Lease Revenue / Certificates of Participation  6.9% $ 1,300 Philadelphia Authority for Industrial Development Lease Revenue, (FSA), 5.125%, 10/1/26 $ 1,356,186 1,700 Philadelphia Authority for Industrial Development Lease Revenue, (FSA), 5.25%, 10/1/30 1,759,296 $ 3,115,482 Insured-Private Education  15.9% $ 1,000 Chester County Industrial Development Authority Educational Facility, (Westtown School), (AMBAC), 5.00%, 1/1/31 $ 1,025,730 475 Cumberland County Municipal Authority, (Dickinson College), (MBIA), 4.50%, 5/1/37 463,291 3,315 Delaware County, (Villanova University), (MBIA), 5.00%, 12/1/28 3,385,278 1,900 Pennsylvania Higher Educational Facilities Authority, (Temple University), (MBIA), 4.50%, 4/1/36 1,847,921 440 Pennsylvania Higher Educational Facilities Authority, (University of Pennsylvania), (MBIA), 4.50%, 6/15/36 429,229 $ 7,151,449 See notes to financial statements 31 Eaton Vance Insured Pennsylvania Municipal Bond Fund as of September 30, 2007 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Insured-Public Education  7.9% $ 2,400 Lycoming County Authority, (Pennsylvania College of Technology), (AMBAC), 5.25%, 5/1/32 $ 2,514,360 1,000 Pennsylvania Higher Educational Facilities Authority, (Clarion University Foundation), (XLCA), 5.00%, 7/1/33 1,020,470 $ 3,534,830 Insured-Sewer Revenue  10.9% $ 1,000 Ambridge Borough Municipal Authority, Sewer Revenue, (FSA), 4.60%, 10/15/41 $ 976,760 1,555 Erie Sewer Authority, Series A, (AMBAC), 0.00%, 12/1/25 673,160 2,155 Erie Sewer Authority, Series B, (AMBAC), 0.00%, 12/1/25 932,900 1,920 Erie Sewer Authority, Series B, (AMBAC), 0.00%, 12/1/26 787,834 1,500 Pennsylvania University Sewer Authority, (MBIA), 5.00%, 11/1/26 1,550,895 $ 4,921,549 Insured-Special Tax Revenue  18.1% $ 4,350 Pittsburgh and Allegheny County Public Auditorium Authority, (AMBAC), 5.00%, 2/1/29 $ 4,462,013 25,410 Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 2,502,377 1,775 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 292,982 3,520 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 552,675 2,220 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 331,157 $ 8,141,204 Insured-Transportation  12.1% $ 2,000 Allegheny County Port Authority, (FGIC), 5.00%, 3/1/25 $ 2,067,600 1,000 Allegheny County Port Authority, (FGIC), 5.00%, 3/1/29 1,027,370 2,100 Puerto Rico Highway and Transportation Authority, (CIFG), 5.25%, 7/1/41 2,325,330 $ 5,420,300 Insured-Utilities  6.8% $ 3,000 Philadelphia Gas Works Revenue, (AMBAC), 5.00%, 10/1/37 $ 3,079,620 $ 3,079,620 Insured-Water and Sewer  0.3% $ 150 Saxonburg Water and Sewer Authority, (AGC), 5.00%, 3/1/35 $ 154,622 $ 154,622 Principal Amount (000s omitted) Security Value Insured-Water Revenue  10.0% $ 1,530 Philadelphia Water and Wastewater, (AMBAC), 4.25%, 11/1/31 $ 1,421,079 3,000 Philadelphia Water and Wastewater, (FGIC), 5.00%, 11/1/31 3,079,100 $ 4,500,179 Private Education  6.7% $ 3,000 Pennsylvania Higher Educational Facilities Authority, (University of Pennsylvania), 4.75%, 7/15/35 $ 3,004,650 $ 3,004,650 Senior Living / Life Care  1.1% $ 200 Montgomery County Industrial Development Authority, (Foulkeways at Gwynedd), 5.00%, 12/1/24 $ 194,482 300 Montgomery County Industrial Development Authority, (Foulkeways at Gwynedd), 5.00%, 12/1/30 282,519 $ 477,001 Transportation  3.2% $ 1,400 Delaware River Joint Toll Bridge Commission, 5.00%, 7/1/28 $ 1,429,008 $ 1,429,008 Total Tax-Exempt Investments  174.8% (identified cost $76,240,994) $ 78,559,825 Other Assets, Less Liabilities  (16.9)% $ (7,597,346) Auction Preferred Shares Plus Cumulative Unpaid Dividends  (57.9)% $(26,007,479) Net Assets Applicable to Common Shares  100.0% $ 44,955,000 AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association XLCA - XL Capital Assurance, Inc. See notes to financial statements 32 Eaton Vance Insured Pennsylvania Municipal Bond Fund as of September 30, 2007 PORTFOLIO OF INVESTMENTS CONTD The Fund invests primarily in debt securities issued by Pennsylvania municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at September 30, 2007, 86.1% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.2% to 26.2% of total investments. (1) Security represents the underlying municipal obligation of an inverse floating rate obligation held by the Fund. (2) Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. (3) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2007, the aggregate value of the securities is $467,388 or 1.0% of the Funds net assets applicable to common shares. (4) Security has been issued as a leveraged inverse floater bond. The stated interest rate represents the rate in effect at September 30, 2007. See notes to financial statements 33 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS Statements of Assetsand Liabilities As of September 30, 2007 Insured Insured Insured Municipal Fund II California Fund II Florida Fund Assets Investments  Identified cost $269,747,238 $ 95,272,525 $62,308,094 Unrealized appreciation 8,807,704 2,479,933 1,807,996 Investments, at value $278,554,942 $ 97,752,458 $64,116,090 Cash $ 188,070 $ 1,065,104 $ 22,744 Receivable for investments sold  411,638  Interest receivable 3,418,156 876,379 1,098,399 Receivable for open interest rate swap contracts 55,259 30,457 17,712 Total assets $282,216,427 $100,136,036 $65,254,945 Liabilities Payable for floating rate notes issued $ 39,570,000 $ 7,550,000 $ 4,385,000 Interest expense and fees payable 539,783 88,122 69,308 Payable for investments purchased  407,588  Payable for closed interest rate swap contracts 272,596 217,178 119,822 Payable for open interest rate swap contracts 16,421 6,226 4,174 Payable for when-issued securities 512,200   Payable to affiliate for investment advisory fee 78,684 29,959 19,816 Accrued expenses 96,616 63,486 57,090 Total liabilities $ 41,086,300 $ 8,362,559 $ 4,655,210 Auction preferred shares at liquidation value plus cumulative unpaid dividends 87,517,980 33,763,685 22,513,870 Net assets applicable to common shares $153,612,147 $ 58,009,792 $38,085,865 Sources of Net Assets Common shares, $0.01 par value, unlimited number of shares authorized $ 99,270 $ 38,619 $ 25,755 Additional paid-in capital 140,776,589 54,744,606 36,515,052 Accumulated net realized gain (loss) (computed on the basis of identified cost) 3,788,292 662,955 (333,400) Accumulated undistributed net investment income 40,482 40,236 47,293 Net unrealized appreciation (computed on the basis of identified cost) 8,907,514 2,523,376 1,831,165 Net assets applicable to common shares $153,612,147 $ 58,009,792 $38,085,865 Auction Preferred Shares Issued and Outstanding (Liquidation preference of $25,000 per share) 3,500 1,350 900 Common Shares Outstanding 9,926,977 3,861,925 2,575,502 Net Asset Value Per Common Share Net assets applicable to common shares ÷ common shares issued and outstanding $ 15.47 $ 15.02 $ 14.79 See notes to financial statements 34 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONTD Statement of Assets and Liabilities As of September 30, 2007 Insured Insured Insured Massachusetts Fund Michigan Fund New Jersey Fund Assets Investments  Identified cost $46,505,289 $40,054,949 $69,406,338 Unrealized appreciation 1,811,239 1,808,147 2,828,760 Investments, at value $48,316,528 $41,863,096 $72,235,098 Cash $ 1,077,557 $  $ 83,044 Receivable for investments sold   928,616 Interest receivable 591,671 577,215 754,108 Receivable for open interest rate swap contracts 14,200 6,307 20,717 Total assets $49,999,956 $42,446,618 $74,021,583 Liabilities Payable for floating rate notes issued $ 6,765,000 $ 5,780,000 $ 9,580,000 Interest expense and fees payable 59,643 58,311 107,266 Payable for closed interest rate swap contracts 103,347 40,440 149,778 Payable for open interest rate swap contracts 2,874 2,463 4,174 Payable for when-issued securities 1,022,380  1,333,800 Due to custodian  91,245  Payable to affiliate for investment advisory fee 13,713 11,909 20,486 Accrued expenses 52,190 43,838 49,949 Total liabilities $ 8,019,147 $ 6,028,206 $11,245,453 Auction preferred shares at liquidation value plus cumulative unpaid dividends 15,504,650 13,506,565 22,513,685 Net assets applicable to common shares $26,476,159 $22,911,847 $40,262,445 Sources of Net Assets Common shares, $0.01 par value, unlimited number of shares authorized $ 17,543 $ 15,118 $ 25,654 Additional paid-in capital 24,859,217 21,413,714 36,365,886 Accumulated net realized gain (loss) (computed on the basis of identified cost) (249,351) (405,220) 970,276 Accumulated undistributed net investment income 19,274 72,841 43,808 Net unrealized appreciation (computed on the basis of identified cost) 1,829,476 1,815,394 2,856,821 Net assets applicable to common shares $26,476,159 $22,911,847 $40,262,445 Auction Preferred Shares Issued and Outstanding (Liquidation preference of $25,000 per share) 620 540 900 Common Shares Outstanding 1,754,310 1,511,845 2,565,367 Net Asset Value Per Common Share Net assets applicable to common shares ÷ common shares issued and outstanding $ 15.09 $ 15.15 $ 15.69 See notes to financial statements 35 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONTD Statements of Assets and Liabilities As of September 30, 2007 Insured Insured Insured New York Fund II Ohio Fund Pennsylvania Fund Assets Investments  Identified cost $63,766,544 $61,432,951 $76,240,994 Unrealized appreciation 1,847,438 2,219,084 2,318,831 Investments, at value $65,613,982 $63,652,035 $78,559,825 Cash $ 52,660 $ 145,256 $ 45,022 Receivable for investments sold 3,068,297  1,465,920 Interest receivable 774,892 776,287 983,952 Receivable for open interest rate swap contracts 18,068 12,446 62,021 Total assets $69,527,899 $64,586,024 $81,116,740 Liabilities Payable for floating rate notes issued $ 4,665,000 $ 4,905,000 $ 8,495,000 Interest expense and fees payable 58,087 48,019 93,841 Payable for investments purchased 3,151,909  1,487,400 Payable for closed interest rate swap contracts 119,822 65,902  Payable for open interest rate swap contracts 4,174 4,037 3,968 Payable to affiliate for investment advisory fee 20,051 19,444 23,191 Accrued expenses 52,066 51,705 50,861 Total liabilities $ 8,071,109 $ 5,094,107 $10,154,261 Auction preferred shares at liquidation value plus cumulative unpaid dividends 22,509,861 21,875,000 26,007,479 Net assets applicable to common shares $38,946,929 $37,616,917 $44,955,000 Sources of Net Assets Common shares, $0.01 par value, unlimited number of shares authorized $ 25,553 $ 25,129 $ 29,432 Additional paid-in capital 36,207,552 35,613,604 41,716,097 Accumulated net realized gain (loss) (computed on the basis of identified cost) 518,661 (295,235) 781,327 Accumulated undistributed net investment income 323,815 13,950 60,972 Net unrealized appreciation (computed on the basis of identified cost) 1,871,348 2,259,469 2,367,172 Net assets applicable to common shares $38,946,929 $37,616,917 $44,955,000 Auction Preferred Shares Issued and Outstanding (Liquidation preference of $25,000 per share) 900 875 1,040 Common Shares Outstanding 2,555,287 2,512,913 2,943,172 Net Asset Value Per Common Share Net assets applicable to common shares ÷ common shares issued and outstanding $ 15.24 $ 14.97 $ 15.27 See notes to financial statements 36 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONTD Statements of Operations For the Year Ended September 30, 2007 Insured Insured Insured Municipal Fund II California Fund II Florida Fund Investment Income Interest $13,506,710 $ 4,722,831 $ 3,152,999 Total investment income $13,506,710 $ 4,722,831 $ 3,152,999 Expenses Investment adviser fee $ 1,344,894 $ 509,888 $ 337,595 Trustees fees and expenses 12,340 7,170 1,845 Legal and accounting services 53,652 44,365 40,266 Printing and postage 34,559 13,771 11,595 Custodian fee 131,352 55,564 40,628 Interest expense and fees 1,556,554 294,793 184,872 Transfer and dividend disbursing agent fees 107,742 46,049 33,650 Preferred shares remarketing agent fee 218,750 84,375 56,250 Miscellaneous 40,885 38,111 28,494 Total expenses $ 3,500,728 $ 1,094,086 $ 735,195 Deduct  Reduction of custodian fee $ 19,108 $ 14,528 $ 5,200 Allocation of expenses to the investment adviser 6,321 5,103 3,815 Reduction of investment adviser fee 366,789 139,060 92,071 Total expense reductions $ 392,218 $ 158,691 $ 101,086 Net expenses $ 3,108,510 $ 935,395 $ 634,109 Net investment income $10,398,200 $ 3,787,436 $ 2,518,890 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions (identified cost basis) $ 4,442,353 $ 1,694,010 $ 351,714 Financial futures contracts (1,121,972) (78,190) (126,022) Interest rate swap contracts (52,205) (137,771) (67,190) Disposal of investments in violation of restrictions and net increase from payments by affiliates 0   Net realized gain $ 3,268,176 $ 1,478,049 $ 158,502 Change in unrealized appreciation (depreciation)  Investments (identified cost basis) $(8,383,421) $(2,931,302) $(1,474,521) Financial futures contracts 1,277,266 276,490 232,116 Interest rate swap contracts 38,838 24,231 13,538 Net change in unrealized appreciation (depreciation) $ (7,067,317) $(2,630,581) $(1,228,867) Net realized and unrealized loss $ (3,799,141) $(1,152,532) $(1,070,365) Distributions to preferred shareholders From net investment income $(3,009,366) $(1,088,414) $ (797,008) Net increase in net assets from operations $ 3,589,693 $ 1,546,490 $ 651,517 See notes of financial statements 37 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONTD Statements of Operations For the Year Ended September 30, 2007 Insured Insured Insured Massachusetts Fund Michigan Fund New Jersey Fund Investment Income Interest $ 2,302,154 $2,010,016 $3,381,555 Total investment income $ 2,302,154 $2,010,016 $ 3,381,555 Expenses Investment adviser fee $ 234,186 $ 201,629 $ 346,998 Trustees fees and expenses 1,845 185 1,846 Legal and accounting services 40,852 34,443 38,787 Printing and postage 8,508 10,511 12,306 Custodian fee 33,597 28,168 40,237 Interest expense and fees 264,144 226,730 374,017 Transfer and dividend disbursing agent fees 26,526 20,502 33,802 Preferred shares remarketing agent fee 38,750 33,750 56,250 Miscellaneous 27,252 27,859 29,937 Total expenses $ 675,660 $ 583,777 $ 934,180 Deduct  Reduction of custodian fee $ 4,003 $ 4,996 $ 10,087 Allocation of expenses to the investment adviser 4,650 3,433 3,815 Reduction of investment adviser fee 63,869 54,990 93,945 Total expense reductions $ 72,522 $ 63,419 $ 107,847 Net expenses $ 603,138 $ 520,358 $ 826,333 Net investment income $ 1,699,016 $1,489,658 $ 2,555,222 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions (identified cost basis) $ 234,237 $ 227,128 $ 1,367,245 Financial futures contracts (66,255) (60,516) (106,308) Interest rate swap contracts (65,786) (12,476) (94,548) Disposal of investments in violation of restrictions andnet increase from payments by affiliate 20,473   Net realized gain $ 122,669 $ 154,136 $ 1,166,389 Change in unrealized appreciation (depreciation)  Investments (identified cost basis) $(1,231,521) $ (714,030) $(1,806,208) Financial futures contracts 155,469 88,756 240,068 Interest rate swap contracts 11,326 3,844 16,543 Net change in unrealized appreciation (depreciation) $ (1,064,726) $ (621,430) $ (1,549,597) Net realized and unrealized loss $ (942,057) $ (467,294) $ (383,208) Distributions to preferred shareholders From net investment income $ (514,151) $ (435,251) $ (732,552) Net increase in net assets from operations $ 242,808 $ 587,113 $ 1,439,462 See notes to financial statements 38 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONTD Statements of Operations For the Year Ended September 30, 2007 Insured Insured Insured New York Fund II Ohio Fund Pennsylvania Fund Investment Income Interest $ 3,110,199 $ 3,067,652 $ 3,818,683 Total investment income $ 3,110,199 $ 3,067,652 $ 3,818,683 Expenses Investment adviser fee $ 342,008 $ 331,168 $ 392,766 Trustees fees and expenses 1,777 1,846 1,859 Legal and accounting services 38,216 38,708 44,102 Printing and postage 10,941 13,449 14,673 Custodian fee 42,414 38,760 47,978 Interest expense and fees 182,374 203,812 378,794 Transfer and dividend disbursing agent fees 35,362 31,642 36,139 Preferred shares remarketing agent fee 56,250 54,688 65,000 Miscellaneous 30,478 29,239 31,320 Total expenses $ 739,820 $ 743,312 $ 1,012,631 Deduct  Reduction of custodian fee $ 9,366 $ 9,792 $ 11,011 Allocation of expenses to the investment adviser 3,348 3,832 6,263 Reduction of investment adviser fee 93,275 90,319 106,335 Total expense reductions $ 105,989 $ 103,943 $ 123,609 Net expenses $ 633,831 $ 639,369 $ 889,022 Net investment income $ 2,476,368 $ 2,428,283 $ 2,929,661 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions (identified cost basis) $ 509,673 $ 449,639 $ 809,518 Financial futures contracts (130,379) (247,801) 198,122 Interest rate swap contracts (65,731) (14,069) (297,251) Net realized gain $ 313,563 $ 187,769 $ 710,389 Change in unrealized appreciation (depreciation)  Investments (identified cost basis) $(1,212,101) $(1,462,550) $(1,813,359) Financial futures contracts 237,337 347,054 (42,312) Interest rate swap contracts 13,894 8,409 556,711 Net change in unrealized appreciation (depreciation) $ (960,870) $(1,107,087) $ (1,298,960) Net realized and unrealized loss $ (647,307) $ (919,318) $ (588,571) Distributions to preferred shareholders From net investment income $ (534,850) $ (756,723) $ (856,964) From net realized gain (200,979)   Net increase in net assets from operations $ 1,093,232 $ 752,242 $ 1,484,126 See notes to financial statements 39 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONTD Statements of Assets and Liabilities For the Year Ended September 30, 2007 Insured Insured Insured Increase (Decrease) in Net Assets Municipal Fund II California Fund II Florida Fund From operations  Net investment income $ 10,398,200 $ 3,787,436 $ 2,518,890 Net realized gain from investment transactions, financial futures contracts, interest rate swap contracts,and disposal of investments in violation of restrictions and net increase frompayments by affiliates 3,268,176 1,478,049 158,502 Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and interest rate swap contracts (7,067,317) (2,630,581) (1,228,867) Distributions to preferred shareholders  From net investment income (3,009,366) (1,088,414) (797,008) Net increase in net assets from operations $ 3,589,693 $ 1,546,490 $ 651,517 Distributions to common shareholders  From net investment income $ (7,466,114) $ (2,736,166) $ (1,694,472) Total distributions to common shareholders $ (7,466,114) $ (2,736,166) $ (1,694,472) Capital share transactions Reinvestment of distributions to common shareholders $ 25,683 $  $  Net increase in net assets from capital share transactions $ 25,683 $  $  Net decrease in net assets $ (3,850,738) $ (1,189,676) $ (1,042,955) Net Assets Applicable to Common Shares At beginning of year $157,462,885 $59,199,468 $39,128,820 At end of year $153,612,147 $58,009,792 $38,085,865 Undistributed net investment income included in net assets applicable to common shares At end of year $ 40,482 $ 40,236 $ 47,293 See notes to financial statements 40 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONTD Statements of Changes in Net Assets For the Year Ended September 30, 2007 Insured Insured Insured Increase (Decrease) in Net Assets Massachusetts Fund Michigan Fund New Jersey Fund From operations  Net investment income $ 1,699,016 $ 1,489,658 $ 2,555,222 Net realized gain from investment transactions, financial futures contracts, interest rate swap contracts, and disposal of investments in violation of 122,669 154,136 1,166,389 restrictions and net increase from payments by affiliates Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and interest rate swap contracts (1,064,726) (621,430) (1,549,597) Distributions to preferred shareholders  From net investment income (514,151) (435,251) (732,552) Net increase in net assets from operations $ 242,808 $ 587,113 $ 1,439,462 Distributions to common shareholders  From net investment income $ (1,203,685) $ (1,009,900) $ (1,820,869) Total distributions to common shareholders $ (1,203,685) $ (1,009,900) $ (1,820,869) Capital share transactions Reinvestment of distributions to common shareholders $ 17,788 $  $ 24,197 Net increase in net assets from capital share transactions $ 17,788 $  $ 24,197 Net decrease in net assets $ (943,089) $ (422,787) $ (357,210) Net Assets Applicable to Common Shares At beginning of year $27,419,248 $23,334,634 $40,619,655 At end of year $26,476,159 $22,911,847 $40,262,445 Undistributed net investment income included in net assets applicable to common shares At end of year $ 19,274 $ 72,841 $ 43,808 See notes to financial statements 41 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONTD Statements of Changes in Net Assets For the Year Ended September 30, 2007 Insured Insured Insured Increase (Decrease) in Net Assets New York Fund II Ohio Fund Pennsylvania Fund From operations  Net investment income $ 2,476,368 $ 2,428,283 $ 2,929,661 Net realized gain from investment transactions, financial futures contracts and interest rate swap contracts 313,563 187,769 710,389 Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and interest rate swap contracts (960,870) (1,107,087) (1,298,960) Distributions to preferred shareholders  From net investment income (534,850) (756,723) (856,964) From net realized gain (200,979)   Net increase in net assets from operations $ 1,093,232 $ 752,242 $ 1,484,126 Distributions to common shareholders  From net investment income $ (1,780,878) $ (1,669,755) $ (2,045,499) From net realized gain (634,133)   Total distributions to common shareholders $ (2,415,011) $ (1,669,755) $ (2,045,499) Capital share transactions Reinvestment of distributions to common shareholders $ 5,574 $ 2,860 $  Net increase in net assets from capital share transactions $ 5,574 $ 2,860 $  Net decrease in net assets $ (1,316,205) $ (914,653) $ (561,373) Net Assets Applicable to Common Shares At beginning of year $40,263,134 $38,531,570 $45,516,373 At end of year $38,946,929 $37,616,917 $44,955,000 Undistributed net investment income included in net assets applicable to common shares At end of year $ 323,815 $ 13,950 $ 60,972 See notes to financial statements 42 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTSCONT D Statements of Changes in Net Assets For the Year Ended September 30, 2007 Insured Insured Insured Increase (Decrease) in Net Assets Municipal Fund II California Fund II Florida Fund From operations  Net investment income $ 10,500,454 $ 3,818,662 $ 2,527,070 Net realized gain from investment transactions and financial futures contracts 4,356,455 1,273,316 1,052,884 Net change in unrealized appreciation (depreciation) from investments and financial futures contracts 1,649,905 834,431 (147,834) Distributions to preferred shareholders  From net investment income (2,631,920) (937,884) (684,139) Net increase in net assets from operations $ 13,874,894 $ 4,988,525 $ 2,747,981 Distributions to common shareholders  From net investment income $ (8,416,039) $ (2,983,698) $ (1,912,090) Total distributions to common shareholders $ (8,416,039) $ (2,983,698) $ (1,912,090) Capital share transactions Reinvestment of distributions to common shareholders $ 67,445 $ 7,738 $ 24,117 Net increase in net assets from capital share transactions $ 67,445 $ 7,738 $ 24,117 Net increase in net assets $ 5,526,300 $ 2,012,565 $ 860,008 Net Assets Applicable to Common Shares At beginning of year $151,936,585 $57,186,903 $38,268,812 At end of year $157,462,885 $59,199,468 $39,128,820 Undistributed net investment income included in net assets applicable to common shares At end of year $ 184,615 $ 94,976 $ 29,450 See notes to financial statements 43 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONT D Statements of Changes in Net Assets For the Year Ended September 30, 2007 Insured Insured Insured Increase (Decrease) in Net Assets Massachusetts Fund Michigan Fund New Jersey Fund From operations  Net investment income $ 1,722,682 $ 1,498,369 $ 2,567,366 Net realized gain from investment transactions and financial futures contracts 888,468 630,423 1,305,317 Net change in unrealized appreciation (depreciation) from investments and financial futures contracts 178,464 73,846 418,939 Distributions to preferred shareholders  From net investment income (447,955) (381,488) (648,584) Net increase in net assets from operations $ 2,341,659 $ 1,821,150 $ 3,643,038 Distributions to common shareholders  From net investment income $ (1,400,956) $ (1,166,029) $ (2,101,233) Total distributions to common shareholders $ (1,400,956) $ (1,166,029) $ (2,101,233) Capital share transactions Reinvestment of distributions to common shareholders $ 37,096 $ 9,334 $ 45,513 Net increase in net assets from capital share transactions $ 37,096 $ 9,334 $ 45,513 Net increase in net assets $ 977,799 $ 664,455 $ 1,587,318 Net Assets Applicable to Common Shares At beginning of year $26,441,449 $22,670,179 $39,032,337 At end of year $27,419,248 $23,334,634 $40,619,655 Undistributed net investment income included in net assets applicable to common shares At end of year $ 44,610 $ 33,700 $ 60,235 See notes to financial statements 44 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONT D Statement of Changes in Net Assets For the Year Ended September 30, 2007 Insured Insured Insured Increase (Decrease) in Net Assets New York Fund II Ohio Fund Pennsylvania Fund From operations  Net investment income $ 2,529,875 $ 2,456,473 $ 2,925,034 Net realized gain from investment transactions, financial futures contracts and interest rate swap contracts 1,820,664 1,437,276 1,906,794 Net change in unrealized appreciation (depreciation) from investments and financial futures contracts (449,834) (166,968) (266,841) Distributions to preferred shareholders  From net investment income (612,672) (660,891) (783,269) From net realized gain (37,328)   Net increase in net assets from operations $ 3,250,705 $ 3,065,890 $ 3,781,718 Distributions to common shareholders  From net investment income $ (1,870,200) $ (1,789,062) $ (2,199,819) From net realized gain (217,935)   Total distributions to common shareholders $ (2,088,135) $ (1,789,062) $ (2,199,819) Capital share transactions Reinvestment of distributions to common shareholders $  $  $ 14,661 Net increase in net assets from capital share transactions $  $  $ 14,661 Net increase in net assets $ 1,162,570 $ 1,276,828 $ 1,596,560 Net Assets Applicable to Common Shares At beginning of year $39,100,564 $37,254,742 $43,919,813 At end of year $40,263,134 $38,531,570 $45,516,373 Undistributed net investment income included in net assets applicable to common shares At end of year $ 161,206 $ 32,884 $ 42,786 See notes to financial statements 45 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONTD Statements of Cash Flows For the Year Ended September 30, 2007 Insured Insured Insured Cash flows from operating activities Municipal Fund II Massachusetts Fund Michigan Fund Net increase in net assets from operations $ 3,589,693 $ 242,808 $ 587,113 Distributions to preferred shareholders 3,009,366 514,151 435,251 Net increase in net assets from operations excluding distributions to preferred shareholders from net investment income $ 6,599,059 $ 756,959 $ 1,022,364 Adjustments to reconcile net increase in net assets from operations to net cash provided by (used in) operating activities: Investments purchased (86,860,586) (7,321,506) (2,459,789) Investments sold 90,818,853 10,959,195 2,652,162 Net amortization of premium (discount) (1,734,021) (103,639) (225,412) Decrease (increase) in interest receivable 95,672 8,473 (11,553) Decrease in receivable for investments sold 331,573   Increase in receivable for open interest rate swap contracts (55,259) (14,200) (6,307) Decrease in receivable from the transfer agent  2,971  Increase in payable for closed interest rate swap contracts 272,596 103,347 40,440 Increase in payable for open interest rate swap contracts 16,421 2,874 2,463 Decrease in payable to affiliate for investment advisory fee (1,648) (347) (166) Increase (decrease) in payable for when-issued securities (3,075,207) 1,022,380  Increase (decrease) in accrued expenses (4,459) 3,733 1,163 Increase (decrease) in interest expense and fees payable 36,792 (23,931) 3,047 Net change in unrealized (appreciation) depreciation on investments 8,383,421 1,231,521 714,030 Net realized (gain) loss on investments (4,442,353) (254,710) (227,128) Net cash provided by operating activities $ 10,380,854 $ 6,373,120 $ 1,505,314 Cash flows from financing activities Cash distributions paid to common shareholders net of reinvestments $ (7,440,431) $(1,185,897) $(1,009,900) Decrease in payable to affiliate for inverse floaters  (1,586,200)  Repayment of secured borrowings  (2,000,000)  Distributions to preferred shareholders from net investment income (2,999,955) (512,473) (433,715) Decrease in due to custodian  (10,993) (61,699) Net cash used in financing activities $ (10,440,386) $(5,295,563) $(1,505,314) Net increase (decrease) in cash $ (59,532) $ 1,077,557 $  Cash at beginning of year $ 247,602 $  $  Cash at end of year $ 188,070 $ 1,077,557 $  Supplemental disclosure of cash flow information: Noncash financing activities not included herein consist of reinvestment of dividends and distributions of: $ 25,683 $ 17,788 $  See notes to financial statements 46 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTSCONT D Statements of Cash Flows For the Year Ended September 30, 2007 Insured Insured Cash flows from operating activities New Jersey Fund Pennsylvania Fund Net increase in net assets from operations $ 1,439,462 $ 1,484,126 Distributions to preferred shareholders 732,552 856,964 Net increase in net assets from operations excluding distributions to preferred shareholders from net investment income $ 2,172,014 $ 2,341,090 Adjustments to reconcile net increase in net assets from operations to net cash provided by (used in) operating activities: Investments purchased (19,495,030) (19,463,578) Investments sold 19,343,532 21,490,909 Net amortization of premium (discount) (448,069) (279,283) Increase in interest receivable (42,223) (54,574) Increase in payable for investments purchased  1,487,400 Increase in receivable for investments sold (928,616) (1,465,920) Increase in receivable for open interest rate swap contracts (20,717) (62,021) Decrease in receivable from the transfer agent 5,140  Decrease in payable for open interest rate swaps contracts 4,174 (494,690) Increase (decrease) in payable for closed interest rate swap contracts 149,778 (107,000) Decrease in payable to affiliate for investment advisory fees (148) (232) Decrease in payable to affiliate for Trustees fees  (67) Increase in payable for when-issued securities 1,333,800  Increase in accrued expenses 3,996 6,612 Increase (decrease) in interest expense and fees payable 21,662 (10,722) Net change in unrealized (appreciation) depreciation on investments 1,806,208 1,813,359 Net realized (gain) loss on investments (1,367,245) (809,518) Net cash provided by operating activities $ 2,538,256 $ 4,391,765 Cash flows from financing activities Cash distributions paid to common shareholders net of reinvestments $ (1,796,672) $ (2,045,499) Distributions to preferred shareholders from net investment income (728,496) (854,058) Repayment of secured borrowings  (1,900,000) Net cash used in financing activities $ (2,525,168) $ (4,799,557) Net increase (decrease) in cash $ 13,088 $ (407,792) Cash at beginning of year $ 69,956 $ 452,814 Cash at end of year $ 83,044 $ 45,022 Supplemental disclosure of cash flow information: Noncash financing activities not included herein consist of reinvestment of dividends and distributions of: $ 24,197 $  See notes to financial statements 47 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONTD Financial Highlights Selected data for a common share outstanding during the periods stated Insured Municipal Fund II Year Ended September 30, 2007 2006 2005 2004 2003 Net asset value  Beginning of year (Common shares) $15.860 $15.310 $15.030 $14.790 $14.325 Income (loss) from operations Net investment income $ 1.048 $ 1.058 $ 1.094 $ 1.162 $ 0.879 Net realized and unrealized gain (loss) (0.383) 0.605 0.359 0.334 0.508 Distributions to preferred shareholders From net investment income (0.303) (0.265) (0.169) (0.080) (0.071) From net realized gain   0.000 (0.017)  Total income from operations $ 0.362 $ 1.398 $ 1.284 $ 1.399 $ 1.316 Less distributions to common shareholders From net investment income $ (0.752) $ (0.848) $ (1.001) $ (1.001) $ (0.714) From net realized gain   (0.003) (0.158)  Total distributions to common shareholders $ (0.752) $ (0.848) $ (1.004) $ (1.159) $ (0.714) Preferred and Common shares offering costs charged to paid-in capital $  $  $  $  $ (0.048) Preferred shares underwriting discounts $  $  $  $  $ (0.089) Net asset value  End of year (Common shares) $15.470 $15.860 $15.310 $15.030 $14.790 Market value  End of year (Common shares) $14.550 $15.310 $16.170 $14.820 $14.000 Total Investment Return on Net Asset Value 2.43% 9.56% 8.77% 10.00% 8.46% Total Investment Return on Market Value (0.20)% 0.13% 16.51% 14.59% 2.67% See notes to financial statements 48 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONT D Financial Highlights Selected data for a common share outstanding during the periods stated Insured Municipal Fund II Year Ended September 30, 2007 2006 2005 2004 2003 Ratios/Supplemental Data Net assets applicable to common shares, end of year (000s omitted) $153,612 $157,463 $151,937 $149,057 $146,574 Ratios (As a percentage of average net assets applicable to common shares): (8) Expenses excluding interest and fees 1.00% 1.02% 1.03% 1.00% 0.86% Interest and fee expense 0.99% 0.91% 0.62% 0.36% 0.26% Total expenses before custodian fee reduction 1.99% 1.93% 1.65% 1.36% 1.12% Expenses after custodian fee reduction excluding interest and fees 0.99% 1.01% 1.02% 1.00% 0.84% Net investment income 6.62% 6.87% 7.11% 7.92% 7.14% Portfolio Turnover 31% 26% 10% 28% 32% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares, are as follows: Ratios (As a percentage of average total net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 0.64% 0.65% 0.65% 0.63% 0.57% Interest and fee expense 0.64% 0.58% 0.40% 0.23% 0.17% Total expenses before custodian fee reduction 1.28% 1.23% 1.05% 0.86% 0.74% Expenses after custodian fee reduction excluding interest and fees 0.63% 0.64% 0.65% 0.62% 0.56% Net investment income 4.25% 4.37% 4.52% 4.94% 4.72% Senior Securities: Total preferred shares outstanding 3,500 3,500 3,500 3,500 3,500 Asset coverage per preferred share $ 68,894 $ 69,992 $ 68,411 $ 67,599 $ 66,893 Involuntary liquidation preference per preferred share $ 25,000 $ 25,000 $ 25,000 $ 25,000 $ 25,000 Approximate market value per preferred share $ 25,000 $ 25,000 $ 25,000 $ 25,000 $ 25,000 (1) Per share net investment income was computed using average common shares outstanding. (2) For the period from the start of business, November 29, 2002, to September 30, 2003. (3) Net asset value at beginning of period reflects the deduction of the sales load of $0.675 per share paid by the shareholder from the $15.000 offering price. (4) During the year ended September 30, 2007, the adviser fully reimbursed the Fund for a realized loss on the disposal of an investment security which did not meet investment guidelines. The loss had no effect on total return. (5) Equal to less than $0.001 per share. (6) Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. (7) Total investment return on net asset value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the net asset value on the last day of the period reported. Total investment return on market value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the current market price on the last day of the period reported. Total investment return on net asset value and total investment return on market value are not computed on an annualized basis. (8) Ratios do not reflect the effect of dividend payments to preferred shareholders. (9) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1H). The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Annualized. Calculated by subtracting the Funds total liabilities (not including the preferred shares) from the Funds total assets, and dividing this by the number of preferred shares outstanding. Plus accumulated and unpaid dividends. See notes to financial statements 49 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONTD FinancialHighlights Selected data for a common share outstanding during the periods stated Insured California Fund II Year Ended September 30, 2007 2006 2005 2004 2003 Net asset value  Beginning of year (Common shares) $15.330 $14.810 $ 14.510 $14.560 $14.325 Income (loss) from operations Net investment income $ 0.981 $ 0.989 $ 1.008 $ 1.060 $ 0.822 Net realized and unrealized gain (loss) (0.301) 0.547 0.360 (0.022) 0.281 Distributions to preferred shareholders From net investment income (0.282) (0.243) (0.145) (0.076) (0.050) From net realized gain    (0.004)  Total income from operations $ 0.398 $ 1.293 $ 1.223 $ 0.958 $ 1.053 Less distributions to common shareholders From net investment income $ (0.708) $ (0.773) $ (0.923) $ (0.948) $ (0.675) From net realized gain    (0.060)  Total distributions to common shareholders $ (0.708) $ (0.773) $ (0.923) $ (1.008) $ (0.675) Preferred and Common shares offering costs charged to paid-in capital $  $  $  $  $ (0.054) Net asset value  End of year (Common shares) $15.020 $15.330 $14.810 $ 14.510 $14.560 Market value  End of year (Common shares) $14.250 $14.635 $14.770 $ 14.580 $13.800 Total Investment Return on Net Asset Value 2.75% 9.15% 8.65% 6.84% 6.62% Total Investment Return on Market Value 2.11% 4.49% 7.84% 13.27% 1.06% See notes to financial statements 50 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONT D Financial Highlights Selected data for a common share outstanding during the periods stated Insured California Fund II Year Ended September 30, 2007 2006 2005 2004 2003 Ratios/Supplemental Data Net assets applicable to common shares, end of year (000s omitted) $58,010 $59,199 $57,187 $55,955 $56,083 Ratios (As a percentage of average net assets applicable to common shares): Expenses excluding interest and fees 1.11% 1.13% 1.10% 1.09% 0.98% Interest and fee expense 0.50% 0.48% 0.31% 0.15% 0.15% Total expenses before custodian fee reduction 1.61% 1.61% 1.41% 1.24% 1.13% Expenses after custodian fee reduction excluding interest and fees 1.09% 1.11% 1.06% 1.08% 0.96% Net investment income 6.42% 6.66% 6.81% 7.27% 6.75% Portfolio Turnover 37% 13% 13% 11% 22% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares, are as follows: Ratios (As a percentage of average total net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 0.71% 0.71% 0.69% 0.68% 0.64% Interest and fee expense 0.32% 0.30% 0.20% 0.09% 0.10% Total expenses before custodian fee reduction 1.03% 1.01% 0.89% 0.77% 0.74% Expenses after custodian fee reduction excluding interest and fees 0.69% 0.70% 0.67% 0.67% 0.63% Net investment income 4.09% 4.19% 4.28% 4.54% 4.46% Senior Securities: Total preferred shares outstanding 1,350 1,350 1,350 1,350 1,350 Asset coverage per preferred share $67,980 $68,858 $67,364 $66,455 $66,545 Involuntary liquidation preference per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 Approximate market value per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 (1) Per share net investment income was computed using average common shares outstanding. (2) For the period from the start of business, November 29, 2002, to September 30, 2003. (3) Net asset value at beginning of period reflects the deduction of the sales load of $0.675 per share paid by the shareholder from the $15.000 offering price. (4) Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. (5) Total investment return on net asset value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the net asset value on the last day of the period reported. Total investment return on market value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the current market price on the last day of the period reported. Total investment return on net asset value and total investment return on market value are not computed on an annualized basis. (6) Ratios do not reflect the effect of dividend payments to preferred shareholders. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see note 1H). (8) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. (9) Annualized. Calculated by subtracting the Funds total liabilities (not including the preferred shares) from the Funds total assets, and dividing this by the number of preferred shares outstanding. Plus accumulated and unpaid dividends. See notes tofinancial statements 51 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONTD Financial Highlights Selected data for a common share outstanding during the periods stated Insured Florida Fund Year Ended September 30, 2007 2006 2005 2004 2003 Net asset value  Beginning of year (Common shares) $15.190 $14.870 $14.520 $14.550 $14.325 Income (loss) from operations Net investment income $ 0.978 $ 0.981 $ 1.018 $ 1.062 $ 0.788 Net realized and unrealized gain (loss) (0.411) 0.348 0.399 0.002 0.319 Distributions to preferred shareholders From net investment income (0.309) (0.266) (0.159) (0.077) (0.060) From net realized gain    (0.007)  Total income from operations $ 0.258 $ 1.063 $ 1.258 $ 0.980 $ 1.047 Less distributions to common shareholders From net investment income $ (0.658) $ (0.743) $ (0.908) $ (0.930) $ (0.675) From net realized gain    (0.080)  Total distributions to common shareholders $ (0.658) $ (0.743) $ (0.908) $ (1.010) $ (0.675) Preferred and Common shares offering costs charged to paid-in capital $  $  $  $  $ (0.058) Preferred shares underwriting discounts $  $  $  $  $ (0.089) Net asset value  End of year (Common shares) $14.790 $15.190 $14.870 $14.520 $14.550 Market value  End of year (Common shares) $13.550 $14.410 $14.980 $14.750 $14.100 Total Investment Return on Net Asset Value 2.00% 7.64% 8.85% 7.12% 6.37% Total Investment Return on Market Value (1.48)% 1.37% 7.94% 12.29% 3.08% See notes to financial statements 52 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONT D Financial Highlights Selected data for a common share outstanding during the periods stated Insured Florida Fund Year Ended September 30, 2007 2006 2005 2004 2003 Ratios/Supplemental Data Net assets applicable to common shares, end of year (000s omitted) $38,086 $39,129 $38,269 $37,211 $37,186 Ratios (As a percentage of average net assets applicable to common shares): Expenses excluding interest and fees 1.17% 1.20% 1.17% 1.14% 1.04% Interest and fee expense 0.48% 0.47% 0.29% 0.18% 0.09% Total expenses before custodian fee reduction 1.65% 1.67% 1.46% 1.32% 1.13% Expenses after custodian fee reduction excluding interest and fees 1.16% 1.19% 1.16% 1.14% 0.98% Net investment income 6.48% 6.63% 6.84% 7.30% 6.45% Portfolio Turnover 32% 16% 13% 17% 10% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares, are as follows: Ratios (As a percentage of average total net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 0.74% 0.76% 0.74% 0.71% 0.69% Interest and fee expense 0.30% 0.29% 0.18% 0.11% 0.06% Total expenses before custodian fee reduction 1.04% 1.05% 0.92% 0.82% 0.75% Expenses after custodian fee reduction excluding interest and fees 0.73% 0.75% 0.73% 0.71% 0.65% Net investment income 4.10% 4.17% 4.30% 4.55% 4.25% Senior Securities: Total preferred shares outstanding 900 900 900 900 900 Asset coverage per preferred share $67,333 $68,489 $67,528 $66,348 $66,319 Involuntary liquidation preference per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 Approximate market value per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 (1) Per share net investment income was computed using average common shares outstanding. (2) For the period from the start of business, November 29, 2002, to September 30, 2003. (3) Net asset value at beginning of period reflects the deduction of the sales load of $0.675 per share paid by the shareholder from the $15.000 offering price. (4) The per share amount does not reflect the actual net realized and unrealized gain/loss for the period because of the timing of reinvested shares of the Fund and the amount of per share realized gains and losses at such time. (5) Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. (6) Total investment return on net asset value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the net asset value on the last day of the period reported. Total investment return on market value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and sale at the current market price on the last day of the period reported. Total investment return on net asset value and total investment return on market value are not computed on an annualized basis. (7) Ratios do not reflect the effect of dividend payments to preferred shareholders. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1H). (9) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Annualized. Calculated by subtracting the Funds total liabilities (not including the preferred shares) from the Funds total assets, and dividing this number by the number of preferred shares outstanding. Plus accumulated and unpaid dividends. See notes to financial statements 53 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONT D Financial Statements Selected data for a common share outstanding during the periods stated Insured Massachusetts Fund Year Ended September 30, 2007 2006 2005 2004 2003 Net asset value  Beginning of year (Common shares) $15.640 $15.100 $ 14.870 $14.670 $14.325 Income (loss) from operations Net investment income $ 0.969 $ 0.983 $ 1.031 $ 1.109 $ 0.823 Net realized and unrealized gain (loss) (0.540) 0.613 0.290 0.350 0.411 Distributions to preferred shareholders From net investment income (0.293) (0.256) (0.143) (0.069) (0.058) From net realized gain    (0.017)  Total income from operations $ 0.136 $ 1.340 $ 1.178 $ 1.373 $ 1.176 Less distributions to common shareholders From net investment income $ (0.686) $ (0.800) $ (0.948) $ (0.948) $ (0.675) From net realized gain    (0.225)  Total distributions to common shareholders $ (0.686) $ (0.800) $ (0.948) $ (1.173) $ (0.675) Preferred and Common shares offering costs charged to paid-in capital $  $  $  $  $ (0.066) Preferred shares underwriting discounts $  $  $  $  $ (0.090) Net asset value  End of year (Common shares) $15.090 $ 15.640 $15.100 $14.870 $14.670 Market value  End of year (Common shares) $14.820 $ 16.090 $17.350 $15.570 $14.450 Total Investment Return on Net Asset Value 0.88% 9.14% 7.74% 9.74% 7.22% Total Investment Return on Market Value (3.72)% (2.28)% 18.23% 16.66% 5.61% See notes to financial statements 54 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONT D Financial Highlights Selected data for a common share outstanding during the periods stated Insured Massachusetts Fund Year Ended September 30, 2007 2006 2005 2004 2003 Ratios/Supplemental Data Net assets applicable to common shares, end of period (000s omitted) $26,476 $27,419 $26,441 $25,982 $25,586 Ratios (As a percentage of average net assets applicable to common shares): Expenses excluding interest and fees 1.25% 1.29% 1.25% 1.24% 1.10% Interest and fee expense 0.98% 1.54% 1.26% 0.79% 0.26% Total expenses before custodian fee reduction 2.23% 2.83% 2.51% 2.03% 1.36% Expenses after custodian fee reduction excluding interest and fees 1.25% 1.26% 1.24% 1.24% 1.06% Net investment income 6.27% 6.50% 6.79% 7.58% 6.73% Portfolio Turnover 15% 15% 11% 33% 35% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares, are as follows: Ratios (As a percentage of average total net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 0.81% 0.81% 0.79% 0.77% 0.73% Interest and fee expense 0.62% 0.97% 0.80% 0.49% 0.17% Total expenses before custodian fee reduction 1.43% 1.78% 1.59% 1.26% 0.90% Expenses after custodian fee reduction excluding interest and fees 0.80% 0.80% 0.78% 0.77% 0.70% Net investment income 3.99% 4.10% 4.29% 4.72% 4.42% Senior Securities: Total preferred shares outstanding 620 620 620 620 620 Asset coverage per preferred share $67,711 $69,229 $67,649 $66,907 $66,270 Involuntary liquidation preference per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 Approximate market value per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 (1) Per share net investment income was computed using average common shares outstanding. (2) For the period from the start of business, November 29, 2002 to September 30, 2003. (3) Net asset value at the beginning of period reflects the deduction of the sales load of $0.675 per share paid by the shareholder from the $15.000 offering price. (4) Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. (5) During the year ended September 30, 2007, the Fund realized a gain on the disposal of an investment security which did not meet investment guidelines. The gain was less than $0.01 per share and had no effect on total return. (6) Total investment return on net asset value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the net asset value on the last day of the period reported. Total investment return on market value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the current market price on the last day of the period reported. Total investment return on net asset value and total investment return on market value are not computed on an annualized basis. (7) Ratios do not reflect the effect of dividend payments to preferred shareholders. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1H). (9) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Annualized. Calculated by subtracting the Funds total liabilities (not including the preferred shares) from the Funds total assets, and dividing this by the number of preferred shares outstanding. Plus accumulated and unpaid dividends. See notes to financial statements 55 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONT D Financial Highlights Selected data for a common share outstanding during the periods stated Insured Michigan Fund Year Ended September 30, 2007 2006 2005 2004 2003 Net asset value  Beginning of year (Common shares) $15.430 $15.000 $ 14.840 $14.520 $14.325 Income (loss) from operations Net investment income $ 0.985 $ 0.991 $ 1.039 $ 1.105 $ 0.824 Net realized and unrealized gain (loss) (0.309) 0.462 0.233 0.252 0.262 Distributions to preferred shareholders From net investment income (0.288) (0.252) (0.164) (0.089) (0.058) Total income from operations $ 0.388 $ 1.201 $ 1.108 $ 1.268 $ 1.028 Less distributions to common shareholders From net investment income $ (0.668) $ (0.771) $ (0.948) $(0.948) $ (0.675) Total distributions to common shareholders $ (0.668) $ (0.771) $ (0.948) $ (0.948) $ (0.675) Preferred and Common shares offering costs charged to paid-in capital $  $  $  $  $ (0.068) Preferred shares underwriting discounts $  $  $  $  $ (0.090) Net asset value  End of year (Common shares) $15.150 $ 15.430 $15.000 $14.840 $14.520 Market value  End of year (Common shares) $14.030 $ 14.190 $16.200 $15.490 $14.410 Total Investment Return on Net Asset Value 2.81% 8.44% 7.52% 8.96% 6.12% Total Investment Return on Market Value 3.53% (7.67)% 11.26% 14.60% 5.31% See notes to financial statements 56 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONT D Financial Highlights Selected data for a common share outstanding during the periods stated Insured Michigan Fund Year Ended September 30, 2007 2006 2005 2004 2003 Ratios/Supplemental Data Net assets applicable to common shares, end of year (000s omitted) $22,912 $23,335 $22,670 $22,396 $21,893 Ratios (As a percentage of average net assets applicable to common shares): Expenses excluding interest and fees 1.29% 1.32% 1.28% 1.28% 1.14% Interest and fee expense 0.98% 0.90% 0.60% 0.33% 1.27% Total expenses before custodian fee reduction 2.27% 2.22% 1.88% 1.61% 2.41% Expenses after custodian fee reduction excluding interest and fees 1.27% 1.30% 1.27% 1.27% 1.09% Net investment income 6.43% 6.62% 6.88% 7.56% 6.75% Portfolio Turnover 6% 6% 5% 7% 45% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares, are as follows: Ratios (As a percentage of average total net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 0.81% 0.83% 0.81% 0.79% 0.75% Interest and fee expense 0.62% 0.56% 0.38% 0.21% 0.83% Total expenses before custodian fee reduction 1.43% 1.39% 1.19% 1.00% 1.58% Expenses after custodian fee reduction excluding interest and fees 0.80% 0.82% 0.80% 0.78% 0.71% Net investment income 4.06% 4.15% 4.32% 4.69% 4.42% Senior Securities: Total preferred shares outstanding 540 540 540 540 540 Asset coverage per preferred share $67,442 $68,222 $66,986 $66,475 $65,543 Involuntary liquidation preference per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 Approximate market value per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 (1) Per share net investment income was computed using average common shares outstanding. (2) For the period from the start of business, November 29, 2002, to September 30, 2003. (3) Net asset value at beginning of period reflects the deduction of the sales load of $0.675 per share paid by the shareholder from the $15.000 offering price. (4) Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. (5) Total investment return on net asset value is calculated assuming a purchase at the offering of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the net asset value on the last day of the period reported. Total investment return on market value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the current market price on the last day of the period reported. Total investment return on net asset value and total investment return on market value are not computed on an annualized basis. (6) Ratios do not reflect the effect of dividend payments to preferred shareholders. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1H). (8) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. (9) Annualized. Calculated by subtracting the Funds total liabilities (not including the preferred shares) from the Funds total assets, and dividing this by the number of preferred shares outstanding. Plus accumulated and unpaid dividends. See notes to financial statements 57 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONT D Financial Highlights Selected data for a common share outstanding during the periods stated Insured New Jersey Fund Year Ended September 30, 2007 2006 2005 2004 2003 Net asset value  Beginning of year (Common shares) $15.840 $15.240 $14.990 $14.760 $14.325 Income (loss) from operations Net investment income $ 0.996 $ 1.002 $ 1.039 $ 1.117 $ 0.826 Net realized and unrealized gain (loss) (0.150) 0.671 0.330 0.361 0.489 Distributions to preferred shareholders From net investment income (0.286) (0.253) (0.159) (0.067) (0.058) From net realized gain    (0.015)  Total income from operations $ 0.560 $ 1.420 $ 1.210 $ 1.396 $ 1.257 Less distributions to common shareholders From net investment income $ (0.710) $ (0.820) $ (0.960) $ (0.960) $ (0.675) From net realized gain    (0.206)  Total distributions to common shareholders $ (0.710) $ (0.820) $ (0.960) $ (1.166) $ (0.675) Preferred and Common shares offering costs charged to paid-in capital $  $  $  $  $ (0.058) Preferred shares underwriting discounts $  $  $  $  $ (0.089) Net asset value  End of year (Common shares) $15.690 $15.840 $15.240 $14.990 $14.760 Market value  End of year (Common shares) $14.790 $16.400 $16.240 $15.490 $14.520 Total Investment Return on Net Asset Value 3.64% 9.65% 8.18% 9.83% 7.89% Total Investment Return on Market Value (5.66)% 6.53% 11.56% 15.37% 6.14% See notes to financial statements 58 Eaton Vance Insured Municipal Bond Funds asof September 30, 2007 FINANCIAL STATEMENTS CONT D Financial Highlights Selected data for a common share outstanding during the periods stated Insured New Jersey Fund Year Ended September 30, 2007 2006 2005 2004 2003 Ratios/Supplemental Data Net assets applicable to common shares, end of year (000s omitted) $40,262 $40,620 $39,032 $38,326 $37,687 Ratios (As a percentage of average net assets applicable to common shares): Expenses excluding interest and fees 1.14% 1.19% 1.15% 1.13% 1.03% Interest and fee expense 0.92% 0.86% 0.59% 0.31% 0.27% Total expenses before custodian fee reduction 2.06% 2.05% 1.74% 1.44% 1.30% Expenses after custodian fee reduction excluding interest and fees 1.11% 1.16% 1.14% 1.13% 0.99% Net investment income 6.29% 6.59% 6.78% 7.54% 6.69% Portfolio Turnover 27% 22% 15% 19% 34% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares, are as follows: Ratios (As a percentage of average total net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 0.73% 0.75% 0.73% 0.71% 0.69% Interest and fee expense 0.59% 0.55% 0.38% 0.20% 0.18% Total expenses before custodian fee reduction 1.32% 1.30% 1.11% 0.91% 0.87% Expenses after custodian fee reduction excluding interest and fees 0.72% 0.73% 0.72% 0.71% 0.66% Net investment income 4.05% 4.18% 4.31% 4.73% 4.43% Senior Securities: Total preferred shares outstanding 900 900 900 900 900 Asset coverage per preferred share $69,751 $70,144 $68,375 $67,588 $66,875 Involuntary liquidation preference per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 Approximate market value per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 (1) Per share net investment income was computed using average common shares outstanding. (2) For the period from the start of business, November 29, 2002, to September 30, 2003. (3) Net asset value at beginning of period reflects the deduction of the sales load of $0.675 per share paid by the shareholder from the $15.000 offering price. (4) Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. (5) Total investment return on net asset value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the net asset value on the last day of the period reported. Total investment return on market value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the current market price on the last day of the period reported. Total investment return on net asset value and total investment return on market value are not computed on an annualized basis. (6) Ratios do not reflect the effect of dividend payments to preferred shareholders. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1H). (8) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. (9) Annualized. Calculated by subtracting the Funds total liabilities (not including the preferred shares) from the Funds total assets, and dividing this by the number of preferred shares outstanding. Plus accumulated and unpaid dividends. See nots to financial statements 59 Eaton Vance Insured Municipal Bond Funds asof September 30, 2007 FINANCIAL STATEMENTS CONT D Financial Highlights Selected data for a common share outstanding during the periods stated Insured New York Fund II Year Ended September 30, 2007 2006 2005 2004 2003 Net asset value  Beginning of year (Common shares) $15.760 $15.300 $14.910 $14.870 $14.325 Income (loss) from operations Net investment income $ 0.969 $ 0.990 $ 1.008 $ 1.080 $ 0.818 Net realized and unrealized gain (loss) (0.256) 0.542 0.462 0.223 0.617 Distributions to preferred shareholders From net investment income (0.209) (0.240) (0.148) (0.063) (0.057) From net realized gain (0.079) (0.015)  (0.016)  Total income from operations $ 0.425 $ 1.277 $ 1.322 $ 1.224 $ 1.378 Less distributions to common shareholders From net investment income $ (0.697) $ (0.732) $ (0.932) $ (0.963) $ (0.686) From net realized gain (0.248) (0.085)  (0.221)  Total distributions to common shareholders $ (0.945) $ (0.817) $ (0.932) $ (1.184) $ (0.686) Preferred and Common shares offering costs charged to paid-in capital $  $  $  $  $ (0.058) Preferred shares underwriting discounts $  $  $  $  $ (0.089) Net asset value  End of year (Common shares) $15.240 $15.760 $15.300 $14.910 $14.870 Market value  End of year (Common shares) $14.440 $14.420 $14.570 $14.460 $13.710 Total Investment Return on Net Asset Value 3.00% 9.02% 9.17% 8.75% 8.87% Total Investment Return on Market Value 6.66% 4.75% 7.19% 14.39% 0.38% See notes to financial statements 60 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONT D Financial Highlights Selected data for a common share outstanding during the periods stated Insured New York Fund II Year Ended September 30, 2007 2006 2005 2004 2003 Ratios/Supplemental Data Net assets applicable to common shares, end of year (000s omitted) $38,947 $40,263 $39,101 $38,089 $37,984 Ratios (As a percentage of average net assets applicable to common shares): Expenses excluding interest and fees 1.16% 1.14% 1.21% 1.14% 1.03% Interest and fee expense 0.46% 0.42% 0.28% 0.16% 0.14% Total expenses before custodian fee reduction 1.62% 1.56% 1.49% 1.30% 1.17% Expenses after custodian fee reduction excluding interest and fees 1.14% 1.11% 1.19% 1.13% 0.98% Net investment income 6.24% 6.48% 6.60% 7.31% 6.65% Portfolio Turnover 38% 26% 29% 26% 49% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares, are as follows: Ratios (As a percentage of average total net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 0.74% 0.72% 0.77% 0.71% 0.68% Interest and fee expense 0.29% 0.27% 0.18% 0.10% 0.09% Total expenses before custodian fee reduction 1.03% 0.99% 0.95% 0.81% 0.77% Expenses after custodian fee reduction excluding interest and fees 0.73% 0.71% 0.76% 0.71% 0.65% Net investment income 3.98% 4.11% 4.18% 4.58% 4.409% Senior Securities: Total preferred shares outstanding 900 900 900 900 900 Asset coverage per preferred share $68,285 $69,746 $68,450 $67,323 $67,209 Involuntary liquidation preference per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 Approximate market value per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 (1) Per share net investment income was computed using average common shares outstanding. (2) For the period from the start of business, November 29, 2002, to September 30, 2003. (3) Net asset value at beginning of period reflects the deduction of the sales load of $0.675 per share paid by the shareholder from the $15.000 offering price. (4) Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. (5) During the year ended September 30, 2004, the investment adviser reimbursed the Fund for a net loss realized on the disposal of an investment in violation of restrictions. The reimbursement was less than $0.01 per common share and had no effect on total investment return on net asset value and total investment return on market value for the year ended September 30, 2004. (6) Total investment return on net asset value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the net asset value on the last day of the period reported. Total investment return on market value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the current market price on the last day of the period reported. Total investment return on net asset value and total investment return on market value are not computed on an annualized basis. (7) Ratios do not reflect the effect of dividend payments to preferred shareholders. (8) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. (9) Annualized. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1H). Calculated by subtracting the Funds total liabilities (not including the preferred shares) from the Funds total assets, and dividing this by the number of preferred shares outstanding. Plus accumulated and unpaid dividends. See notes to financial statements 61 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONT D Financial Highlights Selected data for a common share outstanding during the periods stated Insured Ohio Fund Year Ended September 30, 2007 2006 2005 2004 2003 Net asset value  Beginning of year (Common shares) $15.330 $14.830 $14.640 $14.620 $14.325 Income (loss) from operations Net investment income $ 0.966 $ 0.978 $ 1.006 $ 1.054 $ 0.776 Net realized and unrealized gain (loss) (0.361) 0.497 0.219 0.018 0.402 Distributions to preferred shareholders From net investment income (0.301) (0.263) (0.173) (0.086) (0.060) From net realized gain    (0.003)  Total income from operations $ 0.304 $ 1.212 $ 1.052 $ 0.983 $ 1.118 Less distributions to common shareholders From net investment income $ (0.664) $ (0.712) $ (0.862) $ (0.930) $ (0.675) From net realized gain    (0.033)  Total distributions to common shareholders $ (0.664) $ (0.712) $ (0.862) $ (0.963) $ (0.675) Preferred and Common shares offering costs charged to paid-in capital $  $  $  $  $ (0.060) Preferred shares underwriting discounts $  $  $  $  $ (0.088) Net asset value  End of year (Common shares) $14.970 $15.330 $14.830 $14.640 $14.620 Market value  End of year (Common shares) $13.710 $14.600 $14.510 $15.200 $14.430 Total Investment Return on Net Asset Value 2.17% 8.58% 7.29% 6.94% 6.85% Total Investment Return on Market Value (1.75)% 5.69% 1.11% 12.49% 5.46% See notes to financial statements 62 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONT D Financial Highlights Selected data for a common share outstanding during the periods stated Insured Ohio Fund Year Ended September 30, 2007 2006 2005 2004 2003 Ratios/Supplemental Data Net assets applicable to common shares, end of year (000s omitted) $37,617 $38,532 $37,255 $36,746 $36,610 Ratios (As a percentage of average net assets applicable to common shares): Expenses excluding interest and fees 1.16% 1.19% 1.18% 1.17% 1.05% Interest and fee expense 0.53% 0.41% 0.25% 0.13% 0.09% Total expenses before custodian fee reduction 1.69% 1.60% 1.43% 1.30% 1.14% Expenses after custodian fee reduction excluding interest and fees 1.14% 1.16% 1.16% 1.16% 0.99% Net investment income 6.33% 6.56% 6.76% 7.30% 6.38% Portfolio Turnover 30% 16% 8% 23% 19% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares, are as follows: Ratios (As a percentage of average total net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 0.74% 0.75% 0.74% 0.73% 0.69% Interest and fee expense 0.34% 0.26% 0.16% 0.08% 0.07% Total expenses before custodian fee reduction 1.08% 1.01% 0.90% 0.81% 0.76% Expenses after custodian fee reduction excluding interest and fees 0.72% 0.73% 0.73% 0.72% 0.65% Net investment income 4.03% 4.14% 4.26% 4.55% 4.21% Senior Securities: Total preferred shares outstanding 875 875 875 875 875 Asset coverage per preferred share $67,991 $69,036 $67,586 $66,999 $66,841 Involuntary liquidation preference per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 Approximate market value per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 (1) Per share net investment income was computed using average common shares outstanding. (2) For the period from the start of business, November 29, 2002, to September 30, 2003. (3) Net asset value at beginning of period reflects the deduction of the sales load of $0.675 per share paid by the shareholder from the $15.000 offering price. (4) Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. (5) Total investment return on net asset value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the net asset value on the last day of the period reported. Total investment return on market value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the current market price on the last day of the period reported. Total investment return on net asset value and total investment return on market value are not computed on an annualized basis. (6) Ratios do not reflect the effect of dividend payments to preferred shareholders. (7) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. (8) Annualized. (9) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1H). Calculated by subtracting the Funds total liabilities (not including the preferred shares) from the Funds total assets, and dividing this by the number of preferred shares outstanding. Plus accumulated and unpaid dividends. Seenotes to financial statements 63 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 FINANCIAL STATEMENTS CONT D Financial Highlights Selected data for a common share outstanding during the periods stated Insured Pennsylvania Fund Year Ended September 30, 2007 2006 2005 2004 2003 Net asset value  Beginning of year (Common shares) $15.470 $14.930 $14.410 $14.580 $14.325 Income (loss) from operations Net investment income $ 0.995 $ 0.994 $ 1.019 $ 1.068 $ 0.811 Net realized and unrealized gain (loss) (0.209) 0.559 0.587 (0.066) 0.331 Distributions to preferred shareholders From net investment income (0.291) (0.266) (0.173) (0.083) (0.060) From net realized gain    (0.011)  Total income from operations $ 0.495 $ 1.287 $ 1.433 $ 0.908 $ 1.082 Less distributions to common shareholders From net investment income $ (0.695) $ (0.747) $ (0.913) $ (0.938) $ (0.681) From net realized gain    (0.140)  Total distributions to common shareholders $ (0.695) $ (0.747) $ (0.913) $ (1.078) $ (0.681) Preferred and Common shares offering costs charged to paid-in capital $  $  $  $  $ (0.056) Preferred shares underwriting discounts $  $  $  $  $ (0.090) Net asset value  End of year (Common shares) $15.270 $15.470 $14.930 $14.410 $14.580 Market value  End of year (Common shares) $14.150 $15.020 $15.540 $14.980 $14.330 Total Investment Return on Net Asset Value 3.44% 9.00% 10.01% 6.43% 6.63% Total Investment Return on Market Value (1.28)% 1.68% 10.15% 12.57% 4.80% See notes to financial statements 64 Eaton Vance Insured Municipal Bond Funds asof September 30, 2007 FINANCIAL STATEMENTS CONT D Financial Highlights Selected data for a common share outstanding during the periods stated Insured Pennsylvania Fund Year Ended September 30, 2007 2006 2005 2004 2003 Ratios/Supplemental Data Net assets applicable to common shares, end of year (000s omitted) $44,955 $45,516 $43,920 $42,352 $42,822 Ratios (As a percentage of average net assets applicable to common shares): Expenses excluding interest and fees 1.15% 1.18% 1.16% 1.12% 1.03% Interest and fee expense 0.83% 0.78% 0.41% 0.25% 0.14% Total expenses before custodian fee reduction 1.98% 1.96% 1.57% 1.37% 1.17% Expenses after custodian fee reduction excluding interest and fees 1.12% 1.15% 1.15% 1.11% 0.97% Net investment income 6.45% 6.64% 6.91% 7.37% 6.64% Portfolio Turnover 24% 22% 19% 15% 12% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares, are as follows: Ratios (As a percentage of average total net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 0.73% 0.74% 0.73% 0.69% 0.68% Interest and fee expense 0.53% 0.49% 0.26% 0.15% 0.09% Total expenses before custodian fee reduction 1.26% 1.23% 0.99% 0.84% 0.77% Expenses after custodian fee reduction excluding interest and fees 0.71% 0.72% 0.72% 0.69% 0.64% Net investment income 4.10% 4.17% 4.32% 4.58% 4.37% Senior Securities: Total preferred shares outstanding 1,040 1,040 1,040 1,040 1,040 Asset coverage per preferred share $68,233 $68,770 $67,232 $65,723 $66,178 Involuntary liquidation preference per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 Approximate market value per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 (1) Per share net investment income was computed using average common shares outstanding. (2) For the period from the start of business, November 29, 2002, to September 30, 2003. (3) Net asset value at beginning of period reflects the deduction of the sales load of $0.675 per share paid by the shareholder from the $15.000 offering price. (4) Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. (5) Total investment return on net asset value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and sale at the net asset value on the last day of the period reported. Total investment return on market value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the current market price on the last day of the period reported. Total investment return on net asset value and total investment return on market value are not computed on an annualized basis. (6) Ratios do not reflect the effect of dividend payments to preferred shareholders. (7) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. (8) Annualized. (9) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (See Note 1H). Calculated by subtracting the Funds total liabilities (not including the preferred shares) from the Funds total assets, and dividing this by the number of preferred shares outstanding. Plus accumulated and unpaid dividends. See notes to financial statements 65 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 NOTES TO FINANCIAL STATEMENTS 1 Significant Accounting Policies Eaton Vance Insured Municipal Bond Fund II (Insured Municipal Fund II), Eaton Vance Insured California Municipal Bond Fund II (Insured California Fund II), Eaton Vance Insured Florida Municipal Bond Fund (Insured Florida Fund), Eaton Vance Insured Massachusetts Municipal Bond Fund (Insured Massachusetts Fund), Eaton Vance Insured Michigan Municipal Bond Fund (Insured Michigan Fund), Eaton Vance Insured New Jersey Municipal Bond Fund (Insured New Jersey Fund), Eaton Vance Insured New York Municipal Bond Fund II (Insured New York Fund II), Eaton Vance Insured Ohio Municipal Bond Fund (Insured Ohio Fund), and Eaton Vance Insured Pennsylvania Municipal Bond Fund (Insured Pennsylvania Fund) (each individually referred to as the Fund, and collectively, the Funds), are Massachusetts business trusts registered under the Investment Company Act of 1940, as amended (the 1940 Act), as non-diversified, closed-end management investment companies. Each Fund seeks to provide current income exempt from regular federal income tax, including alternative minimum tax, and, in state specific funds, taxes in its specified state, as applicable. The following is a summary of significant accounting policies of the Funds. The policies are in conformity with accounting principles generally accepted in the United States of America. A InvestmentValuation  Municipal bonds and taxable obligations, if any, are generally valued on the basis of valuations furnished by a pricing service. Financial futures contracts and options on financial futures contracts listed on commodity exchanges are valued at closing settlement prices. Interest rate swaps are generally valued on the basis of valuations furnished by a pricing service. Short-term obligations, maturing in sixty days or less, are valued at amortized cost, which approximates market value. Investments for which valuations or market quotations are not readily available, and investments for which the price of a security is not believed to represent its fair market value, are valued at fair value using methods determined in good faith by or at the direction of the Trustees. B Investment Transactions and Related Income  Investment transactions for financial statement purposes are accounted for on a trade date basis. Realized gains and losses on investments sold are determined on the basis of identified cost. Interest income is recorded on the basis of interest accrued, adjusted for amortization of premium or accretion of discount. CFederal Taxes  Each Fund's policy is to comply with the provisions of the Internal Revenue Code applicable to regulated investment companies and to distribute to shareholders each year substantially all of its taxable, if any, and tax-exempt net investment income, and all or substantially all of its net realized capital gains. Accordingly, no provision for federal income tax is necessary. Each Fund also seeks to avoid payments of federal excise tax. Each Fund intends to satisfy conditions which will enable it to designate distributions from the interest income generated by its investments in municipal obligations, which are exempt from regular federal income taxes when received by each Fund, as exempt-interest dividends. At September 30, 2007, the following Funds, for federal income tax purposes, had capital loss carryforwards which will reduce each Funds taxable income arising from future net realized gains on investment transactions, if any, to the extent permitted by the Internal Revenue Code, and thus will reduce the amount of distributions to shareholders which would otherwise be necessary to relieve the Funds of any liability for federal income or excise tax. The amounts and expiration dates of the capital loss carryforwards are as follows: Fund Amount Expiration Date Insured Florida Fund $314,751 September 30, 2013 Insured Massachusetts Fund 247,959 September 30, 2013 Insured Michigan Fund 399,841 September 30, 2013 Insured Ohio Fund 321,978 September 30, 2013 During the year ended September 30, 2007, capital loss carryforwards of $561,535, $1,015,681, $411,203, $303,657, $252,584, $390,483, $577,561 and $53,657 were utilized to offset net realized gains by the Insured Municipal Fund II, Insured California Fund II, Insured Florida Fund, Insured Massachusetts Fund, Insured Michigan Fund, Insured New Jersey Fund, Insured Ohio Fund and Insured Pennsylvania Fund, respectively. D Expense Reduction  State Street Bank and Trust Company (SSBT) serves as custodian of the Funds. Pursuant to the respective custodian agreements, SSBT receives a fee reduced by credits, which are determined based on the average daily cash balance each Fund maintains with SSBT. All credit balances, if any, used to reduce each Funds custodian fees are reported as a reduction of expenses in the Statements of Operations. 66 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 NOTES TO FINANICAL STATEMENTS CONT D E Legal Fees  Legal fees and other related expenses incurred as part of negotiations of the terms and requirement of capital infusions, or that are expected to result in the restructuring of, or a plan of reorganization for, an investment are recorded as realized losses. Ongoing expenditures to protect or enhance an investment are treated as operating expenses. F Use of Estimates  The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from those estimates. G Indemnifications  Under each Fund's organizational documents, its officers and Trustees may be indemnified against certain liabilities and expenses arising out of the performance of their duties to each Fund, and shareholders are indemnified against personal liability for the obligations of each Fund. Additionally, in the normal course of business, each Fund enters into agreements with service providers that may contain indemnification clauses. Each Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against each Fund that have not yet occurred. H Floating Rate Notes Issued in Conjuctionwith Securities Held  The Funds may invest in inverse floating rate securities, whereby a Fund may sell a fixed rate bond to a broker for cash. At the same time, the Fund buys a residual interest in the assets and cash flows of a Special Purpose Vehicle (which is generally organized as a trust), (the SPV) set up by the broker, often referred to as an inverse floating rate obligation (Inverse Floater). The broker deposits a fixed rate bond into the SPV with the same CUSIP number as the fixed rate bond sold to the broker by the Fund, and which may have been, but is not required to be, the fixed rate bond purchased from the Fund (the Fixed Rate Bond). The SPV also issues floating rate notes (Floating Rate Notes) which are sold to third-parties. The Funds may enter into shortfall and forbearance agreements with the broker by which a Fund agrees to reimburse the broker, in certain circumstances, for the difference between the liquidation value of the Fixed Rate Bond held by the SPV and the liquidation value of the Floating Rate Notes, as well as any shortfalls in interest cash flows. The Inverse Floater held by a Fund gives the Fund the right (1) to cause the holders of the Floating Rate Notes to tender their notes at par, and (2) to have the broker transfer the Fixed Rate Bond held by the SPV to the Fund, thereby collapsing the SPV. Pursuant to Financial Accounting Standards Board (FASB) Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities (FAS 140), the Funds account for the transaction described above as a secured borrowing by including the Fixed Rate Bond in their Portfolio of Investments, and the Floating Rate Notes as a liability under the caption Payable for floating rate notes issued in their Statement of Assets and Liabilities. The Floating Rate Notes have interest rates that generally reset weekly and their holders have the option to tender their notes to the broker for redemption at par at each reset date. Interest expense related to the Funds liability with respect to Floating Rate Notes is recorded as incurred. At September 30, 2007, the amount of the Funds Floating Rate Notes and related interest rates and collateral were as follows: Interest Rate Collateral for Floating or Range of Floating Rate Rate Notes Interest Notes Fund Outstanding Rates Outstanding Insured Municipal Fund II $39,570,000 3.89% - 3.93% $62,130,526 Insured California Fund II 7,550,000 3.89% 11,990,725 Insured Florida Fund 4,385,000 3.88% - 3.91% 6,988,547 Insured Massachusetts Fund 6,765,000 3.88% - 3.90% 10,834,849 Insured Michigan Fund 5,780,000 3.88% - 3.92% 9,144,956 Insured New Jersey Fund 9,580,000 3.88% - 3.90% 15,146,324 Insured New York Fund II 4,665,000 3.88% - 3.90% 7,401,115 Insured Ohio Fund 4,905,000 3.87% - 3.92% 7,675,490 Insured Pennsylvania Fund 8,495,000 3.87% - 3.95% 13,704,807 The Funds investment policies and restrictions expressly permit investments in Inverse Floaters. Inverse floating rate securities typically offer the potential for yields exceeding the yields available on fixed rate bonds with comparable credit quality and maturity. The Funds investment policies do not allow the Funds to borrow money for purposes of making investments. Management believes that the Funds restrictions on borrowings do not apply to the secured borrowings deemed to have occurred for accounting purposes pursuant to FAS 140, which is distinct from a legal borrowing of the Funds to which the policies apply. Inverse Floaters held by the Funds are securities exempt from registration under Rule 144A of the Securities Act of 1933. 67 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 NOTES TO FINANCIAL STATEMENTS CONTD I Financial Futures Contracts  The Funds may enter into financial futures contracts. The Funds investment in financial futures contracts is designed for hedging against changes in interest rates or as a substitute for the purchase of securities. Upon entering into a financial futures contract, a Fund is required to deposit with the broker, either in cash or securities an amount equal to a certain percentage of the purchase price (initial margin). Subsequent payments, known as variation margin, are made or received by the Fund each business day, depending on the daily fluctuations in the value of the underlying security, and are recorded as unrealized gains or losses by the Fund. Gains (losses) are realized upon the expiration or closing of the financial futures contracts. Should market conditions change unexpectedly, the Fund may not achieve the anticipated benefits of the financial futures contracts and may realize a loss. In entering such contracts, the Fund bears the risk if the counterparties do not perform under the contracts terms. JInterest Rate Swaps  A fund may enter into interest rate swap agreements to enhance return, to hedge against fluctuations in securities prices or interest rates, or as substitution for the purchase or sale of securities. Pursuant to these agreements, a Fund makes periodic payments at a fixed interest rate and, in exchange, receives payments based on the interest rate of a benchmark industry index. During the term of the outstanding swap agreement, changes in the underlying value of the swap are recorded as unrealized gains or losses. The value of the swap is determined by changes in the relationship between two rates of interest. A Fund is exposed to credit loss in the event of non-performance by the swap counterparty. Risk may also arise from movements in interest rates. K When-Issued Securities and Delayed Delivery Transactions  The Funds may purchase or sell securities on a delayed delivery or when-issued basis. Payment and delivery may take place after the customary settlement period for that security. At the time the transaction is negotiated, the price of the security that will be delivered is fixed. The Funds maintain security positions for these commitments such that sufficient liquid assets will be available to make payments upon settlement. Securities purchased on a delayed delivery or when-issued basis are marked-to-market daily and begin earning interest on settlement date. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. L Statement of Cash Flows  The cash amount shown in the Statement of Cash Flows of a Fund is the amount included in the Funds Statement of Assets and Liabilities and represents cash on hand at its custodian and does not include any short-term investments. 2 Auction Preferred Shares Each Fund issued Auction Preferred Shares (APS) on January 15, 2003 in a public offering. The underwriting discounts and other offering costs incurred in connection with the offering were recorded as a reduction of the paid-in capital of the common shares of each respective Fund. Dividends on the APS, which accrue daily, are cumulative at rates which are reset every seven days by an auction, unless a special dividend period has been set. Series of APS are identical in all respects except for the reset dates of the dividend rates. The number of APS issued and outstanding as of September 30, 2007 are as follows: APS Fund Issued and Outstanding Insured Municipal Fund II Series A 1,750 Series B 1,750 Insured California Fund II 1,350 Insured Florida Fund 900 Insured Massachusetts Fund 620 Insured Michigan Fund 540 Insured New Jersey Fund 900 Insured New York Fund II 900 Insured Ohio Fund 875 Insured Pennsylvania Fund 1,040 The APS are redeemable at the option of each Fund at a redemption price equal to $25,000 per share, plus accumulated and unpaid dividends, on any dividend payment date. The APS are also subject to mandatory redemption at a redemption price equal to $25,000 per share, plus accumulated and unpaid dividends, if a Fund is in default for an extended period on its asset maintenance requirements with respect to the APS. If the dividends on the APS remain unpaid in an amount equal to two full years dividends, the holders of the APS as a class have the right to elect a majority of the Board 68 Eaton Vance Insured Municipal Bond Funds asof September 30, 2007 NOTES TO FINANCIAL STATEMENTS CONT D of Trustees. In general, the holders of the APS and the common shares have equal voting rights of one vote per share, except that the holders of the APS, as a separate class, have the right to elect at least two members of the Board of Trustees. The APS have a liquidation preference of $25,000 per share, plus accumulated and unpaid dividends. Each Fund is required to maintain certain asset coverage with respect to the APS as defined in the Funds By-Laws and the 1940 Act. Each Fund pays an annual fee equivalent to 0.25% of the liquidation value of the APS for the remarketing efforts associated with the APS auctions. 3 Distributions to Shareholders Each Fund intends to make monthly distributions of net investment income to common shareholders, after payment of any dividends on any outstanding APS. In addition, at least annually, the Funds intend to distribute all or substantially all of their net realized capital gains, if any. Distributions to common shareholders are recorded on the ex-dividend date. Distributions to preferred shareholders are recorded daily and are payable at the end of each dividend period. The dividend rates for APS at September 30, 2007, and the amount of dividends (including capital gains, if any) paid to APS shareholders, average APS dividend rates, and dividend rate ranges for the year then ended were as follows: APS Dividend Dividends Average Rates at Paid to APS Dividends September 30, APS Dividend Rate Fund 2007 Shareholders Rates Ranges Insured Municipal Fund II Series A 3.75% $1,495,446 3.42% 3.00% - 4.00% Series B 3.60% 1,513,920 3.47% 2.98% - 4.10% Insured California Fund II 3.70% 1,088,414 3.22% 2.00% - 3.85% Insured Florida Fund 3.75% 797,008 3.54% 3.10% - 4.00% Insured Massachusetts Fund 3.65% 514,151 3.32% 2.11% - 4.00% Insured Michigan Fund 3.55% 435,251 3.22% 2.11% - 4.00% Insured New Jersey Fund 3.70% 732,552 3.26% 2.10% - 3.95% Insured New York Fund II 3.20% 735,829 3.27% 2.00% - 4.70% Insured Ohio Fund 3.60% 756,723 3.46% 3.20% - 3.85% Insured Pennsylvania Fund 3.50% 856,964 3.30% 2.10% - 4.00% The Funds distinguish between distributions on a tax basis and a financial reporting basis. Accounting principles generally accepted in the United States of America require that only distributions in excess of tax basis earnings and profits be reported in the financial statements as a return of capital. Permanent differences between book and tax accounting relating to distributions are reclassified to paid-in capital. The tax character of distributions paid for the years ended September 30, 2007 and September 30, 2006 was as follows: Insured Insured Insured Insured Insured Municipal California Florida Massachusetts Michigan Year Ended September 30, 2007 Fund II Fund II Fund Fund Fund Distributions declared from: Tax-exempt income $ 10,474,981 $3,824,580 $2,491,480 $1,717,836 $1,445,151 Ordinary income $ 499     Insured Insured Insured Insured New Jersey New York Ohio Pennsylvania Year Ended September 30, 2007 Fund Fund II Fund Fund Distributions declared from: Tax-exempt income $ 2,553,421 $2,315,728 $2,426,478 $2,902,463 Long-term capital gains  $ 775,353   Short-term capital gains  $ 59,759   69 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 NOTES TO FINANCIAL STATEMENTS CONT D Insured Insured Insured Insured Insured Municipal California Florida Massachusetts Michigan Year Ended September 30, 2006 Fund II Fund II Fund Fund Fund Distributions declared from: Tax-exempt income $11,047,959 $3,921,582 $2,596,229 $1,848,911 $1,547,517 Insured Insured Insured Insured New Jersey New York Ohio Pennsylvania Year Ended September 30, 2006 Fund Fund II Fund Fund Distributions declared from: Tax-exempt income $2,749,009 $2,482,872 $2,449,953 $2,983,088 Ordinary income $ 808    Long-term capital gains  $ 255,263   During the year ended September 30, 2007, the following amounts were reclassified due to differences between book and tax accounting, primarily for accretion of market discount and non-deductible expenses: Insured Insured Insured Insured Insured Municipal California Florida Massachusetts Michigan Fund II Fund II Fund Fund Fund Increase (decrease): Accumulated net realized gain (loss) $ 66,853 $ 17,596 $ 9,567 $ 6,516 $ 5,366 Accumulated undistributed net investment income $ (66,853) $ (17,596) $ (9,567) $ (6,516) $ (5,366) Insured Insured Insured Insured New Jersey New York Ohio Pennsylvania Fund Fund II Fund Fund Increase (decrease): Paid-in capital  $ (2,432)   Accumulated net realized gain (loss) $ 18,228 $ 463 $ 20,739 $ 9,012 Accumulated undistributed net investment income $ (18,228) $ 1,969 $ (20,739) $ (9,012) These reclassifications had no effect on the net assets or net asset value per share of the Funds. As of September 30, 2007, the components of distributable earnings (accumulated losses) and unrealized appreciation (depreciation) on a tax basis were as follows: Insured Insured Insured Insured Insured Municipal California Florida Massachusetts Michigan Fund II Fund II Fund Fund Fund Undistributed income $ 58,462 $ 53,921 $ 61,163 $ 23,924 $ 79,406 Undistributed long-term capital gains $3,999,452 $ 707,117    Capital loss carryforwards   $ (314,751) $ (247,959) $ (399,841) Unrealized appreciation (depreciation) $8,696,354 $2,479,214 $1,812,516 $1,828,084 $1,810,015 Other temporary differences $ (17,980) $ (13,685) $ (13,870) $ (4,650) $ (6,565) Insured Insured Insured Insured New Jersey New York Ohio Pennsylvania Fund Fund II Fund Fund Undistributed income $ 57,493 $ 333,676 $ 13,950 $ 68,451 Undistributed long-term capital gains $1,016,816 $ 583,207 $  $ 751,190 Capital loss carryforwards $  $  $ (321,978) $  Unrealized appreciation (depreciation) $2,810,281 $1,806,802 $2,286,212 $2,397,309 Other temporary differences $ (13,685) $ (9,861) $  $ (7,479) The differences between components of distributable earnings (accumulated losses) on a tax basis and the amounts reflected in the Statement of Assets and Liabilities are primarily due to wash sales, dividends payable, and differences between book and tax accounting for futures contracts, accretion of market discount and inverse floaters. 70 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 NOTES TO FINANCIAL STATEMENTS CONT' D 4 Investment Adviser Fee and Other Transactions with Affiliates The investment adviser fee is earned by Eaton Vance Management (EVM) as compensation for investment advisory services rendered to each Fund. The fee is computed at an annual rate of 0.55% of each Funds average weekly gross assets and is payable monthly. Average weekly gross assets as referred to herein exclude assets deemed held pursuant to FAS 140 (see Note 1H). EVM also serves as the administrator of each Fund, but receives no compensation. EVM has contractually agreed to reimburse each Fund for fees and other expenses at an annual rate of 0.15% of average weekly gross assets of each Fund during the first five full years of its operations, 0.10% of a Funds average weekly gross assets in year six, and 0.05% in year seven. In addition, pursuant to a voluntary expense reimbursement, EVM was allocated certain operating expenses of the Funds. For the year ended September 30, 2007, the investment adviser fee, expenses contractually reduced by EVM and expenses allocated to EVM were as follows: Investment Expenses Allocation of Adviser Reduced by Expenses to Fund Fee EVM EVM Insured Municipal Fund II $1,344,894 $366,789 $ 6,321 Insured California Fund II 509,888 139,060 5,103 Insured Florida Fund 337,595 92,071 3,815 Insured Massachusetts Fund 234,186 63,869 4,650 Insured Michigan Fund 201,629 54,990 3,433 Insured New Jersey Fund 346,998 93,945 3,815 Insured New York Fund II 342,008 93,275 3,348 Insured Ohio Fund 331,168 90,319 3,832 Insured Pennsylvania Fund 392,766 106,335 6,263 Except for Trustees of the Funds who are not members of EVMs organization, officers and Trustees receive remuneration for their services to the Funds out of the investment adviser fee. Certain officers and one Trustee of the Funds are officers of EVM. During the year ended September 30, 2007, the Insured Massachusetts Fund realized a gain of $20,473 due to the sale of an investment security not meeting investment guidelines. During the year ended September 30, 2007, the Insured Municipal Fund II realized a loss of $1,695 due to the sale of an investment security not meeting investment guidelines, and was reimbursed for such loss by EVM. 5 Purchase and Sales of Investments Purchases and sales of investments, other than short-term obligations, for the year ended September 30, 2007 were as follows: Fund Purchases Sales Insured Municipal Fund II $86,860,586 $90,818,853 Insured California Fund II 37,076,908 38,869,053 Insured Florida Fund 21,082,351 21,197,351 Insured Massachusetts Fund 7,321,506 10,959,195 Insured Michigan Fund 2,459,789 2,652,162 Insured New Jersey Fund 19,495,030 19,343,532 Insured New York Fund II 25,159,366 25,475,634 Insured Ohio Fund 19,588,606 19,877,672 Insured Pennsylvania Fund 19,463,578 21,490,909 6 Common Shares Common shares issued pursuant to the Funds dividend reinvestment plan for the years ended September 30, 2007 and September 30, 2006 were as follows: Year Ended September 30, Fund 2007 2006 Insured Municipal Fund II 1,599 4,301 Insured California Fund II  522 Insured Florida Fund  1,642 Insured Massachusetts Fund 1,147 2,419 Insured Michigan Fund  620 Insured New Jersey Fund 1,531 2,951 Insured New York Fund II 359  Insured Ohio Fund 186  Insured Pennsylvania Fund  975 7 Federal Income Tax Basis of Unrealized Appreciation (Depreciation) The cost and unrealized appreciation (depreciation) of investments of each Fund at September 30, 2007, as determined on a Federal income tax basis, were as follows: Insured Municipal Fund II Aggregate cost $230,327,426 Gross unrealized appreciation $ 9,618,750 Gross unrealized depreciation (961,234) Net unrealized appreciation $ 8,657,516 71 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 NOTES TO FINANCIAL STATEMENTS CONT D Insured California Fund II Aggregate cost $87,747,476 Gross unrealized appreciation $ 3,050,031 Gross unrealized depreciation (595,048) Net unrealized appreciation $ 2,454,983 Insured Florida Fund Aggregate cost $57,932,113 Gross unrealized appreciation $ 2,049,317 Gross unrealized depreciation (250,339) Net unrealized appreciation $ 1,798,978 Insured Massachusetts Fund Aggregate cost $39,734,770 Gross unrealized appreciation $ 2,033,251 Gross unrealized depreciation (216,493) Net unrealized appreciation $ 1,816,758 Insured Michigan Fund Aggregate cost $34,276,925 Gross unrealized appreciation $ 1,855,988 Gross unrealized depreciation (49,817) Net unrealized appreciation $ 1,806,171 Insured New Jersey Fund Aggregate cost $59,861,360 Gross unrealized appreciation $ 2,888,589 Gross unrealized depreciation (94,851) Net unrealized appreciation $ 2,793,738 Insured New York Fund II Aggregate cost $59,156,074 Gross unrealized appreciation $ 1,993,712 Gross unrealized depreciation (200,804) Net unrealized appreciation $ 1,792,908 Insured Ohio Fund Aggregate cost $56,469,232 Gross unrealized appreciation $ 2,605,423 Gross unrealized depreciation (327,620) Net unrealized appreciation $ 2,277,803 Insured Pennsylvania Fund Aggregate cost $67,725,569 Gross unrealized appreciation $ 2,520,900 Gross unrealized depreciation (181,644) Net unrealized appreciation $ 2,339,256 8 Overdraft Advances Pursuant to the respective custodian agreements, SSBT may, in its discretion, advance funds to the Funds to make properly authorized payments. When such payments result in an overdraft, the Funds are obligated to repay SSBT at the current rate of interest charged by SSBT for secured loans (currently, a rate above the Federal Funds rate). This obligation is payable on demand to SSBT. SSBT has a lien on a Funds assets to the extent of any overdraft. At September 30, 2007, the Insured Michigan Fund had a payment due to SSBT pursuant to the foregoing arrangement of $91,245. 9 Financial Instruments The Funds may trade in financial instruments with off-balance sheet risk in the normal course of their investing activities to assist in managing exposure to various market risks. These financial instruments may include financial futures contracts and interest rate swaps and may involve, to a varying degree, elements of risk in excess of the amounts recognized for financial statement purposes. The notional or contractual amounts of these instruments represent the investment a Fund has in particular classes of financial instruments and does not necessarily represent the amounts potentially subject to risk. The measurement of the risks associated with these instruments is meaningful only when all related and offsetting transactions are considered. 72 Eaton Vance Insured Municipal Bond Fundsas of September 30, 2007 NOTES TO FINANCIAL STATEMENTS CONT D A summary of obligations under these financial instruments at September 30, 2007 is as follows: Futures Contracts Net Unrealized Expiration Aggregate Appreciation Fund Date Contracts Position Cost Value (Depreciation) Insured Municipal 374 Fund II 12/07 U.S. Treasury Bond Short $(41,703,534) $(41,642,562) $60,972 Insured California 42 Fund II 12/07 U.S. Treasury Bond Short $ (4,695,650) $(4,676,438) $19,212 Insured Florida 25 Fund 12/07 U.S. Treasury Bond Short $ (2,793,225) $(2,783,594) $ 9,631 Insured Massachusetts 15 Fund 12/07 U.S. Treasury Bond Short $ (1,677,067) $(1,670,156) $ 6,911 Insured Michigan 10 Fund 12/07 U.S. Treasury Bond Short $ (1,116,841) $(1,113,438) $ 3,403 Insured New Jersey 25 Fund 12/07 U.S. Treasury Bond Short $ (2,795,112) $(2,783,594) $11,518 Insured New York 26 Fund II 12/07 U.S. Treasury Bond Short $ (2,904,954) $(2,894,938) $10,016 Insured 83 Ohio Fund 12/07 U.S. Treasury Bond Short $ (9,273,507) $(9,241,531) $31,976 Insured Pennsylvania 75 Fund 12/07 U.S. Treasury Bond Short $ (8,341,069) $(8,350,781) $ (9,712) Interest Rate Swaps Insured Municipal Fund II Annual Floating Effective Date/ Net Unrealized Notional Fixed Rate Rate Termination Appreciation Counterparty Amount Paid by Fund Paid to Fund Date (Depreciation) 3-month September28, 2008/ Lehman Brothers, Inc. $6,000,000 5.503% USD-LIBOR-BBA September28, 2038 $(16,421) Merrill Lynch 3-month July 9, 2008/ Capital Services, Inc. $4,550,000 5.426% USD-LIBOR-BBA July 9, 2038 $ 25,722 Morgan Stanley 3-month September10, 2008/ Capital Services, Inc. $4,150,000 5.428% USD-LIBOR-BBA September10, 2038 $ 29,537 $ 38,838 Insured California Fund II Annual Floating Effective Date/ Net Unrealized Notional Fixed Rate Rate Termination Appreciation Counterparty Amount Paid by Fund Paid to Fund Date (Depreciation) 3-month September28, 2008/ Lehman Brothers, Inc. $2,275,000 5.503% USD-LIBOR-BBA September28, 2038 $ (6,226) Merrill Lynch 3-month July 9, 2008/ Capital Services, Inc. $3,625,000 5.426% USD-LIBOR-BBA July 9, 2038 $20,493 Morgan Stanley 3-month September10, 2008/ Capital Services, Inc. $1,400,000 5.428% USD-LIBOR-BBA September10, 2038 $ 9,964 $24,231 Insured Florida Fund Annual Floating Effective Date/ Net Unrealized Notional Fixed Rate Rate Termination Appreciation Counterparty Amount Paid By Fund Paid to Fund Date (Depreciation) 3-month September28, 2008/ Lehman Brothers, Inc. $1,525,000 5.503% USD-LIBOR-BBA September28, 2038 $ (4,174) Merrill Lynch 3-month July 9, 2008/ Capital Services, Inc. $2,000,000 5.426% USD-LIBOR-BBA July 9, 2038 $11,306 Morgan Stanley 3-month September10, 2008/ Capital Services, Inc. $ 900,000 5.428% USD-LIBOR-BBA September10, 2038 $ 6,406 $13,538 Insured Massachusetts Fund Annual Floating Effective Date/ Net Unrealized Notional Fixed Rate Rate Termination Appreciation Counterparty Amount Paid By Fund Paid to Fund Date (Depreciation) 3-month September28, 2008/ Lehman Brothers, Inc. $1,050,000 5.503% USD-LIBOR-BBA September28, 2038 $ (2,874) Merrill Lynch 3-month July 9, 2008/ Capital Services, Inc. $1,725,000 5.426% USD-LIBOR-BBA July 9, 2038 $ 9,752 Morgan Stanley 3-month September10, 2008/ Capital Services, Inc. $ 625,000 5.428% USD-LIBOR-BBA September10, 2038 $ 4,448 $11,326 Insured Michigan Fund Annual Floating Effective Date/ Net Unrealized Notional Fixed Rate Rate Termination Appreciation Counterparty Amount Paid By Fund Paid To Fund Date (Depreciation) 3-month September28, 2008/ Lehman Brothers, Inc. $ 900,000 5.503% USD-LIBOR-BBASeptember28, 2038 $ (2,463) Merrill Lynch 3-month July 9, 2008/ Capital Services, Inc. $ 675,000 5.426% USD-LIBOR-BBA July 9, 2038 $ 3,816 Morgan Stanley 3-month September10, 2008/ Capital Services, Inc. $ 350,000 5.428% USD-LIBOR-BBA September10, 2038 $ 2,491 $ 3,844 73 Eaton Vance Insured Municipal Bond Funds as of September 30, 2007 NOTES TO FINANCIAL STATEMENTS CONT' D Insured New Jersey Fund Annual Floating Effective Date/ Net Unrealized Notional Fixed Rate Rate Termination Appreciation Counterparty Amount Paid By Fund Paid To Fund Date (Depreciation) 3-month September28, 2008/ Lehman Brothers, Inc. $1,525,000 5.503% USD-LIBOR-BBA September28, 2038 $ (4,174) Merrill Lynch 3-month July 9, 2008/ Capital Services, Inc. $2,500,000 5.426% USD-LIBOR-BBA July 9, 2038 $14,133 Morgan Stanley 3-month September, 10, 2008/ Capital Services, Inc. $ 925,000 5.428% USD-LIBOR-BBA September, 10, 2038 $ 6,584 $16,543 Insured New York Fund II Annual Floating Effective Date/ Net Unrealized Notional Fixed Rate Rate Termination Appreciation Counterparty Amount Paid By Fund Paid To Fund Date (Depreciation) 3-month September28, 2008/ Lehman Brothers, Inc. $1,525,000 5.503% USD-LIBOR-BBA September28, 2038 $ (4,174) Merrill Lynch 3-month July 9, 2008/ Capital Services, Inc. $2,000,000 5.426% USD-LIBOR-BBA July 9, 2038 $11,306 Morgan Stanley 3-month September10, 2008/ Capital Services, Inc. $ 950,000 5.428% USD-LIBOR-BBA September10, 2038 $ 6,762 $13,894 Insured Ohio Fund Annual Floating Effective Date/ Net Unrealized Notional Fixed Rate Rate Termination Appreciation Counterparty Amount Paid By Fund Paid To Fund Date (Depreciation) 3-month September28, 2008/ Lehman Brothers, Inc. $1,475,000 5.503% USD-LIBOR-BBA September28, 2038 $ (4,037) Merrill Lynch 3-month July 9, 2008/ Capital Services, Inc. $1,100,000 5.426% USD-LIBOR-BBA July 9, 2038 $ 6,218 Morgan Stanley 3-month September10, 2008/ Capital Services, Inc. $ 875,000 5.428% USD-LIBOR-BBA September10, 2038 $ 6,228 $ 8,409 Insured Pennsylvania Fund Annual Floating Effective Date/ Net Unrealized Notional Fixed Rate Rate Termination Appreciation Counterparty Amount Paid By Fund Paid To Fund Date (Depreciation) USD-BMA Municipal October 23, 2007/ Lehman Brothers, Inc. $2,000,000 3.896% Swap Index October 23, 2037 $54,548 3-month September28, 2008/ Lehman Brothers, Inc. $1,450,000 5.503% USD-LIBOR-BBA September28, 2038 $ (3,968) Morgan Stanley 3-month September10, 2008/ Capital Services, Inc. $1,050,000 5.428% USD-LIBOR-BBA September10, 2038 $ 7,473 $58,053 The effective date represents the date on which the Fund and the counterparty to the interest rate swap contract begin interest payment accruals. At September 30, 2007, the Funds had sufficient cash and/or securities to cover commitments under these contracts. 10 Recently Issued Accounting Pronouncements In June 2006, the FASB issued FASB Interpretation No. 48 (FIN 48), Accounting for Uncertainty in Income Taxes an interpretation of FASB Statement No. 109. FIN 48 clarifies the accounting for uncertainty in income taxes recognized in accordance with FASB Statement No. 109, Accounting for Income Taxes. This interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. It also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. FIN 48 is effective on the last business day of the first required financial reporting period for fiscal years beginning after December 15, 2006. Management is currently evaluating the impact of applying the various provisions of FIN 48. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements. FAS 157 defines fair value, establishes a framework for measuring fair value in accordance with generally accepted accounting principles and expands disclosure about fair value measurements. FAS 157 is effective for fiscal years beginning after November 15, 2007. Management is currently evaluating the impact the adoption of FAS 157 will have on the Funds financial statement disclosures. 74 Eaton Vance Insured Municipal Bond Funds asof September 30, 2007 REPORT ON INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Shareholders of Eaton Vance Insured Municipal Bond Fund II, Eaton Vance Insured California Municipal Bond Fund II, Eaton Vance Insured Florida Municipal Bond Fund, Eaton Vance Insured Massachusetts Municipal Bond Fund, Eaton Vance Insured Michigan Municipal Bond Fund, Eaton Vance Insured New Jersey Municipal Bond Fund, Eaton Vance Insured New York Municipal Bond Fund II, Eaton Vance Insured Ohio Municipal Bond Fund, and Eaton Vance Insured Pennsylvania Municipal Bond Fund: We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of Eaton Vance Insured Municipal Bond Fund II, Eaton Vance Insured California Municipal Bond Fund II, Eaton Vance Insured Florida Municipal Bond Fund, Eaton Vance Insured Massachusetts Municipal Bond Fund, Eaton Vance Insured Michigan Municipal Bond Fund, Eaton Vance Insured New Jersey Municipal Bond Fund, Eaton Vance Insured New York Municipal Bond Fund II, Eaton Vance Insured Ohio Municipal Bond Fund, and Eaton Vance Insured Pennsylvania Municipal Bond Fund (individually, the Fund, collectively, the Funds) as of September 30, 2007, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, the financial highlights for each of the four years in the period then ended and for the period from the start of business, November 29, 2002, to September 30, 2003 and the statements of cash flows of Eaton Vance Insured Municipal Bond Fund II, Eaton Vance Insured Massachusetts Bond Fund, Eaton Vance Insured Michigan Bond Fund, Eaton Vance Insured New Jersey Bond Fund, and Eaton Vance Insured Pennsylvania Bond Fund for the year ended September 30, 2007. These financial statements and financial highlights are the responsibility of each Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have, nor were we engaged to perform, an audit of their internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned at September 30, 2007 by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Eaton Vance Insured Municipal Bond Fund II, Eaton Vance Insured California Municipal Bond Fund II, Eaton Vance Insured Florida Municipal Bond Fund, Eaton Vance Insured Massachusetts Municipal Bond Fund, Eaton Vance Insured Michigan Municipal Bond Fund, Eaton Vance Insured New Jersey Municipal Bond Fund, Eaton Vance Insured New York Municipal Bond Fund II, Eaton Vance Insured Ohio Municipal Bond Fund, and Eaton Vance Insured Pennsylvania Municipal Bond Fund as of September 30, 2007, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, their financial highlights for each of the four years in the period then ended and for the period from the start of business, November 29, 2002, to September 30, 2003 and the cash flows of Eaton Vance Insured Municipal Bond Fund II, Eaton Vance Insured Massachusetts Bond Fund, Eaton Vance Insured Michigan Bond Fund, Eaton Vance Insured New Jersey Bond Fund, and Eaton Vance Insured Pennsylvania Bond Fund for the year ended September 30, 2007, in conformity with accounting principles generally accepted in the United States of America. DELOITTE & TOUCHE LLP Boston, Massachusetts November 15, 2007 75 Eaton Vance Insured Municipal Bond Fundsas of September 30, 2007 OTHER MATTERS (Unaudited) Each Fund held its Annual Meeting of Shareholders on July 20, 2007. The following action was taken by the shareholders of each Fund: Item 1: The election of Benjamin C. Esty, Thomas E. Faust Jr., Allen R. Freedman and James B. Hawkes as Class II Trustees of each Fund for a three-year term expiring in 2010, and the election of Heidi L. Steiger as a Class III Trustee of each Fund for a one-year term expiring in 2008: Nominee for Class II Trustee Elected by APS Shareholders Benjamin C. Esty Nominee for Class II Trustee Elected by All Shareholders Thomas E. Faust Jr. Nominee for Class II Trustee Elected by All Shareholders Allen R. Freedman Nominee for Class II Trustee Elected by All Shareholders James B. Hawkes Nominee for Class III Trustee Elected by All Shareholders Heidi L. Steiger California II Fund: For 1,130 3,676,056 3,682,656 3,676,656 3,677,256 Withheld 2 44,707 38,107 44,107 43,507 Florida Fund: For 818 2,324,956 2,324,956 2,324,956 2,324,956 Withheld 1 178,096 178,096 178,096 178,096 Massachusetts Fund: For 620 1,715,152 1,715,152 1,715,152 1,715,052 Withheld 0 15,312 15,312 15,312 15,412 Michigan Fund: For 468 1,462,771 1,464,371 1,462,371 1,464,764 Withheld 4 18,087 16,487 18,487 16,094 Municipal II Fund: For 1,752 9,063,467 9,045,230 9,057,662 9,063,299 Withheld 7 106,371 124,608 112,176 106,539 New Jersey Fund: For 836 2,494,509 2,494,105 2,494,109 2,492,509 Withheld 1 9,472 9,876 9,872 11,472 New York II Fund: For 834 2,462,040 2,462,040 2,462,040 2,461,367 Withheld 40 25,607 25,607 25,607 26,280 Ohio Fund: For 874 2,405,380 2,400,180 2,400,180 2,400,880 Withheld 0 22,190 27,390 27,390 26,690 Pennsylvania Fund: For 746 2,687,985 2,684,510 2,687,985 2,687,110 Withheld 0 49,092 52,567 49,092 49,967 Results are rounded to the nearest whole number. 76 Eaton Vance Insured Municipal Bond Funds asof September 30, 2007 FEDERAL TAX INFORMATION (Unaudited) The Form 1099-DIV you receive in January 2008 will show the tax status of all distributions paid to your account in calendar 2007. Shareholders are advised to consult their own tax adviser with respect to the tax consequences of their investment in the Fund. As required by the Internal Revenue Code regulations, shareholders must be notified within 60 days of a Funds fiscal year-end regarding exempt-interest dividends and capital gains dividends. Exempt-Interest Dividends  The Funds designate the following amounts of dividends from net investment income as an exempt-interest dividend. Eaton Vance Insured Municipal Bond Fund II 100.00% Eaton Vance Insured California Municipal Bond Fund II 100.00% Eaton Vance Insured Florida Municipal Bond Fund 100.00% Eaton Vance Insured Massachusetts Municipal Bond Fund 100.00% Eaton Vance Insured Michigan Municipal Bond Fund 100.00% Eaton Vance Insured New Jersey Municipal Bond Fund 100.00% Eaton Vance Insured New York Municipal Bond Fund II 100.00% Eaton Vance Insured Ohio Municipal Bond Fund 100.00% Eaton Vance Insured Pennsylvania Municipal Bond Fund 100.00% Capital Gains Dividends  The Eaton Vance Insured New York Municipal Bond Fund II designates $775,353 as capital gain dividend. 77 Eaton Vance Insured Municipal Bond Funds DIVIDEND REINVESTMENT PLAN Each Fund offers a dividend reinvestment plan (the Plan) pursuant to which shareholders may elect to have dividends and capital gains distributions automatically reinvested in common shares (the Shares) of the same Fund. You may elect to participate in the Plan by completing the Dividend Reinvestment Plan Application Form. If you do not participate, you will receive all distributions in cash paid by check mailed directly to you by PFPC Inc. as dividend paying agent. On the distribution payment date, if the net asset value per Share is equal to or less than the market price per Share plus estimated brokerage commissions, then new Shares will be issued. The number of Shares shall be determined by the greater of the net asset value per Share or 95% of the market price. Otherwise, Shares generally will be purchased on the open market by the Plan Agent. Distributions subject to income tax (if any) are taxable whether or not shares are reinvested. If your shares are in the name of a brokerage firm, bank, or other nominee, you can ask the firm or nominee to participate in the Plan on your behalf. If the nominee does not offer the Plan, you will need to request that your shares be re-registered in your name with each Funds transfer agent, PFPC Inc., or you will not be able to participate. The Plan Agents service fee for handling distributions will be paid by each Fund. Each participant will be charged their pro rata share of brokerage commissions on all open-market purchases. Plan participants may withdraw from the Plan at any time by writing to the Plan Agent at the address noted on the following page. If you withdraw, you will receive shares in your name for all Shares credited to your account under the Plan. If a participant elects by written notice to the Plan Agent to have the Plan Agent sell part or all of his or her Shares and remit the proceeds, the Plan Agent is authorized to deduct a $5.00 fee plus brokerage commissions from the proceeds. If you wish to participate in the Plan and your shares are held in your own name, you may complete the form on the following page and deliver it to the Plan Agent. Any inquiries regarding the Plan can be directed to the Plan Agent, PFPC Inc., at 1-800-331-1710. 78 Eaton Vance Insured Municipal Bond Funds APPLICATION FOR PARTICIPATION IN DIVIDEND REINVESTMENT PLAN This form is for shareholders who hold their common shares in their own names. If your common shares are held in the name of a brokerage firm, bank, or other nominee, you should contact your nominee to see if it will participate in the Plan on your behalf. If you wish to participate in the Plan, but your brokerage firm, bank, or nominee is unable to participate on your behalf, you should request that your common shares be re-registered in your own name which will enable your participation in the Plan. The following authorization and appointment is given with the understanding that I may terminate it at any time by terminating my participation in the Plan as provided in the terms and conditions of the Plan. Please print exact name on account Shareholder signature Date Shareholder signature Date Please sign exactly as your common shares are registered. All persons whose names appear on the share certificate must sign. YOU SHOULD NOT RETURN THIS FORM IF YOU WISH TO RECEIVE YOUR DIVIDENDS AND DISTRIBUTIONS IN CASH. THIS IS NOT A PROXY. This authorization form, when signed, should be mailed to the following address: Eaton Vance Insured Municipal Bond Funds c/o PFPC Inc. P.O. Box 43027 Providence, RI 02940-3027 800-331-1710 Number of Employees Each Fund is organized as a Massachusetts business trust and is registered under the Investment Company Act of 1940, as amended, as a closed-end, nondiversified, management investment company and has no employees. Number of Shareholders As of September 30, 2007, our records indicate that there are 31, 10, 4, 51, 9, 9, 16, 12 and 44 registered shareholders for Insured Municipal Fund II, Insured California Fund II, Insured Florida Fund, Insured Massachusetts Fund, Insured Michigan Fund, Insured New Jersey Fund, Insured New York Fund II, Insured Ohio Fund and Insured Pennsylvania Fund, respectively, and approximately 5,074, 1,682, 1,462, 936, 1,019, 1,551, 1,340, 1,526 and 1,837 shareholders owning the Fund shares in street name, such as through brokers, banks, and financial intermediaries for Insured Municipal Fund II, Insured California Fund II, Insured Florida Fund, Insured Massachusetts Fund, Insured Michigan Fund, Insured New Jersey Fund, Insured New York Fund II, Insured Ohio Fund and Insured Pennsylvania Fund, respectively. If you are a street name shareholder and wish to receive Fund reports directly, which contain important information about a Fund, please write or call: Eaton Vance Distributors, Inc. The Eaton Vance Building 255 State Street Boston, MA 02109 1-800-225-6265 American Stock Exchange symbols Insured Municipal Fund II EIV Insured California Fund II EIA Insured Florida Fund EIF Insured Massachusetts Fund MAB Insured Michigan Fund MIW Insured New Jersey Fund EMJ Insured New York Fund II NYH Insured Ohio Fund EIO Insured Pennsylvania Fund EIP 79 Eaton Vance Insured Municipal Bond Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENTS Overview of the Contract Review Process The Investment Company Act of 1940, as amended (the 1940 Act), provides, in substance, that each investment advisory agreement between a fund and its investment adviser will continue in effect from year to year only if its continuance is approved at least annually by the funds board of trustees, including by a vote of a majority of the trustees who are not interested persons of the fund (Independent Trustees), cast in person at a meeting called for the purpose of considering such approval. At a meeting of the Boards of Trustees (each a Board) of the Eaton Vance group of mutual funds (the Eaton Vance Funds) held on April 23, 2007, the Board, including a majority of the Independent Trustees, voted to approve continuation of existing advisory and sub-advisory agreements for the Eaton Vance Funds for an additional one-year period. In voting its approval, the Board relied upon the affirmative recommendation of the Special Committee of the Board, which is a committee comprised exclusively of Independent Trustees. Prior to making its recommendation, the Special Committee reviewed information furnished for a series of meetings of the Special Committee held in February, March and April 2007. Such information included, among other things, the following: Information about Fees, Performance and Expenses An independent report comparing the advisory and related fees paid by each fund with fees paid by comparable funds; An independent report comparing each funds total expense ratio and its components to comparable funds; An independent report comparing the investment performance of each fund to the investment performance of comparable funds over various time periods; Data regarding investment performance in comparison to relevant peer groups of funds and appropriate indices; Comparative information concerning fees charged by each adviser for managing other mutual funds and institutional accounts using investment strategies and techniques similar to those used in managing the fund; Profitability analyses for each adviser with respect to each fund; Information about Portfolio Management Descriptions of the investment management services provided to each fund, including the investment strategies and processes employed; Information concerning the allocation of brokerage and the benefits received by each adviser as a result of brokerage allocation, including information concerning the acquisition of research through soft dollar benefits received in connection with the funds brokerage, and the implementation of a soft dollar reimbursement program established with respect to the funds; Data relating to portfolio turnover rates of each fund; The procedures and processes used to determine the fair value of fund assets and actions taken to monitor and test the effectiveness of such procedures and processes; Information about each Adviser Reports detailing the financial results and condition of each adviser; Descriptions of the qualifications, education and experience of the individual investment professionals whose responsibilities include portfolio management and investment research for the funds, and information relating to their compensation and responsibilities with respect to managing other mutual funds and investment accounts; Copies of the Codes of Ethics of each adviser and its affiliates, together with information relating to compliance with and the administration of such codes; Copies of or descriptions of each advisers proxy voting policies and procedures; Information concerning the resources devoted to compliance efforts undertaken by each adviser and its affiliates on behalf of the funds (including descriptions of various compliance programs) and their record of compliance with investment policies and restrictions, including policies with respect to market-timing, late trading and selective portfolio disclosure, and with policies on personal securities transactions; Descriptions of the business continuity and disaster recovery plans of each adviser and its affiliates; Other Relevant Information Information concerning the nature, cost and character of the administrative and other non-investment management services provided by Eaton Vance Management and its affiliates; Information concerning management of the relationship with the custodian, subcustodians and fund accountants by each adviser or the funds administrator; and The terms of each advisory agreement. 80 Eaton Vance Insured Municipal Bond Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENTS CONTD In addition to the information identified above, the Special Committee considered information provided from time to time by each adviser throughout the year at meetings of the Board and its committees. Over the course of the twelve-month period ended April 30, 2007, the Board met ten times and the Special Committee, the Audit Committee and the Governance Committee, each of which is a Committee comprised solely of Independent Trustees, met twelve, fourteen and eight times, respectively. At such meetings, the Trustees received, among other things, presentations by the portfolio managers and other investment professionals of each adviser relating to the investment performance of each fund and the investment strategies used in pursuing the funds investment objective. For funds that invest through one or more underlying portfolios, the Board considered similar information about the portfolio(s) when considering the approval of advisory agreements. In addition, in cases where the funds investment adviser has engaged a sub-adviser, the Board considered similar information about the sub-adviser when considering the approval of any sub-advisory agreement. The Special Committee was assisted throughout the contract review process by Goodwin Procter LLP, legal counsel for the Independent Trustees. The members of the Special Committee relied upon the advice of such counsel and their own business judgment in determining the material factors to be considered in evaluating each advisory and sub-advisory agreement and the weight to be given to each such factor. The conclusions reached with respect to each advisory and sub-advisory agreement were based on a comprehensive evaluation of all the information provided and not any single factor. Moreover, each member of the Special Committee may have placed varying emphasis on particular factors in reaching conclusions with respect to each advisory and sub-advisory agreement. Results of the Process Based on its consideration of the foregoing, and such other information as it deemed relevant, including the factors and conclusions described below, the Special Committee concluded that the continuance of the investment advisory agreements of the following funds: Eaton Vance Insured Municipal Bond Fund II Eaton Vance Insured California Municipal Bond Fund II Eaton Vance Insured Florida Municipal Bond Fund Eaton Vance Insured Massachusetts Municipal Bond Fund Eaton Vance Insured Michigan Municipal Bond Fund Eaton Vance Insured New Jersey Municipal Bond Fund Eaton Vance Insured New York Municipal Bond Fund II Eaton Vance Insured Ohio Municipal Bond Fund Eaton Vance Insured Pennsylvania Municipal Bond Fund (the Funds), each with Eaton Vance Management (the Adviser), including their fee structures, is in the interests of shareholders and, therefore, the Special Committee recommended to the Board approval of each agreement. The Board accepted the recommendation of the Special Committee as well as the factors considered and conclusions reached by the Special Committee with respect to each agreement. Accordingly, the Board, including a majority of the Independent Trustees, voted to approve continuation of the advisory agreement for each Fund. Nature, Extent and Quality of Services In considering whether to approve the investment advisory agreements of the Funds, the Board evaluated the nature, extent and quality of services provided to the Funds by the Adviser. The Board considered the Advisers management capabilities and investment process with respect to the types of investments held by each Fund, including the education, experience and number of its investment professionals and other personnel who provide portfolio management, investment research, and similar services to the Funds, and recent changes in the identity of such personnel. In particular, the Board evaluated, where relevant, the abilities and experience of such investment personnel in analyzing factors such as credit risk, tax efficiency, and special considerations relevant to investing in municipal bonds. Specifically, the Board considered the Advisers 30-person municipal bond team, which includes six portfolio managers and nine credit specialists who provide services to the Funds. The Board also took into account the resources dedicated to portfolio management and other services, including the compensation paid to recruit and retain investment personnel, and the time and attention devoted to each Fund in the complex by senior management. The Board reviewed the compliance programs of the Adviser and relevant affiliates thereof. Among other matters, the Board considered compliance and reporting matters relating to personal trading by investment personnel, selective disclosure of portfolio holdings, late trading, frequent trading, portfolio valuation, business continuity and the allocation of investment opportunities. The Board also evaluated the responses of the Adviser and its affiliates to requests from regulatory authorities such as the Securities and Exchange Commission and the National Association of Securities Dealers. 81 Eaton Vance Insured Municipal Bond Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENTS CONTD The Board also considered shareholder and other administrative services provided or managed by Eaton Vance Management and its affiliates, including transfer agency and accounting services. The Board evaluated the benefits to shareholders of investing in a fund that is a part of a large family of funds. After consideration of the foregoing factors, among others, the Board concluded that the nature, extent and quality of services provided by the Adviser, taken as a whole, are appropriate and consistent with the terms of the respective investment advisory agreements. Fund Performance The Board compared each Funds investment performance to a relevant universe of similarly managed funds identified by an independent data provider and appropriate benchmark indices. The Board reviewed comparative performance data for the year ended September 30, 2006 for each Fund. On the basis of the foregoing and other relevant information, the Board concluded that the performance of each Fund was satisfactory. Management Fees and Expenses The Board reviewed contractual investment advisory fee rates, including any administrative fee rates, payable by each Fund (referred to collectively as management fees). As part of its review, the Board considered each Funds management fee and total expense ratio for the year ended September 30, 2006, as compared to a group of similarly managed funds selected by an independent data provider. The Board considered the fact that the Adviser had waived fees and/or paid expenses for each of the Funds. After reviewing the foregoing information, and in light of the nature, extent and quality of the services provided by the Adviser, the Board concluded with respect to each Fund that the management fees charged to the Fund for advisory and related services and the total expense ratio of the Fund are reasonable. Profitability The Board reviewed the level of profits realized by the Adviser and, if applicable, its affiliates in providing investment advisory and administrative services to each Fund and to all Eaton Vance Funds as a group. The Board considered the level of profits realized without regard to revenue sharing or other payments by the Adviser and its affiliates to third parties in respect of distribution services. The Board also considered other direct or indirect benefits received by the Adviser and its affiliates in connection with their relationship with the Funds. The Board concluded that, in light of the foregoing factors and the nature, extent and quality of the services rendered, the profits realized by the Adviser and its affiliates are reasonable. Economies of Scale In reviewing management fees and profitability, the Board also considered the extent to which the Adviser and its affiliates, on the one hand, and each Fund, on the other hand, can expect to realize benefits from economies of scale as the assets of the Fund increase. The Board acknowledged the difficulty in accurately measuring the benefits resulting from the economies of scale with respect to the management of any specific fund or group of funds. The Board also considered the fact that none of the Funds is continuously offered and concluded that, in light of the level of the advisers profits with respect to each Fund, the implementation of breakpoints in the advisory fee schedule is not appropriate. Based upon the foregoing, the Board concluded that the benefits from economies of scale are currently being shared equitably by the Adviser and its affiliates and each Fund. 82 Eaton Vance Insured Municipal Bond Funds MANAGEMENT AND ORGANIZATION Fund Management. The Trustees and officers of Eaton Vance Insured Municipal Bond Fund II (EIV), Eaton Vance Insured California Municipal Bond Fund II (EIA), Eaton Vance Insured Florida Municipal Bond Fund (EIF), Eaton Vance Insured Massachusetts Municipal Bond Fund (MAB), Eaton Vance Insured Michigan Municipal Bond Fund (MIW), Eaton Vance Insured New Jersey Municipal Bond Fund (EMJ), Eaton Vance Insured New York Municipal Bond Fund II (NYH), Eaton Vance Insured Ohio Municipal Bond Fund (EIO), and Eaton Vance Pennsylvania Municipal Bond Fund (EIP) (the Funds) are listed below. Except as indicated, each individual has held the office shown or other offices in the same company for the last five years. The noninterested Trustees consist of those Trustees who are not interested persons of the Funds, as that term is defined under the 1940 Act. The business address of each Trustee and officer is The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109. As used below, EVC refers to Eaton Vance Corp., EV refers to Eaton Vance, Inc., EVM refers to Eaton Vance Management, BMR refers to Boston Management and Research and EVD refers to Eaton Vance Distributors, Inc. EVC and EV are the corporate parent and trustee, respectively, of EVM and BMR. EVD is a wholly-owned subsidiary of EVM. Each officer affiliated with Eaton Vance may hold a position with other Eaton Vance affiliates that is comparable to his or her position with EVM listed below. Term of Office and Length of Service Number of Portfolios in Fund Complex Overseen By Trustee Position(s) with the Funds Name and Date of Birth Principal Occupation(s) During Past Five Years Other Directorships Held Interested Trustee Thomas E. Faust Jr. 5/31/58 Trustee Until 2010. 3 years. Trustee since 2007 Chairman, Chief Executive Officer and President of EVC, President of EV, Chief Executive Officer and President of EVM and BMR, and Director of EVD. Trustee and/or Officer of 176 registered investment companies and 5 private investment companies in the Eaton Vance Fund Complex. Mr. Faust is an interested person because of his positions with EVM, BMR, EVC and EV which are affiliates of each Fund. 176 Director of EVC Noninterested Trustee(s) Benjamin C. Esty (A) 1/2/63 Trustee Until 2008. 3 years. Trustee since 2005 Roy and Elizabeth Simmons Professor of Business Administration, Harvard University Graduate School of Business Administration (since 2003). Formerly, Associate Professor, Harvard University Graduate School of Business Administration (2000-2003). 176 None Allen R. Freedman 4/3/40 Trustee Until 2010. 3 years. Trustee since 2007 Former Chairman and Chief Executive Officer of Assurant, Inc. (insurance provider) (1978-2000). Formerly, a Director of Loring Ward International (fund distributor) (2005-2007). 175 Director of Assurant, Inc. and Stonemor Partners L.P. (owner and operator of cemeteries) William H. Park 9/19/47 Trustee Until 2009. 3 years. Trustee since 2003 Vice Chairman, Commercial Industrial Finance Corp. (specialty finance company) (since 2006). Formerly, President and Chief Executive Officer, Prizm Capital Management, LLC (investment management firm) (2002-2005). 176 None Ronald A. Pearlman 7/10/40 Trustee Until 2008. 3 years. Trustee since 2003 Professor of Law, Georgetown University Law Center. 176 None Norton H. Reamer (A) 9/21/35 Trustee Until 2008. 3 years. Trustee since 2002 President, Chief Executive Officer and a Director of Asset Management Finance Corp. (a specialty finance company serving the investment management industry) (since October 2003). President, Unicorn Corporation (an investment and financial advisory services company) (since September 2000). Formerly, Chairman and Chief Operating Officer, Hellman, Jordan Management Co., Inc. (an investment management company) (2000-2003). Formerly, Advisory Director of Berkshire Capital Corporation (investment banking firm) (2002-2003). 176 None 83 Eaton Vance Insured Municipal Bond Funds MANAGEMENT AND ORGANIZATION CONT D Term of Office and Length of ServicE Number of Portfolios in Fund Complex Overseen By Trustee Position(s) with the FundS Name and Date of Birth Principal Occupation(s) During Past Five Years Other Directorships Held Noninterested Trustee(s) (continued) Heidi L. Steiger 7/8/53 Trustee Until 2008. 3 years. Trustee since 2007 President, Lowenhaupt Global Advisors, LLC (global wealth management firm) (since 2005); Formerly, President and Contributing Editor, Worth Magazine (2004); Formerly, Executive Vice President and Global Head of Private Asset Management (and various other positions), Neuberger Berman (investment firm) (1986-2004). 173 Director of Nuclear Electric Insurance Ltd. (nuclear insurance provider) and Aviva USA (insurance provider) Lynn A. Stout 9/14/57 Trustee Until 2009. 3 years. Trustee since 2002 Paul Hastings Professor of Corporate and Securities Law, University of California at Los Angeles School of Law. 176 None Ralph F. Verni 1/26/43 Chairman of the Board and Trustee Chairman of the Board since 2007. Trustee until 2009. 3 years. Trustee since 2005 Consultant and private investor. 176 None Principal Officers who are not Trustees Term of Office and Length of Service Position(s) with the Funds Name and Date of Birth Principal Occupation(s) During Past Five Years Cynthia J. Clemson 3/2/63 President of EIA, EIF, MIW, NYH, EIO and EIP; Vice President of MAB, EIV and EMJ President of EIA, EIF, MIW, NYH, EIO and EIP since 2005 and Vice President of MAB, EIV and EMJ since 2004 Vice President of EVM and BMR. Officer of 89 registered investment companies managed by EVM or BMR. Robert B. MacIntosh 1/22/57 President of MAB, EIV and EMJ; Vice President of EIA, EIF, MIW, NYH, EIO and EIP President of MAB, EIV and EMJ since 2005 and Vice President of EIA, EIF, MIW, NYH, EIO and EIP since 2002 Vice President of EVM and BMR. Officer of 89 registered investment companies managed by EVM or BMR. William H. Ahern, Jr. 7/28/59 Vice President of MIW, EIV and EIO Vice President of MIW since 2002; of EIV since 2004; and of EIO since 2005 Vice President of EVM and BMR. Officer of 74 registered investment companies managed by EVM or BMR. Craig R. Brandon 12/31/66 Vice President of EIF and NYH Vice President of EIF since 2004; and of NYH since Vice President of EVM and BMR. Officer of 44 registered investment companies managed by EVM or BMR. Adam A. Weigold 3/22/75 Vice President of EIP Since 2007 Vice President of EVM and BMR. Officer of 70 registered investment companies managed by EVM or BMR. Barbara E. Campbell 6/19/57 Treasurer Since 2005 Vice President of EVM and BMR. Officer of 176 registered investment companies managed by EVM and BMR. Maureen A. Gemma 5/24/60 Secretary Since 2007 Deputy Chief Legal officer of EVM, and BMR, and Vice Presient of EVM and BMR. Officer of 176 registered investment companies managed by EVM or BMR. Paul M. ONeil 7/1/53 Chief Compliance Officer Since 2004 Vice President of EVM and BMR. Officer of 176 registered investment companies managed by EVM or BMR. (1)Includes both master and feeder funds in a master-feeder structure. (A) APS Trustee. 84 Eaton Vance Insured Municipal Bond Funds NOTICE TO SHAREHOLDERS On November 1, 2007, each of Eaton Vance Insured California Municipal Bond Fund II, Eaton Vance Insured Florida Municipal Bond Fund, Eaton Vance Insured Massachusetts Municipal Bond Fund, Eaton Vance Insured Michigan Municipal Bond Fund, Eaton Vance Insured Municipal Bond Fund II, Eaton Vance Insured New Jersey Municipal Bond Fund, Eaton Vance Insured New York Municipal Bond Fund II, Eaton Vance Insured Ohio Municipal Bond Fund and Eaton Vance Insured Pennsylvania Municipal Bond Fund implemented a revised investment policy recently approved by the Funds Board of Trustees. Prior to that date, this investment policy stated that at least 80% of total assets of each Fund will normally be invested in municipal obligations rated in the highest category at the time of investment (which is Aaa by Moodys or AAA by S&P or Fitch or, if unrated, determined to be of comparable quality by the adviser). As of November 1, 2007, and consistent with the other Eaton Vance Insured Municipal Bond Funds, the new policy states that at least 80% of each Funds net assets will normally be invested in municipal obligations rated in the highest category at the time of investment. 85 Eaton Vance Insured Municipal Bond Funds NOTICE TO SHAREHOLDERS CONT D The Florida state intangibles tax was repealed effective January 1, 2007. Accordingly, the Board of Trustees of Eaton Vance Insured Florida Municipal Bond Fund approved a revision of the Funds investment objective. Prior to January 1, 2007, the Funds objective was to provide current income exempt from federal income tax, including alternative minimum tax, in the form of an investment exempt from Florida intangibles tax. As of January 1, 2007, the Funds objective is to provide current income exempt from federal income tax, including alternative minimum tax. 86 This Page Intentionally Left Blank This Page Intentionally Left Blank Investment Adviser and Administrator of Eaton Vance Insured Municipal Bond Funds Eaton Vance Management The Eaton Vance Building 255 State Street Boston, MA 02109 Custodian State Street Bank and Trust Company 200 Clarendon Street Boston, MA 02116 Transfer Agent and Dividend Disbursing Agent PFPC Inc. Attn: Eaton Vance Insured Municipal Bond Funds P.O. Box 43027 Providence, RI 02940-3027 (800) 331-1710 Independent Registered Public Accounting Firm Deloitte & Touche LLP 200 Berkeley Street Boston, MA 02116-5022 Eaton Vance Insured Municipal Bond Funds The Eaton Vance Building 255 State Street Boston, MA 02109 1557-11/07 9IMBIISRC
